Exhibit 10.13

LOGO [g72973img001.jpg]

CUSIP No.:                     

 

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

by and among

THE NEWARK GROUP, INC.,

as Borrower

and

CERTAIN DOMESTIC SUBSIDIARIES OF THE NEWARK GROUP, INC.

FROM TIME TO TIME PARTIES HERETO,

as Guarantors

THE LENDERS FROM TIME TO TIME PARTY HERETO

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Lead Arranger and Sole Bookrunner

JPMORGAN SECURITIES INC.,

as Joint Lead Arranger

Dated as of March 9, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINITIONS    1 SECTION 2 CREDIT FACILITIES    27

2.1

   Credit-Linked Facility—Term Loan Subfacility.    27

2.2

   Credit-Linked Facility – Letter of Credit Subfacility.    28

2.3

   Credit-Linked Deposits.    33

2.4

   Incremental Availability.    34

2.5

   Prepayments; Commitment Reductions.    35 SECTION III INTEREST AND FEES    38

3.1

   Interest.    38

3.2

   Fees.    40

3.3

   Changes in Laws and Increased Costs of Loans.    40 SECTION 4 CONDITIONS
PRECEDENT    43

4.1

   Conditions Precedent to Initial Loans and Letters of Credit.    43

4.2

   Conditions Precedent to All Loans and Letters of Credit.    46

SECTION 5

   47 GRANT AND PERFECTION OF SECURITY INTEREST    47

5.1

   Grant of Security Interest.    47

5.2

   Perfection of Security Interests.    50

5.3

   Control Collateral Held by Control Agent.    54

5.4

   Intercreditor Provisions.    54 SECTION 6 COLLECTION AND ADMINISTRATION    54

6.1

   Borrower’s Loan Accounts.    54

6.2

   Statements.    55

6.3

   [Reserved].    55

6.4

   Payments.    55

6.5

   Taxes.    56

6.6

   Making of Loans and Issuance of Credit-Linked Letters of Credit.    59

6.7

   Use of Proceeds.    60

6.8

   [Reserved].    60

6.9

   Pro Rata Treatment.    60

6.10

   Sharing of Payments, Etc.    60

6.11

   Obligations Several; Independent Nature of Lenders’ Rights.    61 SECTION 7
COLLATERAL REPORTING AND COVENANTS    62

7.1

   Equipment and Real Property Covenants.    62

7.2

   Power of Attorney.    62

7.3

   Right to Cure.    63

7.4

   Access to Premises.    64 SECTION 8 REPRESENTATIONS AND WARRANTIES    64

8.1

   Corporate Existence, Power and Authority.    64

8.2

   Name; State of Organization; Chief Executive Office; Collateral Locations.   
65

8.3

   Financial Statements; No Material Adverse Change.    65

 

i



--------------------------------------------------------------------------------

8.4

   Priority of Liens; Title to Properties.    66

8.5

   Tax Returns.    66

8.6

   Litigation.    66

8.7

   Compliance with Other Agreements and Applicable Laws.    66

8.8

   Environmental Compliance.    67

8.9

   Employee Benefits.    68

8.10

   Bank Accounts.    69

8.11

   Intellectual Property.    69

8.12

   Subsidiaries; Affiliates; Capitalization; Solvency.    69

8.13

   Labor Disputes.    70

8.14

   Restrictions on Subsidiaries.    70

8.15

   Material Contracts.    71

8.16

   Payable Practices.    71

8.17

   Accuracy and Completeness of Information.    71

8.18

   Survival of Warranties; Cumulative.    71

8.19

   Investment Company Act.    71

8.20

   Indebtedness.    72

8.21

   Investments.    72

8.22

   No Burdensome Restrictions.    72

8.23

   Brokers’ Fees.    72

8.24

   Security Documents.    72

8.25

   Classification of Senior Indebtedness.    72

8.26

   Anti-Terrorism Laws.    73

8.27

   Compliance with OFAC Rules and Regulations.    73

8.28

   Compliance with FCPA.    73

8.29.

   Assets Owned by Certain Subsidiaries.    73

SECTION 9 AFFIRMATIVE AND NEGATIVE COVENANTS

   74

9.1

   Maintenance of Existence.    74

9.2

   New Collateral Locations.    74

9.3

   Compliance with Laws, Regulations, Etc.    74

9.4

   Payment of Taxes and Claims.    76

9.5

   Insurance.    76

9.6

   Financial Statements and Other Information.    76

9.7

   Sale of Assets, Consolidation, Merger, Dissolution, Etc.    79

9.8

   Encumbrances.    80

9.9

   Indebtedness.    82

9.10

   Loans, Investments, Etc.    84

9.11

   Restricted Payments.    86

9.12

   Transactions with Affiliates.    87

9.13

   Compliance with ERISA.    88

9.14

   End of Fiscal Years.    88

9.15

   Change in Business.    88

9.16

   Limitation of Restrictions Affecting Subsidiaries.    89

9.17

   Fixed Charge Coverage Ratio.    89

9.18

   Senior Leverage Ratio.    89

9.19

   License Agreements.    89

 

ii



--------------------------------------------------------------------------------

9.20

   Foreign Assets Control Regulations, Etc.    91

9.21

   Costs and Expenses.    91

9.22

   Additional Credit Parties.    92

9.23

   Pledged Assets.    92

9.24

   Amendment of Subordinated Debt; ABL Financing Agreements.    92

9.25

   Limitations on Activities of NP Cogen.    93

9.26

   Sale Leasebacks.    93

9.27

   No Further Negative Pledges.    93

9.28

   Limitation on Excluded Subsidiaries.    93

9.29

   After Acquired Real Property.    94

9.30

   Operating Leases.    94

9.31

   Further Assurances.    94

9.32

   Post Closing Covenants.    94

SECTION 10 EVENTS OF DEFAULT AND REMEDIES

   95

10.1

   Events of Default.    95

10.2

   Remedies.    98

SECTION 11 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   102

11.1

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.    102

11.2

   Waiver of Notices.    104

11.3

   Amendments and Waivers.    104

11.4

   Waiver of Counterclaims.    107

11.5

   Indemnification.    107

SECTION 12 THE AGENT

   108

12.1

   Appointment, Powers and Immunities.    108

12.2

   Reliance by Administrative Agent.    108

12.3

   Events of Default.    109

12.4

   Wachovia in its Individual Capacity.    109

12.5

   Indemnification.    110

12.6

   Non-Reliance on Administrative Agent and Other Lenders.    110

12.7

   Failure to Act.    111

12.8

   [Reserved].    111

12.9

   Concerning the Collateral and the Related Financing Agreements.    111

12.10

   Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.    111

12.11

   Collateral Matters.    112

12.12

   Agency for Perfection.    114

12.13

   Successor Administrative Agent.    114

12.14

   Other Agent Designations.    114

12.15

   Intercreditor Agreement.    115

12.16

   Parallel Debts and Collateral Agent.    115

SECTION 13 TERM OF AGREEMENT; MISCELLANEOUS

   116

13.1

   Term.    116

13.2

   Interpretative Provisions.    117

13.3

   Notices.    118

 

iii



--------------------------------------------------------------------------------

13.4

   Partial Invalidity.    120

13.5

   Confidentiality.    120

13.6

   Successors.    121

13.7

   Assignments; Participations.    121

13.8

   Entire Agreement.    124

13.9

   USA Patriot Act.    124

13.10

   Counterparts, Etc.    124

13.11

   Parallel Debts.    125

SECTION 14 GUARANTY OF OBLIGATIONS

   126

14.1

   The Guaranty.    126

14.2

   Bankruptcy.    127

14.3

   Nature of Liability.    127

14.4

   Independent Obligation.    127

14.5

   Authorization.    127

14.6

   Reliance.    128

14.7

   Waiver.    128

14.8

   Limitation on Enforcement.    129

14.9

   Confirmation of Payment.    129

 

iv



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Information
Certificate Exhibit C    Form of Compliance Certificate Exhibit D    Form of
Guarantor Joinder Agreement Exhibit E    Authorized Officers Schedule 1   
Mortgaged Property Schedule 9.32    Post Closing Collateral Access Agreements



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement dated as of March 9, 2007 is entered into by
and among THE NEWARK GROUP, INC., a New Jersey corporation (the “Borrower”),
those certain Domestic Subsidiaries of the Borrower from time to time party
hereto as guarantors (each individually a “Guarantor” and collectively,
“Guarantors” as hereinafter further defined), the parties hereto from time to
time as lenders, whether by execution of this Agreement or an Assignment and
Acceptance (each individually, a “Lender” and collectively, “Lenders” as
hereinafter further defined) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, in its capacity as administrative agent, collateral agent
and as control agent for Lenders (in each such capacity, “Administrative Agent”,
“Collateral Agent” and “Control Agent” as hereinafter further defined).

W I T N E S S E T H:

WHEREAS, the Credit Parties have requested that Administrative Agent and Lenders
enter into financing arrangements with Borrower pursuant to which Lenders may
make loans and provide other financial accommodations to Borrower in the
aggregate amount of up to $90,000,000; and

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrower on a pro rata
basis according to its Credit-Linked Commitment (as defined below) on the terms
and conditions set forth herein and Administrative Agent is willing to act as
agent for Lenders on the terms and conditions set forth herein and the other
Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1

DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“ABL Administrative Agent” shall mean Wachovia, in its capacity as
administrative agent under the ABL Credit Agreement and the other ABL Financing
Agreements.

“ABL Credit Agreement” shall mean that certain Loan and Security Agreement dated
as of the date hereof by and among the Borrower, Newark B.V., the guarantors
from time to time party thereto, the ABL Lenders and the ABL Administrative
Agent pursuant to which the ABL Lenders agree to provide revolving credit
facilities available to the Borrower.



--------------------------------------------------------------------------------

“ABL Financing Agreements” shall have the meaning specified for the term
“Financing Agreements” in the ABL Credit Agreement.

“ABL Lenders” shall mean those certain lenders and other financial institutions
from time to time party to the ABL Credit Agreement.

“ABL Obligations” shall have the meaning specified for the term “Obligations” in
the ABL Credit Agreement.

“ABL Priority Collateral” shall have the meaning specified for the term “Working
Capital Priority Collateral” in the Intercreditor Agreement.

“Account Control Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to Administrative Agent, by and among
Collateral Agent, the applicable Credit Party with an account at any bank and
the bank at which such account is at any time maintained which provides that
such bank will comply with instructions originated by Collateral Agent directing
disposition of the funds in the deposit account without further consent by such
Credit Party and has such other terms and conditions as Administrative Agent or
Collateral Agent may reasonably require.

“Accounts” shall mean, as to each Credit Party, all present and future rights of
such Credit Party to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.

“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not any
Lender has any Eurocurrency liabilities subject to such reserve requirement at
that time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” shall mean Wachovia Bank, National Association, in its
capacity as administrative agent on behalf of Lenders pursuant to the terms
hereof and any replacement or successor administrative agent hereunder.

“Administrative Details Form” shall mean, with respect to any Lender, a document
containing such Lender’s contact information for purposes of notices provided
under this Credit Agreement and account details for purposes of payments made to
such Lender under this Credit Agreement.

“Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds ten (10%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds ten (10%) percent or
more of the equity interests. For the purposes of this definition, the term
“control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise.

“Agreement” shall mean this Loan and Security Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

“Amended Environmental Permit” shall mean the amended and/or new “Comprehensive
Plan Approval(s)” required to be obtained under the Settlement Agreement.

“Arrangers” shall mean Wachovia Capital Markets, LLC and JPMorgan Securities
Inc., in their capacity as joint-lead arrangers.

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any Subsidiary,
whether by sale, lease, transfer or otherwise. The term “Asset Disposition”
shall not include (i) the sale, lease or transfer of assets permitted by
subsections 9.7(a)(i) through (iv), (ii) the sale, lease or transfer of any ABL
Priority Collateral to the extent the Net Cash Proceeds therefrom are applied to
reduce the ABL Obligations or (iii) any Equity Issuance.

“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Administrative Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.7 hereof.

 

3



--------------------------------------------------------------------------------

“Authorized Officers” shall mean the officers listed on the attached Exhibit E
or such replacement Exhibit that any Authorized Officer may in the future
provide to the Administrative Agent in writing.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party by any Hedging Agreement Provider (as defined in
Section 5.1) or Bank Product Provider (as defined in Section 5.1), as
applicable: (a) Cash Management Services; (b) products under any hedging
agreements entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks and not for speculative purposes;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by any Credit Party, other than
Credit-Linked Letters of Credit. For any of the foregoing to be included as an
“Obligation”, the applicable Secured Party must have previously provided written
notice to Administrative Agent of the existence of such Bank Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of a
Credit Party relating to Bank Products.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York or the State of North Carolina, and a day on which
Administrative Agent is open for the transaction of business, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

“B.V. Intercompany Note” has the meaning provided in Section 9.10

“Capital Expenditures” shall mean expenditures of the Borrower or any Subsidiary
for the acquisition (including the acquisition by capitalized lease) or
improvement of capital assets, as determined in accordance with GAAP. The term
“Capital Expenditures” shall not include capital expenditures in respect of the
reinvestment of proceeds derived from Recovery Events received by the Company
and its Subsidiaries to the extent that such reinvestment is permitted under the
Financing Agreements.

“Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

4



--------------------------------------------------------------------------------

“Cash Collateral” shall mean the Net Cash Proceeds of any mandatory prepayment
pursuant to Section 2.5(b)(ii)-(vi) that are deposited into a cash collateral
account at the Collateral Agent as cash collateral for the Obligations on terms
reasonable acceptable to the Collateral Agent; provided that any interest or
investment income with respect to such cash collateral account shall be for the
benefit of the Borrower and the Collateral Agent shall upon the Borrower’s
direction invest the cash collateral in Cash Equivalents and other investments
reasonably acceptable to the Administrative Agent.

“Cash Equivalents” shall mean, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of 364 days or less of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $250,000,000;
(c) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of any
Credit Party) organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-1 by Standard & Poor’s
Ratings Service, a division of The McGraw-Hill Companies, Inc. or at least P-1
by Moody’s Investors Service, Inc.; (d) repurchase obligations with a term of
not more than thirty (30) days for underlying securities of the types described
in clause (a) above entered into with any financial institution having combined
capital and surplus and undivided profits of not less than $250,000,000;
(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within ninety (90) days or less from the date of acquisition; provided, that,
the terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985; and
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.

“Cash Management Event” shall mean either of the following: (a) the occurrence
and continuation of an Event of Default or (b) Excess Availability falls below
$10,000,000 at any time; provided that once no Event of Default exists for
thirty (30) consecutive days and Excess Availability is greater than or equal to
$10,000,000 for thirty (30) consecutive days, such Cash Management Event shall
terminate; provided, further, that no more than two (2) Cash Management Events
may be terminated by curing the applicable Event of Default or maintaining
sufficient Excess Availability in any twelve-month period.

“Cash Management Services” shall mean any services provided from time to time by
any Lender or any of its Affiliates to any Credit Party in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services.

 

5



--------------------------------------------------------------------------------

“Change of Control” shall mean the occurrence of any of the following events:
(a) Continuing Directors shall cease for any reason to constitute a majority of
the members of the board of directors of the Borrower then in office, (b) the
failure of the Permitted Holders and/or Persons that are (i) either trusts for
the benefit of any Permitted Holder, (ii) the estate of any Permitted Holder,
(iii) the wife or issue of any Permitted Holder, (iv) trusts for the benefit of
the wife or issue of any Permitted Holder or (v) any combination of the
foregoing, to own directly or indirectly more than 50% of the Voting Stock of
the Borrower or (c) the occurrence a “Change of Control” under and as defined in
the Senior Subordinated Note Indenture. As used herein, “beneficial ownership”
shall have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission promulgated under the Securities Exchange Act of 1934.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

“Collateral” shall mean a collective reference to all real and personal property
pledged to Administrative Agent pursuant to the terms of the Financing
Agreements or otherwise, including, without limitation, the Priority Collateral
and the ABL Priority Collateral.

“Collateral Access Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to Administrative Agent, from any lessor of
premises to any Credit Party, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Collateral Agent with respect to the Collateral at such
premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

“Collateral Agent” shall mean Wachovia Bank, National Association, in its
capacity as collateral agent on behalf of Lenders pursuant to the terms hereof
and any replacement or successor collateral agent hereunder.

“Compliance Certificate” shall have the meaning provided in Section 9.6(a)(i).

“Consolidated Cash Taxes” shall mean, for any applicable period of computation,
the sum of all taxes paid in cash by the Borrower and its Subsidiaries during
such period, determined on a consolidated basis in accordance with applicable
law and GAAP.

“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of (a) Consolidated Net Income for such period, plus (b) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(i) interest expense, (ii) total federal, state, local and foreign income, value
added and similar taxes, (iii) depreciation, amortization expense and other
non-cash charges (excluding non-cash charges that are expected

 

6



--------------------------------------------------------------------------------

to become cash charges in a future period or that are reserves for future cash
charges), (iv) unusual or non-recurring non-cash items, (vii) non-capitalized
fees and expenses incurred in connection with the closing of this Agreement and
the ABL Credit Agreement, (viii) other cash restructuring charges in an
aggregate amount not to exceed $5,000,000 over the term of this Agreement, and
(ix) pension plan expenses, all as determined in accordance with GAAP, minus
(c) actuarially determined pension funding obligations.

“Consolidated Fixed Charges” shall mean, for any applicable period of
computation, without duplication, the sum of (i) all Consolidated Interest
Expense for such period plus (ii) Consolidated Scheduled Funded Indebtedness
Payments made during such period.

“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
all Funded Indebtedness of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, all cash interest
expense of the Borrower and its Subsidiaries (including, without limitation, the
interest component under Capital Leases and the net interest payable in
connection with hedging agreements), as determined in accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, net income (excluding
extraordinary items and excluding income received from joint venture investments
to the extent not received in cash) after taxes for such period of the Borrower
and its Subsidiaries on a consolidated basis, as determined in accordance with
GAAP.

“Consolidated Scheduled Funded Indebtedness Payments” shall mean, for any
applicable period of computation, for the Borrower and its Subsidiaries, the sum
of all scheduled payments of principal on Consolidated Funded Indebtedness for
such period (including the principal component of payments due on Capital Leases
or under any synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing product during such period),
determined on a consolidated basis in accordance with GAAP.

“Continuing Directors” shall mean during any period of 24 consecutive months
commencing after the Closing Date, individuals who at the beginning of such
24 month period were directors of the Borrower (together with any new director
whose election by the Borrower’s board of directors or whose nomination for
election by the Borrower’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved).

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control Agent” shall have the meaning provided in the Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

“Control Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Credit Facility” shall mean the Term Loans and Credit-Linked Letters of Credit
provided to or for the benefit of the Borrower pursuant to Sections 2.1, 2.2,
2.3 and 2.4 hereof.

“Credit-Linked Account” shall mean the account established and maintained by the
Administrative Agent in its name and under its sole dominion and control,
designated as the “Wachovia Bank, National Association, as Administrative
Agent—The Newark Group, Inc. Credit Linked Account” that shall be used solely
for the purposes set forth in Sections 2.3(b).

“Credit-Linked Commitment” shall mean, with respect to each Lender, the sum of
such Lender’s Credit-Linked LOC Commitment and Term Loan Commitment, as the same
may be adjusted from time to time in accordance with the terms hereof; sometimes
being collectively referred to herein as “Credit-Linked Commitments”.

“Credit-Linked Commitment Percentage” shall mean, for each Lender, the
percentage identified as its Credit-Linked Commitment Percentage in the
Register, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 13.7.

“Credit-Linked Commitment Period” shall mean, with respect to Credit-Linked
Letters of Credit, the period from and including the Closing Date to but
excluding the date that is ten (10) days prior to the Termination Date.

“Credit-Linked Committed Amount” shall mean the Term Loan Committed Amount plus
the Credit-Linked LOC Committed Amount.

“Credit-Linked Deposit” shall mean, with respect to any Lender, such Lender’s
funded Credit-Linked Participation in the Credit-Linked LOC Committed Amount and
all Credit-Linked Letters of Credit issued thereunder, which funded
Credit-Linked Participation shall be in an amount equal to such Lender’s
Credit-Linked LOC Commitment and shall be deposited into the Credit-Linked
Account on the Closing Date in accordance with the terms of Section 2.3(a).

“Credit-Linked Letter of Credit Documents” shall mean, with respect to any
Credit-Linked Letter of Credit, such Credit-Linked Letter of Credit, any
amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such
Credit-Linked Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

“Credit-Linked Letters of Credit” shall mean any letter of credit issued by the
Issuing Bank from and after the Closing Date pursuant to Section 2.2(a).

“Credit-Linked LOC Commitment” shall mean the commitment of the Issuing Bank to
issue Credit-Linked Letters of Credit and with respect to each Lender, the
commitment of such Lender to purchase its Credit-Linked Participation in the
Credit-Linked Letters of Credit up to

 

8



--------------------------------------------------------------------------------

such Lender’s Credit-Linked Commitment Percentage of the Credit-Linked LOC
Committed Amount as specified in the Register, as such amount may be reduced
from time to time in accordance with the provisions hereof.

“Credit-Linked LOC Committed Amount” shall have the meaning set forth in
Section 2.2(a).

“Credit-Linked LOC Fronting Fee” shall have the meaning set forth in
Section 3.2(b).

“Credit-Linked LOC Obligations” shall mean, at any time, the sum of (i) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Credit-Linked Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Credit-Linked
Letters of Credit plus (ii) the aggregate amount of all drawings under
Credit-Linked Letters of Credit honored by the Issuing Bank but not theretofore
reimbursed.

“Credit-Linked Participation” shall have the meaning set forth in
Section 2.2(c).

“Credit-Linked Purchase” shall have the meaning set forth in Section 2.2(d)(ii).

“Credit Parties” shall mean, collectively, the Borrower and the Guarantors and
“Credit Party” shall mean any one of them.

“Custody and Pledge Agreement” shall mean that certain Amended and Restated
Custody, Pledge and Security Agreement dated as of the Closing Date by and among
the Borrower, the Administrative Agent and Bank of New York as custodian
relating to the $8,750,000 original aggregate principal amount of Industrial
Revenue Variable Rate Demand Bonds, series 1989 issued under the Trust Indenture
dated as of June 1, 1989 between the Industrial Development Board of the City of
Mobile, Alabama and Bank of New York (as successor to United States Trust
Company of New York, as successor to Fidelity Bank, National Association, as
trustee.

“Debt Issuance” shall mean the issuance of any Indebtedness by any Credit Party
or any of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of
any Credit Party and its Subsidiaries permitted to be incurred pursuant to
Section 9.9 hereof).

“Default” shall mean an act, condition or event which with notice or passage of
time or both would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in the definition of “Interest
Rate”.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia.

 

9



--------------------------------------------------------------------------------

“Dutch Deed of Pledge” shall mean that certain Deed of Pledge providing for a
right of pledge over the shares in the capital of the Newark B.V. dated as of
the Closing Date by and among the Company, Newark B.V. and Collateral Agent, as
amended, modified, extended, restated, replaced, or supplemented from time to
time in accordance with its terms.

“Eligible Transferee” shall mean (a) any Lender; (b) the parent company of any
Lender and/or any Affiliate of such Lender which is at least fifty (50%) percent
owned by such Lender or its parent company; (c) any person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Administrative Agent; and (d) any other
commercial bank, financial institution or “accredited investor” (as defined in
Regulation D under the Securities Act of 1933) approved by Administrative Agent,
provided, that, (i) neither the Borrower nor any Guarantor or any Affiliate of
the Borrower or any Guarantor shall qualify as an Eligible Transferee and
(ii) no Person to whom any Indebtedness which is in any way subordinated in
right of payment to any other Indebtedness of any Credit Party shall qualify as
an Eligible Transferee, except as Administrative Agent may otherwise
specifically agree.

“Engagement Letter” shall mean the letter agreement, dated as of January 9,
2007, by and among the Borrower, Administrative Agent and Wachovia Capital
Markets, LLC setting forth certain fees payable by Borrower to Administrative
Agent for the benefit of itself and Lenders, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Environmental Laws” shall mean all foreign, federal, state and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, including the federal Superfund Amendments and Reauthorization Act, the
federal Water Pollution Control Act of 1972, the federal Clean Water Act, the
federal Clean Air Act, the federal Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984), the federal Toxic Substances Control Act, the federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable

 

10



--------------------------------------------------------------------------------

state counterparts to such laws and (iii) any common law or equitable doctrine
that may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

“Equipment” shall mean, as to each Credit Party, all of such Credit Party’s now
owned and hereafter acquired equipment, wherever located, including machinery,
data processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

“Equity Issuance” shall mean any issuance by any Credit Party or any Subsidiary
to any Person which is not a Credit Party of (a) shares of its Capital Stock
(including, without limitation, any issuance of shares of its Capital Stock
pursuant to the exercise of options or warrants or pursuant to the conversion of
any debt securities to equity) or (b) warrants or options that are exercisable
for shares of its Capital Stock. The term “Equity Issuance” shall not include
(i) any Asset Disposition, (ii) any Debt Issuance or (iii) any equity issuance
as consideration for a Permitted Acquisition.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, together
with all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” shall mean any person required to be aggregated with any
Credit Party or any of their respective Subsidiaries under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA;
(c) a complete or partial withdrawal by any Credit Party or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the imposition
of any liability under Title IV of ERISA, other than the Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of
ERISA, upon any Credit Party or any ERISA Affiliate in excess of $1,000,000 and
(g) any other event or condition with respect to a Plan including any Pension
Plan subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in liability of any Credit
Party in excess of $1,000,000.

 

11



--------------------------------------------------------------------------------

“ESOP Plan” shall mean The Newark Group, Inc. Employees’ Stock Ownership Plan
dated as of April 22, 2002, as such ESOP Plan may be amended, modified, restated
or supplemented and in effect from time to time in accordance with the terms
hereof.

“Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

“Excess Availability” shall have the meaning set forth in the ABL Credit
Agreement.

“Excess Cash Flow” shall mean, with respect to any fiscal year of the Borrower,
for the Borrower and its Subsidiaries on a consolidated basis, an amount equal
to (a) Consolidated EBITDA for such period minus (b) Capital Expenditures for
such period minus (c) Consolidated Scheduled Funded Indebtedness Payments made
during such period minus (d) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany indebtedness) for
such period minus (e) amounts paid in cash in respect of federal, state, local
and foreign income taxes of the Borrower and its Subsidiaries with respect to
such period minus (f) optional prepayments of the Term Loan and of the revolving
loans under the ABL Credit Agreement (to the extent accompanied by a
corresponding reduction of the revolving commitments thereunder).

“Excess Profits” shall have the meaning given to such term in Section 2.3(e).

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.

“Excluded Deposit Accounts” shall have the meaning given to such term in
Section 5.2(d).

“Excluded Subsidiaries” shall mean Ridge Finance Corp. and NP Cogen, Inc.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
March 12, 2004, by and among the Borrower, Newark B.V., the domestic
subsidiaries of the Borrower parties thereto, the lenders party thereto and
Wachovia Bank, National Association, as administrative agent.

“Final Judgment” shall mean the final judgment issued or to be issued by the
Superior Court of Suffolk County, Massachusetts or other applicable court with
respect to the Settlement Agreement and/or the agreements set forth therein.

“Financing Agreements” shall mean, collectively, this Agreement, the
Intercreditor Agreement, the Engagement Letter, the Credit-Linked Letter of
Credit Documents, the Security Documents and Term Notes, all other notes,
guarantees, Account Control Agreements, investment property control agreements,
intercreditor agreements and all other agreements,

 

12



--------------------------------------------------------------------------------

documents and instruments now or at any time hereafter executed and/or delivered
by any Credit Party in connection with this Agreement. For the avoidance of
doubt, Financing Agreements shall not include the ABL Financing Agreements,
other than the Intercreditor Agreement and the Engagement Letter.

“Fixed Charge Coverage Ratio” shall mean, as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) (i) Consolidated EBITDA (computed for
the four consecutive fiscal quarterly periods then ending) minus (ii) Unfinanced
Capital Expenditures for such period, minus (iii) Consolidated Cash Taxes for
such period, minus (iv) cash dividends or other distributions or payments paid
by the Borrower or any of its Subsidiaries pursuant to Section 9.11 during such
period to (b) Consolidated Fixed Charges (computed for the four consecutive
fiscal quarterly periods then ending).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person which is not a Domestic Subsidiary.

“Funded Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) except with respect
to the ESOP Plan, all obligations with respect to redeemable stock and
redemption or repurchase obligations under any Capital Stock or other equity
securities issued by such Person; (f) all reimbursement obligations and other
liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account; (g) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) indebtedness of any partnership or joint
venture in which such Person is a general partner or a joint venturer to the

 

13



--------------------------------------------------------------------------------

extent such Person is liable therefor as a result of such Person’s ownership
interest in such entity, except to the extent that the terms of such
indebtedness expressly provide that such Person is not liable therefor or such
Person has no liability therefor as a matter of law and (i) the principal and
interest portions of all rental obligations of such Person under any synthetic
lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP.

“Funding Bank” shall have the meaning given to such term in Section 3.3 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Sections 9.17 and 9.18 hereof, GAAP shall be determined on the basis of such
principles in effect on the date hereof and consistent with those used in the
preparation of the most recent audited financial statements delivered to
Administrative Agent prior to the date hereof.

“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guarantors” shall have the meaning set forth in the first paragraph of this
Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Section 14.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including without limitation any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including without limitation keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made

 

14



--------------------------------------------------------------------------------

petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde
insulation, radioactive materials, biological substances, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants (including materials which include hazardous constituents),
sewage, sludge, industrial slag, solvents and/or any other similar substances,
materials, or wastes and including any other substances, materials or wastes
that are or become regulated under any Environmental Law (including any that are
or become classified as hazardous or toxic under any Environmental Law).

“Indebtedness” shall mean, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (other than an account payable to a trade creditor (whether
or not an Affiliate) incurred in the ordinary course of business of such Person
and payable in accordance with customary trade practices); (c) all obligations
as lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) any contractual obligation, contingent or
otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any Capital Stock or other
equity securities issued by such Person; (f) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account; (g) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

15



--------------------------------------------------------------------------------

“Independent Financial Advisor” shall mean a firm (i) that does not, and whose
directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in any Credit Party and (ii) that, in the judgment
of the Board of Directors of the Borrower, is otherwise independent and
qualified to perform the task for which it is to be engaged.

“Information Certificate” shall mean, collectively, the Information Certificates
of the Credit Parties constituting Exhibit B hereto containing material
information with respect to the Credit Parties, their respective businesses and
assets provided by or on behalf of the Credit Parties to Administrative Agent in
connection with the preparation of this Agreement and the other Financing
Agreements and the financing arrangements provided for herein.

“Intellectual Property” shall mean, as to each the Credit Party, such Credit
Party’s now owned and hereafter arising or acquired: patents, patent rights,
patent applications, copyrights, works which are the subject matter of
copyrights, copyright applications, copyright registrations, trademarks,
servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Credit Party’s use of any of the foregoing; all
extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date by and among Administrative Agent, the ABL Administrative
Agent and the Control Agent.

“Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as the Borrower may
elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, the Borrower
may not elect an Interest Period which will end after the Termination Date.

“Interest Rate” shall mean

(a)(i)Loans that are Prime Rate Loans shall be a rate equal to the sum of
(A) the Prime Rate plus (B) 1.00% and (ii) Loans that are Eurodollar Rate Loans
shall be a rate equal to the sum of (A) the Adjusted Eurodollar Rate plus
(B) 2.25%; provided that if, at any time, the Borrower obtains a corporate
credit rating of B+ or better from

 

16



--------------------------------------------------------------------------------

Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies,
Inc. and a corporate family rating of B1 or better from Moody’s Investors
Service, Inc., in each case with a stable outlook, the Interest Rates set forth
in this clause (a) shall be permanently reduced by 0.25% for the remainder of
this Agreement.

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate two percent (2%) per annum in
excess of the applicable amount set forth above (the “Default Rate”), at
Administrative Agent’s option, without notice, (i) either (A) for the period on
and after the date of termination hereof until such time as all Obligations are
indefeasibly paid and satisfied in full in immediately available funds, or
(B) for the period from and after the date of the occurrence of any Event of
Default, and for so long as such Event of Default is continuing as determined by
Administrative Agent.

(c) Any change in the Interest Rate resulting from a publicly announced change
in the Debt Rating shall be effective commencing on the date of the public
announcement thereof.

“Inventory” shall mean, as to each Credit Party, all of such Credit Party’s now
owned and hereafter existing or acquired goods, wherever located, which (a) are
leased by such Credit Party as lessor; (b) are held by such Credit Party for
sale or lease or to be furnished under a contract of service; (c) are furnished
by such Credit Party under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

“Investment Property Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Administrative Agent, by and among Collateral
Agent, any Credit Party (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Credit Party acknowledging that such securities
intermediary, commodity intermediary or other person has custody, control or
possession of such investment property on behalf of Collateral Agent, that it
will comply with entitlement orders originated by Collateral Agent with respect
to such investment property, or other instructions of Collateral Agent, and has
such other terms and conditions as Administrative Agent or Collateral Agent may
require.

“Issuing Bank” shall mean, with respect to any Credit-Linked Letter of Credit,
the Administrative Agent or such other Lender as requested by the Borrower and
approved by the Administrative Agent, or any other Person that was the
Administrative Agent or a Lender at the time it issued such Credit-Linked Letter
of Credit but has ceased to be the Administrative Agent or a Lender under the
Credit Agreement.

“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.

“LIBOR Return” shall mean, for any period of determination, the interest that
would be payable for such period for a Eurodollar Rate borrowing in the amount
equal to the daily average amount of the Credit-Linked Deposits during such
period and with a one month or three month interest period (as such interest
period is determined by the Administrative Agent from time to time).

 

17



--------------------------------------------------------------------------------

“License Agreements” shall have the meaning set forth in Section 8.11 hereof.

“Loans” or “Term Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Administrative Agent for the account of any Lender
pursuant to the Credit Facility as set forth in Sections 2.1, 2.3(g) and 2.4
hereof.

“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Rate
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Loan
for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of the Credit Parties;
(b) the legality, validity or enforceability of this Agreement or any of the
other Financing Agreements; (c) the legality, validity, enforceability,
perfection or priority of the security interests and liens of Collateral Agent
upon the Collateral; (d) the Collateral or its value; (e) the ability of the
Borrower to repay its Obligations or of any Credit Party to perform its
obligations under this Agreement or any of the other Financing Agreements as and
when to be performed; or (f) the ability of Administrative Agent or any Lender
to enforce the Obligations or realize upon the Collateral or otherwise with
respect to the rights and remedies of Administrative Agent and Lenders under
this Agreement or any of the other Financing Agreements.

“Material Contract” shall mean any contract or other agreement (other than the
Financing Agreements), whether written or oral, to which any Credit Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect.

“Maximum Working Capital Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“Mortgaged Property” shall mean any owned Real Property of a Credit Party listed
on Schedule 1 and any other Real Property of a Credit Party subject to a
Mortgage pursuant to Section 9.28.

 

18



--------------------------------------------------------------------------------

“Mortgages” shall mean any mortgage, deed of trust or deed to secure debt
executed by a Credit Party in favor of the Administrative Agent, for the benefit
of the Secured Parties, as the same may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Credit Party or
any ERISA Affiliate or with respect to which any Credit Party or any ERISA
Affiliate may incur any liability.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by any
Credit Party or any Subsidiary in respect of any Asset Disposition, Equity
Issuance, Debt Issuance, or Recovery Event, net of (a) direct costs (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions) associated therewith, (b) amounts held in escrow to be applied as
part of the purchase price of any Asset Disposition, (c) taxes paid or payable
as a result thereof, (d) with respect to any Asset Disposition or Recovery
Event, payment of the outstanding principal amount of, premium (if any) and
interest on any Indebtedness secured by a Lien on the assets subject to such
Asset Disposition or Recovery Event and (e) with respect to any Recovery Event,
amounts payable directly or indirectly to Governmental Authorities or which are
payable pursuant to the regulations of or the order or directive of any
Governmental Authorities or pursuant to any Environmental Law for such Recovery
Event to the extent required by such Governmental Authorities or Contractual
Obligations; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash proceeds from the sale or other disposition of any non-cash
consideration (but only as and when such cash is actually received) received by
any Credit Party or any Subsidiary in any Asset Disposition, Equity Issuance,
Debt Issuance or Recovery Event and any cash released from escrow as part of the
purchase price in connection with any Asset Disposition.

“Newark B.V.” shall mean Newark Group International B.V., a private company with
limited liability with its corporate seat in Amsterdam, the Netherlands.

“NP Cogen” shall mean NP Cogen, Inc., a California corporation.

“Obligations” shall mean any and all Loans, Credit-Linked LOC Obligations and
all other obligations, liabilities and indebtedness of every kind, nature and
description owing by any Credit Party to Administrative Agent, Collateral Agent,
Control Agent or any Lender and/or any of their Affiliates or the Issuing Bank,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under this Agreement or any of the other Financing Agreements, and all
Bank Product Debt (provided, that Bank Product Debt shall constitute Obligations
which are secured pursuant to the provisions of Section 5 only to the extent
that the aggregate dollar amount of the Collateral exceeds the aggregate amount
of all Obligations other than Bank Product Debt at any time, with any excess
over such amount being unsecured), whether now existing or hereafter arising,
whether arising before, during or after the term of this Agreement or after the
commencement of any case with respect to such Credit Party under the United
States Bankruptcy Code or any

 

19



--------------------------------------------------------------------------------

similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured (other
than the Company’s Parallel Debt).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Operating Leases” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Taxes” shall have the meaning given to such term in Section 6.5 hereof.

“Parallel Debt” shall mean, in relation to the Underlying Debt (and subject to
Section 13.11(e)), an obligation to pay to Collateral Agent an amount equal to
(and in the same currency as) the amount of the Underlying Debt.

“Participant” shall mean any financial institution that acquires and holds a
participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 13.7 of this Agreement
governing participations.

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law October 26, 2001.

“Pension Plan” shall mean a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any Credit Party sponsors, maintains, or to
which any Credit Party or ERISA Affiliate makes, is making, or is obligated to
make contributions, other than a Multiemployer Plan.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party or any Foreign Subsidiary of (a) the assets or a
majority of the outstanding Voting Stock or economic interests of any Person,
(b) any division, line of business or other business unit of any Person or
(c) Capital Stock of a joint venture constituting a majority of the Capital
Stock of such Person to the extent such Credit Party or Foreign Subsidiary
already owns Capital Stock of such joint venture (such Person or such division,
line of business or other business unit of such Person or such joint venture
shall be referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
Credit Party and their Subsidiaries pursuant to the terms hereof, so long as
(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto, (ii) to the extent doing so would not create material adverse
tax consequences to the Credit Parties, Collateral Agent, on behalf of the
Lenders, shall have received (or shall receive in connection with the closing of
such acquisition) a perfected security interest in all property (including,
without limitation, Capital Stock) acquired with respect to the Target subject
to Permitted Liens and in accordance with the

 

20



--------------------------------------------------------------------------------

Security Documents and the Target, if a Person, shall have executed a Guarantor
Joinder Agreement in accordance with the terms of Section 9.22, (iii) the Target
shall have earnings before interest, taxes, depreciation and amortization for
the four fiscal quarters prior to the acquisition date in an amount greater than
$0 (with pro forma adjustments acceptable to the Administrative Agent),
(iv) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Board of Directors and/or shareholders of the applicable Credit
Party or Foreign Subsidiary and the Target, (vi) after giving effect to such
acquisition, there shall be at least $15,000,000 of Excess Availability, (v) the
Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Sections 9.17 and 9.18 both prior, and after giving
effect, to such acquisition and (vi) the total cash consideration (without
taking into account the proceeds of Subordinated Debt, unsecured Indebtedness or
Capital Stock to the extent used to pay a portion or all of the consideration
for the Target) for (A) all such acquisitions made during any twelve month
period shall not exceed $15,000,000 in the aggregate and (B) all such
acquisitions made during the term of this Agreement shall not exceed $50,000,000
in the aggregate.

“Permitted Holder” shall mean any of Edward K. Mullen or Robert H. Mullen.

“Permitted Investments” shall have the meaning set forth in Section 9.10.

“Permitted Liens” shall have the meaning set forth in Section 9.8.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“PKV Acquisition” has the meaning provided in Section 9.10.

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Credit Party sponsors, maintains, or to which it makes, is making, or
is obligated to make contributions, or in the case of a Multiemployer Plan has
made contributions at any time during the immediately preceding six (6) plan
years or with respect to which any Credit Party may incur liability.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date,
executed by the Credit Parties party thereto in favor of Administrative Agent,
Collateral Agent and Control Agent, for the benefit of the Administrative Agent
and Lenders, as amended, modified, extended, restated, replaced, or supplemented
from time to time in accordance with its terms.

“Prime Rate” shall mean, for any day, a rate per annum equal to the greater of
(a) the prime rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. For purposes hereof: “prime rate”
shall mean, at any time, the rate of interest per annum publicly announced or
otherwise identified from time to time by Wachovia at its principal

 

21



--------------------------------------------------------------------------------

office in Charlotte, North Carolina as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
the Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks;
and “Federal Funds Effective Rate” shall mean, for any day, the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on the next succeeding Business Day, the average of the
quotations for the day of such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it. If for
any reason Administrative Agent shall have determined (which determination shall
be conclusive in the absence of manifest error) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of Administrative Agent to obtain sufficient quotations in accordance
with the terms above, the prime rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
prime rate due to a change in the prime rate or the Federal Funds Effective Rate
shall be effective on the opening of business on the date of such change.

“Prime Rate Loans” shall mean any Loans or portion thereof on which interest is
payable based on the Prime Rate in accordance with the terms thereof.

“Priority Collateral” shall mean all “Priority Collateral” as defined in the
Intercreditor Agreement, including, upon the payment in full of the ABL
Obligations and the termination of the ABL Commitment, all ABL Priority
Collateral.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
twelve-month period ending as of the most recent month end preceding the date of
such transaction.

“Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Credit-Linked Commitment and
the denominator of which is the aggregate amount of all of the Credit-Linked
Commitments of Lenders, as adjusted from time to time in accordance with the
provisions of Section 13.7 hereof; provided, that, if the Credit-Linked
Commitments have been terminated, the numerator shall be the unpaid amount of
such Lender’s Loans and the denominator shall be the aggregate amount of all
unpaid Loans.

“Real Property” shall mean all now owned and hereafter acquired real property of
each Credit Party, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, wherever located.

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of each Credit Party: (a) all Accounts; (b) all interest,
fees, late charges, penalties, collection fees and other amounts due or to
become due or otherwise payable in connection with any Account; (c) all payment
intangibles of such Credit Party; (d) letters of credit, indemnities,

 

22



--------------------------------------------------------------------------------

guarantees, security or other deposits and proceeds thereof issued payable to
any Credit Party or otherwise in favor of or delivered to any Credit Party in
connection with any Account; or (e) all other accounts, contract rights, chattel
paper, instruments, notes, general intangibles and other forms of obligations
owing to any Credit Party, whether from the sale and lease of goods or other
property, licensing of any property (including Intellectual Property or other
general intangibles), rendition of services or from loans or advances by any
Credit Party or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of any Credit Party) or otherwise
associated with any Accounts, Inventory or general intangibles of any Credit
Party (including, without limitation, choses in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to any Credit
Party in connection with the termination of any Plan or other employee benefit
plan and any other amounts payable to any Credit Party from any Plan or other
employee benefit plan, rights and claims against carriers and shippers, rights
to indemnification, business interruption insurance and proceeds thereof,
casualty or any similar types of insurance and any proceeds thereof and proceeds
of insurance covering the lives of employees on which any Credit Party is a
beneficiary).

“Records” shall mean, as to each Credit Party, all of such Credit Party’s
present and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of any
Credit Party with respect to the foregoing maintained with or by any other
person).

“Recovery Event” shall mean the receipt by the Credit Parties or any of their
Subsidiaries of any cash insurance proceeds or condemnation or expropriation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective property or assets
other than (i) obsolete property or assets no longer used or useful in the
business of the Credit Parties or any of their Subsidiaries and (ii) ABL
Priority Collateral to the extent the Net Cash Proceeds therefrom are applied to
reduce the ABL Obligations or reinvested in accordance with the terms of the ABL
Credit Agreement as in effect on the date hereof.

“Register” shall have the meaning set forth in Section 13.7(a) hereof.

“Required Lenders” shall mean, at any time, those Lenders whose Pro Rata Shares
are greater than fifty (50%) percent of the aggregate of the Credit-Linked
Commitments of all Lenders, or if the Credit-Linked Commitments shall have been
terminated, Lenders to whom at least fifty (50%) percent of the then outstanding
Obligations are owing.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of the
Company or any of its Subsidiaries, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Company or any of its Subsidiaries, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to

 

23



--------------------------------------------------------------------------------

acquire shares of any class of Capital Stock of the Company or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to any
earnout obligation, (e) any payment or prepayment of principal of, premium, if
any, or interest on, redemption, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, the Senior Subordinated Notes or any other
Subordinated Debt, (f) any voluntary prepayment of the ABL Obligations, (g) any
payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase, retirement, defeasance, sinking fund or similar payment
with respect to, any Indebtedness the proceeds of which are used to refinance or
repay the ABL Obligations, (h) the payment by Borrowers or any of their
Subsidiaries of any management or consulting fee to any Person or of any salary,
bonus or other form of compensation to any Person who is directly or indirectly
a significant partner, shareholder, owner or executive officer of any such
Person, to the extent such salary, bonus or other form of compensation is not
included in the corporate overhead of the Company or such Subsidiary, (i) any
prepayment of principal of, premium, if any, or interest on, redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to the industrial revenue bonds of any Borrower or Guarantor, or (j) any cash
payments by any Borrower or Guarantor to their respective pension plans in
excess of the actuarially determined minimum funding obligations.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

“Sanctioned Person” shall mean (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Scheduled Asset Dispositions” shall mean the sale, lease, conveyance,
disposition or other transfer of the following (including the real estate and
other assets related thereto) (i) the paperboard mills in Newark, New Jersey,
Natick, Massachusetts, Lawrence, Massachusetts, Middletown, Ohio, and Stockton,
California, (ii) the co-generation facility in Los Angeles, California,
(iii) the water rights with respect to certain real property located in Los
Angeles, California, (iv) the converted products plants in New London, Wisconsin
and South Gardiner, Maine and (v) the property located at 99-107 Lockwood
Street, Newark, New Jersey.

“Secured Parties” shall mean Collateral Agent, Administrative Agent, the Issuing
Bank, the Lenders and providers of Bank Products.

“Security Documents” shall mean the Pledge Agreement, the Dutch Pledge
Agreement, the Mortgages, the Custody and Pledge Agreement and all other
agreements, documents and instruments relating to, arising out of, or in any way
connection with any of the foregoing documents or granting to Collateral Agent,
liens or security interests to secure, inter alia, the Obligations whether now
or hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of Collateral Agent’s security interests and
liens arising thereunder, including, without limitation, UCC financing
statements.

 

24



--------------------------------------------------------------------------------

“Senior Leverage Ratio” shall mean, as of the last day of any fiscal quarter of
the Borrower, for the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) (i) Consolidated Funded Indebtedness on such date minus
(ii) Subordinated Debt of the Borrower and its Subsidiaries on a consolidated
basis to (b) Consolidated EBITDA.

“Senior Subordinated Note Indenture” shall mean that certain Indenture dated as
of March 12, 2004 by and between the Borrower, the guarantors from time to time
party thereto and The Bank of New York, as trustee, as it may be amended,
modified, restated or supplemented and in effect from time to time in accordance
with the terms hereof.

“Senior Subordinated Notes” shall mean those certain 9 3/4% senior unsecured
subordinated notes due 2014 issued by the Borrower on March 12, 2004, as they
may be amended, modified, restated or supplemented and in effect from time to
time in accordance with the terms hereof.

“Settlement Agreement” shall mean the draft Settlement Agreement and Final
Judgment in the form provided by the Borrower to the Administrative Agent
related to the pending allegations of violations of environmental laws asserted
by the Commonwealth of Massachusetts against the Borrower, with such changes as
may be negotiated by the Borrower and the Commonwealth of Massachusetts,
provided that such changes allow the Borrower to continue to operate in the
ordinary course of business.

“Shortfall Amount” shall mean, for any period of determination, the amount by
which the LIBOR Return for such period exceeds the return on the investment of
the Credit-Linked Deposits in the Credit-Linked Account for such period.

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

“Special Administrative Agent Advances” shall have the meaning set forth in
Section 12.11(a) hereof.

 

25



--------------------------------------------------------------------------------

“Specified Sales” shall mean (a) the sale, transfer, lease or other disposition
of inventory and materials in the ordinary course of business and (b) the sale,
transfer or other disposition of Permitted Investments described in clause (a)
of Section 9.10.

“Subordinated Debt” shall mean (a) subordinated Indebtedness of the Borrower
evidenced by a subordinated seller note that contains subordination and other
terms acceptable to Administrative Agent and (b) any other any Indebtedness
incurred by any Credit Party or any of their Subsidiaries, in each case which by
its terms is specifically subordinated in right of payment to the prior payment
of the Obligations and contains subordination and other terms acceptable to
Administrative Agent, including, without limitation, the Senior Subordinated
Notes.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition.”

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Term Loans” or “Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Administrative Agent for the account of any Lender
pursuant to the Credit Facility (involving advances, repayments and readvances)
as set forth in Section 2.1 hereof.

“Term Note” or “Term Notes” shall mean the promissory notes of Borrower provided
pursuant to Section 2.1 in favor of any of the Lenders evidencing the Term Loan
provided by any such Lender pursuant to Section 2.1, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
extended, restated, replaced or supplemented from time to time.

“Termination Date” shall mean the earlier to occur of (i) the date that is six
(6) years following the Closing Date and (ii) the date when all Obligations are
paid and satisfied in full in immediately available funds by the Borrower.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Administrative Agent may otherwise determine).

 

26



--------------------------------------------------------------------------------

“Underlying Debts” shall mean, in relation to the Borrower and at any given
time, each obligation (whether present or future, actual or contingent) owing by
the Borrower to a Lender under the Financing Agreements (including, for the
avoidance of doubt, any change or increase in those obligations pursuant to or
in connection with any amendment or supplement or restatement or novation of any
Financing Agreement, in each case whether or not anticipated as of the date of
this Agreement), excluding the Borrower’s Parallel Debts.

“Unfinanced Capital Expenditures” shall mean for any period Capital Expenditures
made during such period and not financed from the proceeds of Funded
Indebtedness (other than from revolving loans made under the ABL Credit
Agreement).

“Unreimbursed Drawing” shall have the meaning set forth in Section 2.2(d)(ii).

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“Wachovia” shall mean Wachovia Bank, National Association, in its individual
capacity, and its successors and permitted assigns.

SECTION 2

CREDIT FACILITIES

2.1 Credit-Linked Facility—Term Loan Subfacility.

(a) Term Loan. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Lender severally
agrees to make available to the Administrative Agent on the Closing Date such
Lender’s Credit-Linked Commitment Percentage of Term Loans in Dollars in the
aggregate principal amount of FIFTEEN MILLION DOLLARS ($15,000,000) (as such
amount may be increased by (i) any Credit-Linked Purchase that is converted to
Term Loans pursuant to Section 2.2(d)(ii), (ii) any conversion of the
Credit-Linked Deposit to Term Loans pursuant to Section 2.3(g) and (iii) any
Incremental Facility pursuant to Section 2.4, the “Term Loan Committed Amount”)
for the purposes hereinafter set forth; provided, however, (i) with regard to
each Lender individually, the sum of such Lender’s Credit-Linked Commitment
Percentage of the aggregate principal amount of the outstanding Term Loans plus
outstanding Credit-Linked LOC Obligations shall not at any time exceed such
Lender’s Credit-Linked Commitment and (ii) with regard to the Lenders
collectively, the sum of the aggregate principal amount of the outstanding Term
Loans plus outstanding Credit-Linked LOC Obligations shall not at any time
exceed the Credit-

 

27



--------------------------------------------------------------------------------

Linked Committed Amount then in effect. Upon receipt by the Administrative Agent
of the proceeds of the Term Loan made on the Closing Date, such proceeds will
then be made available to the Borrower by the Administrative Agent by crediting
the account of the Borrower on the books of the office of the Administrative
Agent, or at such other office as the Administrative Agent may designate in
writing, with the aggregate of such proceeds made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent (or by crediting such other account(s) as directed by the
Borrower). Each Term Loan may consist of Prime Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as the Borrower may request; provided that on
the Closing Date the Term Loan may only consist of Prime Rate Loans. Amounts
repaid or prepaid on any Term Loan may not be reborrowed.

(b) Repayment of Term Loans. The outstanding principal amount of the Term Loans
and all accrued but unpaid interest and other amounts payable with respect to
the Term Loans shall be repaid on the Termination Date, unless accelerated
sooner pursuant to Section 10.2.

(c) Term Notes. The Borrower’s obligation to pay each Lender’s portion of the
Term Loans shall be evidenced, upon such Lender’s request, by a Term Note made
payable to such Lender.

2.2 Credit-Linked Facility – Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the
Credit-Linked Letter of Credit Documents, if any, and any other terms and
conditions which the Issuing Bank may reasonably require (such other terms not
to be inconsistent with this Agreement), during the Credit-Linked Commitment
Period the Issuing Bank shall issue, and the Lenders shall participate in,
standby Credit-Linked Letters of Credit for the account of the Borrower from
time to time upon request in a form acceptable to the Issuing Bank; provided,
however, that (i) the aggregate amount of Credit-Linked LOC Obligations shall
not at any time exceed the lesser of (A) SEVENTY-FIVE MILLION DOLLARS
($75,000,000) (as reduced from time to time in accordance with the terms of
Section 2.2(d)(ii) or Section 2.5(d), the “Credit-Linked LOC Committed Amount”)
and (B) the principal amount of the Credit-Linked Deposit, (ii) with regard to
each Lender individually, (A) the sum of such Lender’s Credit-Linked Commitment
Percentage of the outstanding Credit-Linked LOC Obligations shall not exceed
such Lender’s Credit-Linked Deposit and (B) the sum of such Lender’s
Credit-Linked Commitment Percentage of the aggregate principal amount of the
outstanding Term Loans plus outstanding Credit-Linked LOC Obligations shall not
at any time exceed such Lender’s Credit-Linked Commitment, (iii) with regard to
the Lenders collectively, the sum of the aggregate principal amount of
outstanding Term Loans plus outstanding Credit-Linked LOC Obligations shall not
at any time exceed the Credit-Linked Committed Amount then in effect, (iv) no
Credit-Linked Letter of Credit may be issued without the Administrative Agent
confirming in writing to any Issuing Bank (other than the Administrative Agent
in its capacity as a Issuing Bank) that, after giving effect to the issuance of
such Credit-Linked Letter of Credit, the requirement set forth in clause
(iii) above shall be satisfied,

 

28



--------------------------------------------------------------------------------

(v) all Credit-Linked Letters of Credit shall be denominated in Dollars and
(vi) Credit-Linked Letters of Credit shall be issued for any lawful corporate
purposes, including in connection with workers’ compensation, other insurance
programs and to support industrial revenue bonds. Except as otherwise expressly
agreed upon by all the Lenders, no Credit-Linked Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, without the consent of the Lenders, the expiry dates of
Credit-Linked Letters of Credit may be extended annually or periodically from
time to time at the request of the Borrower or by operation of the terms of the
applicable Letter of Credit to a date not more than twelve (12) months from the
date of extension; provided, further, that (x) no Credit-Linked Letter of
Credit, as originally issued or as extended, shall have an expiry date extending
beyond the date that is ten (10) days prior to the Termination Date and (y) if
an Event of Default exists at the time such Credit-Linked Letter of Credit is to
be extended, the Issuing Bank may or, at the direction of Lenders holding more
than 50% of the Credit-Linked Commitments, the Issuing Bank shall refuse to
extend such Credit-Linked Letter of Credit, in which case such Credit-Linked
Letter of Credit shall terminate at the end of the current term thereof. The
issuance and expiry date of each Credit-Linked Letter of Credit shall be a
Business Day. Any Credit-Linked Letters of Credit issued hereunder shall be in a
minimum original face amount of $100,000 or such lesser amount as approved by
the Issuing Bank.

(b) Notice and Reports. Except for Credit-Linked Letters of Credit issued on the
Closing Date, the request for the issuance of a Credit-Linked Letter of Credit
shall be submitted to the Issuing Bank and the Administrative Agent at least
three (3) Business Days prior to the requested date of issuance. The Issuing
Bank will promptly upon request provide to the Administrative Agent for
dissemination to the Lenders a detailed report specifying the Credit-Linked
Letters of Credit which are then issued by such Issuing Bank and outstanding and
any activity with respect thereto which may have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount, expiry date as well as any payments or expirations
which may have occurred. The Issuing Bank will further provide to the
Administrative Agent promptly upon request copies of the Credit-Linked Letters
of Credit.

(c) Participations. Each Lender, upon issuance of any Credit-Linked Letter of
Credit (or upon a Person becoming a Lender hereunder), shall be deemed to have
irrevocably purchased, without recourse to the Issuing Bank, and the Issuing
Bank shall be deemed to have irrevocably granted without recourse to the Issuing
Bank, a risk participation (a “Credit-Linked Participation”) from the Issuing
Bank in such Credit-Linked Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Credit-Linked Commitment Percentage of the maximum amounts available to
be drawn under such Credit-Linked Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Bank therefor and discharge when due, its
Credit-Linked Commitment Percentage of the obligations arising under such
Credit-Linked Letter of Credit. Without limiting the scope and nature of each
Lender’s participation in any Credit-Linked Letter of Credit, to the extent that
the Issuing Bank has

 

29



--------------------------------------------------------------------------------

not been reimbursed as required hereunder or under any LOC Document, each such
Lender shall fund its Credit-Linked Participation Interest therein by paying to
the Issuing Bank, from funds deposited by such Lender into the Credit-Linked
Deposit, its Credit-Linked Commitment Percentage of such unreimbursed drawing in
same day funds on the day of notification by the Issuing Bank of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection
(d) hereof. The obligation of each Lender to so pay the Issuing Bank shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event.

(d) Reimbursement; Funding of Participation Interests.

(i) Reimbursement by Borrower. In the event of any drawing under any
Credit-Linked Letter of Credit, the Issuing Bank will promptly notify the
Borrower and the Administrative Agent. Upon a drawing under a Credit-Linked
Letter of Credit, the Borrower shall have the right to reimburse the Issuing
Bank on the day of such drawing (either with the proceeds of a revolving loan
obtained under the ABL Credit Agreement or otherwise) in same day funds as
provided herein or in the Credit-Linked Letter of Credit Documents if the
Borrower shall have been given notice of such drawing by 12:00 Noon and
otherwise on the next Business Day after such drawing if the Borrower shall have
been given notice of such drawing after 12:00 Noon; provided that (A) at the
request of the Borrower, the Issuing Bank shall have the right, in its sole
discretion, to extend the foregoing reimbursement deadline (such extension not
to exceed three Business Days) and (B) if such drawing is used to make a
regularly scheduled interest payment on obligations for which such Credit-Linked
Letter of Credit was issued and such Credit-Linked Letter of Credit provides
that the amount available to be drawn under such Credit-Linked Letter of Credit
corresponding to such drawing will be automatically reinstated, the Issuing Bank
shall have the right (after notifying the Borrower), and the Borrower hereby
authorizes the Issuing Bank, to debit any account of the Borrower held at
Wachovia or to submit a revolving loan borrowing request on behalf of the
Borrower under the ABL Credit Agreement to pay such reimbursement obligation of
the Borrower. If the Borrower shall be given notice of a drawing by 12:00 Noon
and shall fail to reimburse the Issuing Bank on the same date of such notice,
the unreimbursed amount of such drawing shall bear interest from the date of
notice until the first to occur of (A) the reimbursement of such drawing or
(B) the conversion of such Unreimbursed Drawing to a Term Loan pursuant to
subsection (d)(iii) below at a per annum rate equal to the Default Rate. If the
Borrower shall be given notice of a drawing after 12:00 Noon, the unreimbursed
amount of such drawing shall bear interest from the date of notice until the
next Business Day at a per annum rate equal to the Interest Rate for Prime Rate
Loans and if the Borrower shall fail to reimburse the Issuing Bank on such next
Business Day, the unreimbursed amount of such drawing shall bear interest from
the Business Day succeeding the date of notice until the first to occur of
(A) the reimbursement of such drawing or (B) the conversion of such Unreimbursed
Drawing to a Term Loan pursuant to subsection (d)(iii) below at a per annum rate
equal to the Default Rate. If the Borrower does

 

30



--------------------------------------------------------------------------------

not reimburse the Issuing Bank after receipt by the Borrower of notice of a
drawing as set forth above, the Borrower shall be deemed to have requested a
Credit-Linked Purchase in the amount of such drawing as provided in subsection
(d)(iii) below, the proceeds of which will be used to satisfy the reimbursement
obligations.

(ii) Obligations Absolute. The Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of set-off, counterclaim or defense to payment the Borrower may claim or
have against the Issuing Bank, the Administrative Agent, the Lenders, the
beneficiary of the Credit-Linked Letter of Credit drawn upon or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Credit-Linked Letter of Credit; provided that the
Borrower shall not be deemed to have waived any claims it may have against the
Issuing Bank, the Administrative Agent, the Lenders, the beneficiary of the
Credit-Linked Letter of Credit drawn upon or any other Person and may separately
pursue such claims after payment of such reimbursement obligations.

(iii) Funding of Participation Interests by Lenders; Conversion to Term Loans.
After any drawing under any Credit-Linked Letter of Credit and upon the earlier
of (A) the failure of the Borrower to reimburse such drawing in accordance with
the terms of subsection (d)(i) hereof, (B) receipt by the Issuing Bank of notice
from the Borrower that it will not exercise its right to reimburse such drawing
and (C) the occurrence or continuation of an Event of Default, (1) in order to
fund its Credit-Linked Participation Interest in such unreimbursed drawing (an
“Unreimbursed Drawing”), each Lender hereby authorizes the Administrative Agent
to pay the Issuing Bank (such payment, a “Credit-Linked Purchase”) in the amount
of such Lender’s Credit-Linked Commitment Percentage of such Unreimbursed
Drawing, solely from such Lender’s Credit-Linked Deposit, and such Lender hereby
irrevocably authorizes the Administrative Agent to charge the Credit-Linked
Account for such purpose, (2) the Credit-Linked LOC Committed Amount shall be
automatically reduced by the amount of each Credit-Linked Purchase and shall not
be reinstated, (3) such Unreimbursed Drawing shall be automatically converted to
a funded Term Loan consisting of a Prime Rate Loan without any further act by
the Borrower, the Issuing Bank, the Administrative Agent or any Lender, which
Term Loan shall be subject to the terms and conditions of Section 2.1 and
(4) the Term Loan Committed Amount shall be automatically permanently increased
by the amount of each Credit-Linked Purchase. The Issuing Bank will promptly
notify the Administrative Agent (which shall notify the Lenders) of the amount
of any Unreimbursed Drawing. Each Lender’s obligation to fund its Credit-Linked
Participation Interest in any Unreimbursed Drawing by paying to the Issuing Bank
its Credit-Linked Commitment Percentage of any Unreimbursed Drawing solely from
such Lender’s Credit-Linked Deposit, and the right of the Issuing Bank to
receive the same, shall be absolute and unconditional, shall be made

 

31



--------------------------------------------------------------------------------

without any offset, abatement, withholding or reduction whatsoever and shall not
be affected by any circumstance whatsoever and without regard to (I) whether any
conditions specified in Section 4.2 are then satisfied, (II) whether a Default
or an Event of Default then exists, (III) the date of such Credit-Linked
Purchase and Term Loan, (IV) any reduction in the Credit-Linked Committed Amount
after any such Credit-Linked Letter of Credit may have been drawn upon, (V) the
termination of this Credit Agreement or the Credit-Linked Commitments hereunder
or (VI) the acceleration of the Credit Party Obligations hereunder.

(e) Repayment of Participations.

(i) At any time after the Issuing Bank has made a payment under any
Credit-Linked Letter of Credit and has received from the Credit-Linked Account
the proceeds of Credit-Linked Purchases by the Lenders in respect of such
payment in accordance with Section 2.2(d) (which Credit-Linked Purchases have
been converted to Term Loans in accordance with such Section), if the
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related Unreimbursed Drawing or interest thereon for any period
after such Unreimbursed Drawing was paid with a Credit-Linked Purchase, the
Administrative Agent will distribute to such Lender its Term Loan Commitment
Percentage thereof. If the Issuing Bank shall have received from the
Credit-Linked Account the proceeds of Credit-Linked Purchases by the Lenders and
thereafter shall receive any direct payment from the Borrower in respect of the
Unreimbursed Drawing with respect to which such Credit-Linked Purchases were
made, the Issuing Bank shall immediately pay the amount received to the
Administrative Agent for distribution to the Lenders in accordance with this
Section 2.2(e).

(ii) If any payment received by the Administrative Agent for the account of the
Issuing Bank pursuant to Section 2.2(e)(i) and distributed to the Lenders by the
Administrative Agent is required to be returned under any circumstance
(including pursuant to any settlement entered into by the Issuing Bank), each
Lender shall pay to the Administrative Agent for the account of the Issuing Bank
its Credit-Linked Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Credit-Linked Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Credit-Linked Letter of Credit hereunder.

(g) Uniform Customs and Practices. The Issuing Bank shall have the Credit-Linked
Letters of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the UCP in which case the UCP
may be incorporated therein and deemed in all respects to be a part thereof.

 

32



--------------------------------------------------------------------------------

(h) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, a Credit-Linked Letter of Credit
issued hereunder may contain a statement to the effect that such Credit-Linked
Letter of Credit is issued for the account of a Subsidiary of the Borrower;
provided that, notwithstanding such statement, the Borrower shall be the actual
account party and borrower for all purposes of this Agreement for such
Credit-Linked Letter of Credit and any Credit-Linked Purchase and Term Loan with
respect to an Unreimbursed Drawing thereunder and such statement shall not
affect the Borrower’s reimbursement obligations hereunder with respect to such
Credit-Linked Letter of Credit and its repayment obligations hereunder with
respect to such Term Loan.

(i) Conflict with Credit-Linked Letter of Credit Documents. In the event of any
conflict between the terms of this Agreement and the Credit-Linked Letter of
Credit Documents, the terms of this Agreement shall govern, except to the extent
the terms of the Credit-Linked Letter of Credit Documents relate specifically to
the relevant bonds or relevant remarketing program associated with such
Credit-Linked Letter of Credit Documents.

2.3 Credit-Linked Deposits.

(a) Funding of Credit-Linked Deposits. Subject to the terms and conditions set
forth herein and in consideration of each Lender’s Credit-Linked Participation,
each Lender severally agrees to fund such Lender’s Credit-Linked Deposit to the
Administrative Agent in Dollars on the Closing Date in an amount equal to its
Credit-Linked Commitment for deposit by the Administrative Agent in the
Credit-Linked Account. Each Lender’s Credit-Linked Deposit represents such
Lender’s funded Credit-Linked Participation.

(b) Purpose of Credit-Linked Deposits. The Credit-Linked Deposits will be held
by the Administrative Agent in its name in the Credit-Linked Account, on behalf
of the Lenders and for the benefit of the Issuing Bank. The Credit-Linked
Account will be under the sole dominion and control of the Administrative Agent
and no Person other than the Administrative Agent shall have the right of
withdrawal from the Credit-Linked Account nor any other right or power with
respect to the Credit-Linked Deposits or the Credit-Linked Account. Unless
returned to the Lenders, the Credit-Linked Deposits shall not be used for any
purpose other than funding the Credit-Linked Participations in the Credit-Linked
Letters of Credit without the prior written consent of each Lender and each
Issuing Bank.

(c) Actions of Administrative Agent. In charging the Credit-Linked Account or
otherwise exercising any rights of set-off with respect thereto, the
Administrative Agent acts as the agent of the Issuing Bank.

 

33



--------------------------------------------------------------------------------

(d) Grant of Security Interest in Credit-Linked Account. The Administrative
Agent hereby grants, and the Lenders hereby grant and hereby authorize the
Administrative Agent to grant, to the Issuing Bank, a security interest in and
lien on the Credit-Linked Account, the Credit-Linked Deposits and all cash, Cash
Equivalents or other amounts or investments from time to time in the
Credit-Linked Account. The foregoing security interest and lien shall secure the
obligations of the Lenders to fund their Credit-Linked Participation Interests
in any Unreimbursed Drawing by paying the Issuing Bank for such Unreimbursed
Drawing. Each of the Administrative Agent and the Lenders agree to execute such
agreements and documents and take such actions as may be reasonably required by
the Issuing Bank to perfect and protect the foregoing security interest and
lien.

(e) Investment of Credit-Linked Deposits. Pending the use of the Credit-Linked
Deposits to fund the Lenders’ Credit-Linked Participation Interests in
Unreimbursed Drawings under the Credit-Linked Letters of Credit, the
Administrative Agent will invest such Credit-Linked Deposits and will pay to
Lenders in arrears on the last Business Day of each calendar quarter any return
on such investment during the previous calendar quarter up to the LIBOR Return
for such previous calendar quarter; provided that any excess return on such
investment over the LIBOR Return (the “Excess Profits”) shall remain in the
Credit-Linked Account and shall be available to offset any future Shortfall
Amount in accordance with the terms of Section 3.2(a). Notwithstanding the
foregoing, the Borrower may request that the Credit-Linked Deposit be invested
in different types of investments with similar credit profiles to the extent
such investments are reasonably acceptable to the Administrative Agent.

(f) Reduction of Credit-Linked Deposit. If any Credit-Linked Purchase is made
with proceeds of the Credit-Linked Deposits, the Credit-Linked Deposits shall be
automatically permanently reduced by the amount of such Credit-Linked Purchase.
If the Borrower elects to reduce the Credit-Linked LOC Committed Amount, the
Credit-Linked Deposit shall be automatically permanently reduced by a
corresponding amount and the amount of such reduction shall be returned to the
Lenders on a pro rata basis by the Administrative Agent.

(g) Conversion to Term Loans. So long as no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option to convert
all, or any portion of, the Credit-Linked Deposit into Term Loans to be used in
accordance with the terms of Section 6.7; provided that after giving effect to
any such conversion, the Credit-Linked Deposit shall be equal to or greater than
the Credit-Linked LOC Obligations. The Term Loans incurred under this
Section 2.3(g) shall have the same terms (including interest rate, amortization
and maturity date) as the existing Term Loans.

2.4 Incremental Availability.

Subject to the terms and conditions set forth herein, Borrower shall have the
right, at any time prior to the third anniversary of the Closing Date (but not
more than once) to incur additional Indebtedness under this Agreement by an
aggregate amount of up to $10,000,000 (the

 

34



--------------------------------------------------------------------------------

“Incremental Facility”); provided, that no Default or Event of Default shall
have occurred and be continuing. The following terms and conditions shall apply
to the Incremental Facility: (i) the loans made under the Incremental Facility
shall constitute Obligations and will be secured and guaranteed with the other
Obligations on a pari passu basis, (ii) the loans made under the Incremental
Facility shall have the same terms (including interest rate, amortization and
maturity date) as the existing Term Loans, (iii) such Incremental Facility shall
be obtained from existing Lenders or from other banks, financial institutions or
investment funds, in each case in accordance with the terms set forth below,
(iv) Borrower shall execute a promissory note in favor of any new Lender or any
existing Lender requesting a promissory whose Commitment is increased, (v) the
conditions in Section 4.2 shall have been satisfied, (vi) Administrative Agent
shall have received evidence that all requisite corporate action and proceedings
in connection with the Incremental Revolving Facility shall have been taken
which evidence shall be in form and substance satisfactory to Administrative
Agent and (vii) Administrative Agent shall have received from the Credit Parties
such other customary documentation as it deems reasonably necessary.
Participation in the Incremental Facility shall be offered first to each of the
existing Lenders, but each such Lender shall have no obligation to provide all
or any portion of the Incremental Facility. If the amount of the Incremental
Facility requested by Borrower shall exceed the commitments which the existing
Lenders are willing to provide with respect to such Incremental Facility, then
Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to Administrative Agent to join this Agreement as Lenders
hereunder for the portion of such Incremental Facility not taken by existing
Lenders, provided that such other banks, financial institutions and investment
funds shall enter into such joinder agreements to give effect thereto as
Administrative Agent may reasonably request. Administrative Agent is authorized
to enter into, on behalf of the Lenders, any amendment to this Agreement or any
other document as may be necessary to incorporate the terms of any new
Incremental Facility therein.

2.5 Prepayments; Commitment Reductions.

(a) Optional Prepayments. The Borrower shall have the right to prepay the Term
Loans in whole or in part from time to time as the Borrower may elect; provided,
however, that (i) each partial prepayment of Term Loans shall be in a minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof and (ii) each voluntary prepayment of the Term Loan shall be applied to
the remaining amortization payments thereof on a pro rata basis. The Borrower
shall give at least three (3) Business Days’ (but not more than five
(5) Business Days’) irrevocable notice in the case of Eurodollar Rate Loans and
at least one (1) Business Day’s (but not more than five (5) Business Days’)
irrevocable notice in the case of Prime Rate Loans, to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable). Subject to the
foregoing terms, amounts prepaid under this Section 2.5(a) shall be applied
first to Prime Rate Loans and then to Eurodollar Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.5(a) shall be
subject to Section 3.3(d), but otherwise without premium or penalty. Interest on
the principal amount prepaid shall be due and payable on any date that a
prepayment is made hereunder through the date of prepayment.

 

35



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Credit-Linked LOC Committed Amount. If at any time after the Closing Date,
the aggregate amount of Credit-Linked LOC Obligations shall exceed the lesser of
(1) the Credit-Linked LOC Committed Amount and (2) the principal amount of the
Credit-Linked Deposit, the Borrower immediately shall cash collateralize the
Credit-Linked LOC Obligations in the amount of such excess.

(ii) Excess Cash Flow. Within thirty (30) days after the end of each fiscal year
(commencing with the fiscal year ending April 30, 2008), the Borrower shall
prepay the Loans in an amount equal to 50% of the Excess Cash Flow earned during
such prior fiscal year. Any payments of Excess Cash Flow shall be applied as set
forth in clause (vii) below.

(iii) Asset Dispositions. Promptly following any Asset Disposition (or related
series of Asset Dispositions), the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of the Net Cash Proceeds derived from such Asset
Disposition (or related series of Asset Dispositions) (such prepayment to be
applied as set forth in clause (vii) below); provided that (A) the Borrower
shall be permitted to reinvest the Net Cash Proceeds received from Asset
Dispositions in fixed or capital assets so long as (1) no Default or Event of
Default shall have occurred and be continuing at the time of such Asset
Disposition and at the time of such reinvestment, (2) before or promptly after
such Asset Disposition, the Borrower delivers to the Administrative Agent a
certificate stating that such Net Cash Proceeds will be reinvested in accordance
with the terms of this Section 2.5(b)(iii), (3) such reinvestments occur within
270 days of the receipt of such Net Cash Proceeds and (4) such Net Cash Proceeds
shall be delivered to the Administrative Agent to be held in escrow until the
earlier of (I) reinvestment in accordance with the terms of this
Section 2.5(b)(iii) and (II) the occurrence of an Event of Default at which time
the Net Cash Proceeds shall be used to prepay the Loans as set forth herein and
(B) with respect to any Specified Sales and any individual, or series of
related, Assets Dispositions that do not generate $250,000 of Net Cash Proceeds,
the Borrower shall not be required to deliver such Net Cash Proceeds to the
Administrative Agent to be held in escrow for the Lenders nor to prepay Loans
with the Net Cash Proceeds from such Specified Sale or Asset Disposition.

(iv) Debt Issuances. Promptly, upon receipt by any Credit Party or any of its
Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance (such prepayment to be applied as set forth in clause (vii) below).

(v) Issuances of Equity. Promptly, upon receipt by any Credit Party or any of
their Subsidiaries of proceeds from any Equity Issuance, the Borrower

 

36



--------------------------------------------------------------------------------

shall prepay the Loans in an aggregate amount equal to 50% of the Net Cash
Proceeds of such Equity Issuance (such prepayment to be applied as set forth in
clause (vii) below).

(vi) Recovery Event. To the extent Net Cash Proceeds received in connection with
any Recovery Event are not used to acquire fixed or capital assets in
replacement of the assets subject to such Recovery Event within 270 days of the
receipt of such Net Cash Proceeds, immediately following the 270th day occurring
after the receipt of such Net Cash Proceeds, subject to the terms of the
Intercreditor Agreement, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Net Cash Proceeds (such prepayment to be applied as
set forth in clause (vii) below); provided that, (A) any Net Cash Proceeds shall
be delivered to the Control Agent to be held in escrow until the earlier of
(I) reinvestment in accordance with the terms of this Section 2.5(b)(vi) and
(II) the occurrence of an Event of Default at which time the Net Cash Proceeds
shall be used to prepay the Loans as set forth herein and (B) after the
occurrence and during the continuance of an Event of Default, any Net Cash
Proceeds received in connection with any Recovery Event shall be promptly used
to prepay the Loans (such prepayment to be applied as set forth in clause (vii)
below) and the Borrower and its Subsidiaries shall not have the right to
reinvest such Net Cash Proceeds; provided further that for any individual, or
series of related, Recovery Events that do not generate $250,000 of Net Cash
Proceeds, the Borrower shall not be required to deliver such Net Cash Proceeds
to the Control Agent to be held in escrow for the Lenders nor to prepay Loans
with the Net Cash Proceeds from such Recovery Event.

(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.5(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.5(b)(i), to a cash
collateral account in respect of Credit-Linked LOC Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.4(b)(ii) through
(vi), (1) first to the Term Loans; (2) second to cash collateralize the
Obligations by delivery of such Cash Collateral to the Collateral Agent;
provided that such Cash Collateral shall be paid to the Borrower to the extent
the Borrower reduces the Credit-Linked LOC Committed Amount in accordance with
the terms of Section 2.5(d) by an amount at least equal to the amount of such
Cash Collateral, which reduction may be effective contemporaneous with the
application of such Cash Collateral to other Indebtedness of the Credit Parties;
and (3) third any remaining amounts shall be paid to the Borrower. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Prime Rate Loans and then to Eurodollar Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.5(b) shall be
subject to Section 3.3(d) and be accompanied by interest on the principal amount
prepaid through the date of prepayment.

 

37



--------------------------------------------------------------------------------

(c) Hedging Obligations Unaffected. Any repayment or prepayment made pursuant to
this Section 2.5 shall not affect the Borrower’s obligation to continue to make
payments under any hedging agreement permitted under this Agreement, which shall
remain in full force and effect notwithstanding such repayment or prepayment,
subject to the terms of such hedging agreement.

(d) Optional Reduction of Credit-Linked LOC Committed Amount. The Borrower may,
upon notice to the Administrative Agent, permanently reduce the Credit-Linked
LOC Committed Amount and the Credit-Linked LOC Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 Noon three Business Days prior to the date of reduction (or such later
time or date as agreed to by the Administrative Agent), (ii) any such reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of $500,000
in excess thereof, (iii) the Borrower shall not reduce the Credit-Linked LOC
Committed Amount and the Credit-Linked LOC Commitments if, after giving effect
thereto and to any concurrent termination of Credit-Linked Letters of Credit
hereunder, the aggregate amount of Credit-Linked LOC Obligations shall exceed
the lesser of (A) the reduced Credit-Linked LOC Committed Amount and (B) the
principal amount of the Credit-Linked Deposit, and (iv) after giving effect to
such reduction, the principal amount of the Credit-Linked Deposits in excess of
the reduced Credit-Linked LOC Committed Amount shall be returned to the Lenders
in accordance with their Credit-Linked Commitment Percentages.

SECTION III

INTEREST AND FEES

3.1 Interest.

(a) The Borrower may request Loans be made as Prime Rate Loans or Eurodollar
Rate Loans. Borrower shall pay to Administrative Agent, for the benefit of
Lenders, interest on the outstanding principal amount of the Loans at the
Interest Rate. All interest accruing during the continuance of an Event of
Default or on or after the termination of this Agreement shall be payable on
demand.

(b) Borrower may from time to time request Eurodollar Rate Loans or may request
that Prime Rate Loans be converted to Eurodollar Rate Loans or that any existing
Eurodollar Rate Loans continue for an additional Interest Period. Such request
from the Borrower shall (i) be made not later than 12:00 Noon (Charlotte, North
Carolina time) on the third Business Day prior to the date of the requested
borrowing or conversion, (ii) specify the date of the requested borrowing or
conversion (which shall be a Business Day), (iii) specify the aggregate
principal amount to be borrowed or converted (subject to the limits set forth
below) and (iv) specify the Interest Period to be applicable to such

 

38



--------------------------------------------------------------------------------

Eurodollar Rate Loans. Subject to the terms and conditions contained herein,
three (3) Business Days after receipt by Administrative Agent of such a request
from Borrower, such Eurodollar Rate Loans shall be made or Prime Rate Loans
shall be converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall
continue, as the case may be, provided, that, (i) no Default or Event of Default
shall exist or have occurred and be continuing, (ii) the Borrower shall have
complied with such customary procedures as are established by Administrative
Agent and specified by Administrative Agent to Borrower from time to time for
requests by Borrower for Eurodollar Rate Loans, (iii) no more than four
(4) Interest Periods may be in effect at any one time, (iv) the aggregate amount
of the Eurodollar Rate Loans must be in an amount not less than $3,000,000 or an
integral multiple of $1,000,000 in excess thereof, (v) the maximum amount of the
Eurodollar Rate Loans in the aggregate at any time requested by Borrower shall
not exceed the amount of the Loans which it is anticipated will be outstanding
during the applicable Interest Period, in each case as determined by
Administrative Agent in good faith (but with no obligation of Administrative
Agent or Lenders to make such Loans), and (vi) Administrative Agent and each
Lender shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to Administrative Agent and such Lender and can be readily
determined as of the date of the request for such Eurodollar Rate Loan by
Borrower. Any request by Borrower for Eurodollar Rate Loans or to convert Prime
Rate Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate
Loans shall be irrevocable. Notwithstanding anything to the contrary contained
herein, Administrative Agent and Lenders shall not be required to purchase
United States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Administrative Agent and Lenders had
purchased such deposits to fund the Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless the Borrowers
request that such Eurodollar Rate Loans continue for an additional Interest
Period in accordance with Section 3.1(b). Any Eurodollar Rate Loans shall, at
Administrative Agent’s option, upon notice by Administrative Agent to Company,
be subsequently converted to Prime Rate Loans in the event that this Agreement
shall terminate. Borrower shall pay to Administrative Agent, for the benefit of
Lenders, upon demand by Administrative Agent (or Administrative Agent may, at
its option, charge any loan account of Borrower) any amounts required to
compensate any Lender or Participant for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Prime Rate Loans pursuant to any conversion as a
result of a termination described in the previous sentence.

(d) Interest shall be payable by Borrower to Administrative Agent, for the
account of Administrative Agent and Lenders as applicable, monthly in arrears
not later than the first day of each calendar month and shall be calculated on
the basis of a three hundred sixty (360) day year (or 365/366, in the case of
Loans for which the Prime Rate is used) and actual days elapsed. The interest
rate on non-contingent Obligations (other than Eurodollar Rate Loans) shall
increase or decrease by an amount equal to each increase or decrease in the
Prime Rate effective on the date of any change in such Prime

 

39



--------------------------------------------------------------------------------

Rate. In no event shall charges constituting interest payable by Borrower to
Administrative Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

3.2 Fees.

(a) In consideration of the Credit-Linked LOC Commitment and the Credit-Linked
Participations, the Borrower agrees to pay to the Administrative Agent, for the
ratable benefit of the Lenders, a subfacility fee (the “Credit-Linked
Subfacility Fee”) in an amount equal to the sum of (i) 2.25% per annum on the
average daily Credit-Linked LOC Committed Amount plus (ii) the Shortfall Amount;
provided that (A) if, at any time, the Borrower obtains a corporate credit
rating of B+ or better from Standard & Poor’s Ratings Services, a division of
The McGraw Hill Companies, Inc. and a corporate family rating of B1 or better
from Moody’s Investors Service, Inc., in each case with a stable outlook, the
portion of the Credit-Linked Subfacility Fee set forth in clause (i) above shall
be permanently reduced by 0.25% for the remainder of this Agreement and (B) the
Shortfall Amount shall be reduced by any Excess Profits remaining in the
Credit-Linked Account. The Credit-Linked Subfacility Fee shall be payable at the
end of each LIBOR period used to determine the Shortfall Amount.

(b) The Borrower agrees to pay to the Issuing Bank, for its own account without
sharing by the Lenders, a fronting fee (the “Credit-Linked LOC Fronting Fee”) of
one-eighth of one percent (0.125%) per annum on the average daily maximum amount
available to be drawn under each Credit-Linked Letter of Credit issued by it.
The Credit-Linked LOC Fronting Fee shall be payable at the time of issuance and
of renewal of the applicable Credit-Linked Letter of Credit.

(c) Borrower shall pay to Administrative Agent the other fees and amounts set
forth in the Engagement Letter in the amounts and at the times specified
therein. To the extent payment in full of the applicable fee is received by
Administrative Agent from Borrower on or about the date hereof, Administrative
Agent shall pay to each Lender its share of such fees in accordance with the
terms of the arrangements of Administrative Agent with such Lender.

3.3 Changes in Laws and Increased Costs of Loans.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank, any Lender or any Issuing Bank determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration

 

40



--------------------------------------------------------------------------------

thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank, any Lender or any Issuing Bank complies with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, and in
the case of any event set forth in this clause (iii), such adoption, change or
compliance has or would have the direct or indirect effect of reducing the rate
of return on any Lender’s or Issuing Bank’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or Issuing Bank
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s or Issuing Bank’s policies with
respect to capital adequacy) by an amount deemed by such Lender or Issuing Bank
to be material, and the result of any of the foregoing events described in
clauses (i), (ii) or (iii) is or results in an increase in the cost to any
Lender or Issuing Bank of funding or maintaining the Loans, the Letters of
Credit or its Credit-Linked Commitment, then the Credit Parties shall from time
to time upon demand by Administrative Agent pay to Administrative Agent
additional amounts sufficient to indemnify such Lender or Issuing Bank, as the
case may be, against such increased cost on an after-tax basis (after taking
into account applicable deductions and credits in respect of the amount
indemnified). A certificate as to the amount of such increased cost shall be
submitted to Borrower by Administrative Agent or the applicable Lender and shall
be conclusive, absent manifest error.

(b) If prior to the first day of any Interest Period, (i) Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Credit Parties) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period, (ii) Administrative Agent has
received notice from the Required Lenders that the Adjusted Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market,
Administrative Agent shall give telecopy or telephonic notice thereof to
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Borrower when such conditions no longer exist. If such notice is given
(A) any Eurodollar Rate Loans requested to be made on the first day of such
Interest Period shall be made as Prime Rate Loans, (B) any Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans and
(C) each outstanding Eurodollar Rate Loan shall be converted, on the last day of
the then-current Interest Period thereof, to Prime Rate Loans. Until such notice
has been withdrawn by Administrative Agent, no further Eurodollar Rate Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Prime Rate Loans to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an

 

41



--------------------------------------------------------------------------------

arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the date hereof shall make it unlawful
for Administrative Agent or any Lender to make or maintain Eurodollar Rate Loans
as contemplated by this Agreement, (i) Administrative Agent or such Lender shall
promptly give written notice of such circumstances to Borrower (which notice
shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) such Lender’s Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Credit Parties
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 3.3(d) below.

(d) The Credit Parties shall indemnify Administrative Agent and each Lender and
to hold Administrative Agent and each Lender harmless from any loss or expense
which Administrative Agent or such Lender may sustain or incur as a consequence
of (i) default by the Borrower in making a borrowing of, conversion into or
extension of Eurodollar Rate Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(ii) default by the Borrower in making any prepayment of a Eurodollar Rate Loan
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement, and (iii) the making of a prepayment of Eurodollar Rate Loans
on a day which is not the last day of an Interest Period with respect thereto.
With respect to Eurodollar Rate Loans, such indemnification may include an
amount equal to the excess, if any, of (A) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Administrative Agent or such Lender)
which would have accrued to Administrative Agent or such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. This covenant shall survive the termination of
this Agreement and the payment of the Obligations.

(e) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.3 shall not constitute a waiver of
such Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 3.3 for any increased costs incurred more than six
months prior to the date that such Lender notifies the Borrower of the change in
law giving rise to such increased costs

 

42



--------------------------------------------------------------------------------

and of such Lender’s intention to claim compensation therefor (except that, if
the change in law giving rise to such increased costs is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 4

CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letters of Credit.

The obligation of Lenders to make the initial Loans or of Issuing Bank to issue
the initial Credit-Linked Letters of Credit hereunder is subject to the
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of such Loan or the issuance of such Credit-Linked Letter of Credit of
each of the following conditions precedent:

(a) Administrative Agent shall have received, in form and substance satisfactory
to Administrative Agent, all releases, terminations and such other documents as
Administrative Agent may request to evidence and effectuate the termination of
all Indebtedness of the Credit Parties (other than Indebtedness permitted under
Section 9.9) and the termination and release, as the case may be, of any
interest in and to any assets and properties of each Credit Party, including,
but not limited to, (i) UCC termination statements for all UCC financing
statements previously filed; and (ii) satisfactions and discharges of any
mortgages, deeds of trust or deeds to secure debt by any Credit Party, in form
acceptable for recording with the appropriate Governmental Authority.

(b) All requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Administrative Agent, and Administrative Agent shall have received
all information and copies of all documents, including records of requisite
corporate action and proceedings which Administrative Agent may have requested
in connection therewith, such documents where requested by Administrative Agent
or its counsel to be certified by appropriate corporate officers or Governmental
Authority (and including a copy of the certificate of incorporation (or foreign
equivalent) of each Credit Party certified by the Secretary of State (or
equivalent Governmental Authority) which shall set forth the same complete
corporate name of such Credit Party as is set forth herein and such document as
shall set forth the organizational identification number of each Credit Party,
if one is issued in its jurisdiction of incorporation).

(c) No material adverse change in the business, operations, profits, assets or
prospects of the Borrower and its Subsidiaries, taken as a whole, shall have
occurred since the date of the most recent financial statements received by
Administrative Agent or its latest field examination, if subsequent to the date
of such financial statements, and no pending or threatened litigation,
proceeding, bankruptcy or insolvency, injunction, order or claims with respect
to any Credit Party shall exist that could reasonably be expected to have a
Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(d) Administrative Agent’s completion of its business, legal and environmental
due diligence, with results satisfactory to Administrative Agent.

(e) Subject to the terms of Section 9.32, Administrative Agent shall have
received, in form and substance satisfactory to Administrative Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Administrative Agent may deem necessary or desirable in order to permit, protect
and perfect Collateral Agent’s security interests in and liens upon the
Collateral or to effectuate the provisions or purposes of this Agreement and the
other Financing Agreements, including, without limitation, Collateral Access
Agreements.

(f) Administrative Agent shall have received, in form and substance satisfactory
to Administrative Agent, Account Control Agreements by and among Administrative
Agent, each Credit Party, as the case may be, and each bank where such Credit
Party has an account, other than Excluded Deposit Accounts, in each case, duly
authorized, executed and delivered by such bank and such Credit Party, as the
case may be (or Administrative Agent shall be the bank’s customer with respect
to such deposit account as Administrative Agent may specify).

(g) Administrative Agent shall have received evidence, in form and substance
satisfactory to Administrative Agent, that Collateral Agent has a valid
perfected first priority security interest in the Priority Collateral and a
valid perfected second priority security interest in all of the ABL Priority
Collateral, subject only to Permitted Liens.

(h) Administrative Agent shall have received and reviewed lien and judgment
search results for the jurisdiction of organization of each Credit Party, the
jurisdiction of the chief executive office of each Credit Party and all
jurisdictions in which assets of the Credit Parties are located, which search
results shall be in form and substance satisfactory to Administrative Agent.

(i) Administrative Agent shall have received searches of ownership of
intellectual property in the appropriate governmental offices of such
patent/trademark/copyright filings as requested by Administrative Agent.

(j) Administrative Agent shall have received evidence that originals of the
shares of the stock certificates, if any, representing all of the issued and
outstanding shares of the Capital Stock of each Credit Party and owned by any
Credit Party, in each case together with stock powers duly executed in blank
with respect thereto have been delivered to the Control Agent.

(k) Administrative Agent shall have received evidence that all instruments and
chattel paper in possession of any Credit Party, together with such allonges or
assignments as may be necessary or appropriate to perfect Collateral Agent’s
security interest in the Collateral that are required to be delivered under
Section 5.2(b), have been delivered to the Control Agent.

 

44



--------------------------------------------------------------------------------

(l) Administrative Agent shall have received evidence of insurance coverage and
lender’s loss payee endorsements required hereunder and under the other
Financing Agreements, in form and substance reasonably satisfactory to
Administrative Agent, and certificates of insurance policies and/or endorsements
naming Administrative Agent as loss payee for casualty insurance, including
casualty, liability and business interruption insurance.

(m) Administrative Agent shall have received, in form and substance reasonably
satisfactory to Administrative Agent, such opinion letters of counsel to the
Credit Parties (other than NP Cogen) with respect to the Financing Agreements
and such other matters as Administrative Agent may request and are customarily
required for similar financings.

(n) Administrative Agent shall have received all financial information,
projections, budgets, business plans, cash flows and such other information as
Administrative Agent shall reasonably request, including (i) projected quarterly
consolidated balance sheets, income statements, statements of cash flows and
availability of the Credit Parties for the period through the end of the 2007
and 2008 fiscal years, (ii) projected annual consolidated balance sheets, income
statements, statements of cash flows and availability of Credit Parties through
the end of the 2012 fiscal year, in each case as to the projections described in
clauses (i) and (ii), with the results and assumptions set forth in all of such
projections in form and substance satisfactory to Administrative Agent, and
(iii) any updates or modifications to the projected financial statements of the
Credit Parties previously received by Administrative Agent, in each case in form
and substance satisfactory to Administrative Agent.

(o) Administrative Agent shall be reasonably satisfied with the corporate and
capital structure and management of the Credit Parties and with all legal, tax,
accounting and other matters relating to the Credit Parties.

(p) No material misstatements in or omissions from the materials previously
furnished to Administrative Agent by the Borrower and its Subsidiaries shall
have been made. Administrative Agent shall be satisfied that any financial
statements delivered to it fairly present the business and financial conditions
of the Borrower and its Subsidiaries.

(q) No defaults or events of default on the Closing Date under the Financing
Agreements and the ABL Financing Agreements or on any other material debt or any
Material Contract of any Credit Party shall exist.

(r) All conditions precedent to the closing and initial extensions of credit
under the ABL Credit Agreement shall have been, or concurrently with the Closing
Date and funding of the Loans shall be, satisfied, waived or subject to a
post-closing undertaking (ii) the ABL Credit Agreement shall make available to
the Borrower not less than $85,000,000 of revolving loan and letter of credit
facilities, and (iii) Administrative Agent shall be satisfied that the initial
extensions of credit under the ABL Credit

 

45



--------------------------------------------------------------------------------

Agreement shall have occurred, or will occur concurrently with the initial
extensions of credit under this Agreement. Administrative Agent shall have
received a copy, certified by the chief financial officer of the Borrower as
true and complete, of the ABL Credit Agreement as originally executed and
delivered, together with all exhibits and schedules thereto.

(s) At least five (5) Business Days prior to the Closing Date, Administrative
Agent shall have received a certificate satisfactory thereto for benefit of
itself and the Lenders, provided by the Borrower that sets forth information
required by the Patriot Act including, without limitation, the identity of the
Credit Parties, the name and address of the Credit Parties and other information
that will allow Administrative Agent or any Lender, as applicable, to identify
the Credit Parties in accordance with the Patriot Act.

(t) This Agreement and the other Financing Agreements and all instruments and
documents hereunder and thereunder shall have been duly executed and delivered
to Administrative Agent, in form and substance satisfactory to Administrative
Agent.

(u) Payment by Borrower of all fees and expenses owed by them to the Lenders and
Administrative Agent, including, without limitation, payment to Administrative
Agent of the fees set forth in the Engagement Letter.

(v) Receipt by Administrative Agent of (a) a statement of sources and uses of
funds covering all payments reasonably expected to be made by Borrower and its
Subsidiaries in connection with the transactions contemplated by the Financing
Agreements to be consummated on the Closing Date (including, without limitation,
the payment in full and termination of the Existing Credit Agreement with
proceeds received from the remarketing of the Borrower’s industrial revenue
bonds), including an itemized estimate of all fees, expenses and other closing
costs and (b) payment instructions with respect to each wire transfer to be made
by Administrative Agent on behalf of the Lenders or Borrower and its
Subsidiaries on the Closing Date setting forth the amount of such transfer, the
purpose of such transfer, the name and number of the account to which such
transfer is to be made, the name and ABA number of the bank or other financial
institution where such account is located and the name and telephone number of
an individual that can be contacted to confirm receipt of such transfer.

(w) Receipt by Administrative Agent of duly executed copies, certified by an
officer of the Borrower as true and complete, of the Senior Subordinated Note
Indenture and the Senior Subordinated Notes, including all exhibits and
schedules thereto, in form and substance acceptable to the Lenders in their sole
discretion.

4.2 Conditions Precedent to All Loans and Letters of Credit.

The obligation of Lenders to make the Loans, including the initial Loans, or of
Issuing Bank to issue any Credit-Linked Letter of Credit, including the initial
Credit-Linked Letters of Credit, is subject to the further satisfaction of, or
waiver of, immediately prior to or concurrently with the making of each such
Loan or the issuance of such Credit-Linked Letter of Credit of each of the
following conditions precedent:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct with the same effect as though
such representations and warranties had been made on and as of the date of the
making of each such Loan or providing each such Credit-Linked Letter of Credit
and after giving effect thereto, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date);

 

46



--------------------------------------------------------------------------------

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Credit-Linked Letters of Credit, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Credit-Linked Letter of Credit and after giving effect thereto.

SECTION 5

GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

To secure payment and performance of all Obligations, each Credit Party hereby
grants to Collateral Agent, for itself and the benefit of Lenders,
Administrative Agent and Issuing Bank, a continuing security interest in, a lien
upon, and a right of set off against, and hereby assigns to Collateral Agent,
for itself and the benefit of Lenders and Administrative Agent, as security, all
personal, and interests in property, of each Credit Party, whether now owned or
hereafter acquired or existing, and wherever located, including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all Mortgaged Property and fixtures;

 

47



--------------------------------------------------------------------------------

(e) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(f) all instruments, including, without limitation, all promissory notes;

(g) all documents;

(h) all deposit accounts, including, without limitation, any deposit account
holding Cash Collateral;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(j) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(k) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts); provided, that the Capital Stock of the Subsidiaries of
the Borrower is being pledged pursuant to the Pledge Agreement and/or the Dutch
Deed of Pledge and in the event of any conflict between the terms of this
Agreement and the terms of the Pledge Agreement or the Dutch Deed of Pledge with
respect to such pledge, the terms of the Pledge Agreement or the Dutch Deed of
Pledge, as applicable, shall control) and (ii) monies, credit balances, deposits
and other property of any Credit Party now or hereafter held or received by or
in transit to Administrative Agent, Collateral Agent any Lender or its
Affiliates or at any other depository or other institution from or for the
account of any Credit Party, whether for safekeeping, pledge, custody,
transmission, collection or otherwise;

(l) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

 

48



--------------------------------------------------------------------------------

(o) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

To secure payment and performance of all Obligations, each Credit Party hereby
grants to Control Agent, for itself and the benefit of Lenders, Collateral
Agent, Administrative Agent and Issuing Bank, a continuing security interest in,
a lien upon, and a right of set off against, and hereby assigns to Control
Agent, for itself and the benefit of Lenders, Collateral Agent and
Administrative Agent, as security, all Control Collateral of each Credit Party,
whether now owned or hereafter acquired or existing, and wherever located.

For purposes of this Section 5.1, the term “Lender” shall include any Hedging
Agreement Provider and any Bank Product Provider. The term “Hedging Agreement
Provider” shall mean any Person that enters into (or has previously entered
into) a hedging agreement permitted by Section 9.9(g) with a Credit Party or any
of their Subsidiaries to the extent such Person is a Lender, an Affiliate of a
Lender or any other Person that was a Lender (or an Affiliate of a Lender)
(i) at the time such Person entered into such hedging agreement or (ii) with
respect to any such hedging agreement that was in existence prior to the Closing
Date, as of the Closing Date or on the date that is 30 days after the Closing
Date, but, in the case of either clause (i) or (ii), has ceased to be a Lender
(or whose Affiliate has ceased to be a Lender) under this Agreement. The term
“Bank Product Provider” shall mean any Person that provides Bank Products (other
than hedging agreements) to a Credit Party or any of their Subsidiaries to the
extent such Person is a Lender, an Affiliate of a Lender or any other Person
that was a Lender (or an Affiliate of a Lender) (i) at the time such Person
provided such Bank Products or (ii) with respect to any such Bank Products that
was in existence prior to the Closing Date, as of the Closing Date, but, in the
case of either clause (i) or (ii), has ceased to be a Lender (or whose Affiliate
has ceased to be a Lender) under this Agreement.

Notwithstanding anything in this Section 5.1 to the contrary, in no event shall
the Collateral include or the security interest granted under this Section 5.1
attach to (a) any lease, license, contract, property rights or agreement to
which any Credit Party is a party or any of its rights or interests thereunder
if and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of such Credit Party therein or (ii) in a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement (other than to the extent that
any such term would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Code) or
principles of equity); (b) any of the outstanding capital stock of a controlled
foreign corporation as defined in Section 957(a) of the Code in excess of 65%
(or such other amount as would result in adverse tax consequences for any Credit
Party) of the voting power of all classes of capital stock of such controlled
foreign corporation entitled to vote.

 

49



--------------------------------------------------------------------------------

5.2 Perfection of Security Interests.

(a) Each Credit Party irrevocably and unconditionally authorizes Administrative
Agent and Collateral Agent (or their respective agents) to file at any time and
from time to time such financing statements with respect to the Collateral
naming Collateral Agent or its designee as the secured party and such Credit
Party as debtor, as Administrative Agent or Collateral Agent may require, and
including any other information with respect to such Credit Party or otherwise
required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Administrative Agent or Collateral Agent may determine, together
with any amendment and continuations with respect thereto, which authorization
shall apply to all financing statements filed on, prior to or after the date
hereof. Each Credit Party hereby ratifies and approves all financing statements
naming Collateral Agent or its designee as secured party and such Credit Party,
as the case may be, as debtor with respect to the Collateral (and any amendments
with respect to such financing statements) filed by or on behalf of Collateral
Agent prior to the date hereof and ratifies and confirms the authorization of
Collateral Agent and Administrative Agent to file such financing statements (and
amendments, if any). Each Credit Party hereby authorizes Collateral Agent and
Administrative Agent to adopt on behalf of such Credit Party any symbol required
for authenticating any electronic filing. In the event that the description of
the collateral in any financing statement naming Collateral Agent,
Administrative Agent or its designee as the secured party and any Credit Party
as debtor includes assets and properties of such Credit Party that do not at any
time constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Credit Party to the extent of the
Collateral included in such description and it shall not render the financing
statement ineffective as to any of the Collateral or otherwise affect the
financing statement as it applies to any of the Collateral. In no event shall
any Credit Party at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Collateral
Agent, Administrative Agent or its designee as secured party and such Credit
Party as debtor.

(b) Each Credit Party does not have any chattel paper (whether tangible or
electronic) or instruments as of the date hereof, except as set forth in the
Information Certificate. In the event that any Credit Party shall be entitled to
or shall receive any chattel paper or instrument with an individual value of
more than $300,000 or an aggregate value of more than $5,000,000 after the date
hereof, the Credit Parties shall promptly notify Administrative Agent thereof in
writing. Promptly upon the receipt thereof by or on behalf of any Credit Party
(including by any agent or representative), such Credit Party shall deliver, or
cause to be delivered to Collateral Agent, all tangible chattel paper and
instruments with an individual value of more than $300,000 or an aggregate value
of more than $5,000,000 that such Credit Party has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Collateral Agent or Administrative Agent may from time to time specify, in
each case except as Administrative Agent may otherwise agree. At Administrative
Agent’s option, each Credit Party shall, or Administrative Agent may at any time
on behalf of any Credit Party, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to
Administrative Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wachovia Bank, National Association and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”

 

50



--------------------------------------------------------------------------------

(c) In the event that any Credit Party shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) with an individual
value of more than $300,000 or an aggregate value of more than $5,000,000, such
Credit Party shall promptly notify Administrative Agent thereof in writing.
Promptly upon Administrative Agent’s request, such Credit Party shall take, or
cause to be taken, such actions as Administrative Agent may request to give
Collateral Agent or Control Agent control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

(d) Each Credit Party does not have any deposit accounts as of the date hereof,
except as set forth in the Information Certificate. The Credit Parties shall
not, directly or indirectly, after the date hereof open, establish or maintain
any deposit account unless each of the following conditions is satisfied:
(i) Administrative Agent shall have received not less than five (5) Business
Days prior written notice of the intention of any Credit Party to open or
establish such account which notice shall specify in reasonable detail and
specificity acceptable to Administrative Agent the name of the account, the
owner of the account, the name and address of the bank at which such account is
to be opened or established, the individual at such bank with whom such Credit
Party is dealing and the purpose of the account, (ii) the bank where such
account is opened or maintained shall be acceptable to Administrative Agent, and
(iii) on or before the opening of such deposit account, such Credit Party shall
as Administrative Agent may specify either (A) deliver to Administrative Agent a
Deposit Account Control Agreement with respect to such deposit account duly
authorized, executed and delivered by such Credit Party and the bank at which
such deposit account is opened and maintained or (B) arrange for Administrative
Agent or Collateral Agent to become the customer of the bank with respect to the
deposit account on terms and conditions acceptable to Administrative Agent. The
terms and representations of this subsection (d) shall not apply to (i) deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Credit Party’s
employees, (ii) other zero balance accounts and (iii) other deposit accounts so
long as at any time the balance in any such account does not exceed $250,000 and
the aggregate balance in all such accounts does not exceed $1,000,000 (the
deposit accounts described in clauses (i), (ii) and (iii) being referred to
collectively as the “Excluded Deposit Accounts”).

(e) No Credit Party owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the date hereof, or have
any investment account, securities account, commodity account or other similar
account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

 

51



--------------------------------------------------------------------------------

(i) In the event that any Credit Party shall be entitled to or shall at any time
after the date hereof hold or acquire any certificated securities, such Credit
Party shall promptly endorse, assign and deliver the same to Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as Administrative Agent or Collateral Agent may from time to time specify. If
any securities, now or hereafter acquired by any Credit Party are uncertificated
and are issued to such Credit Party or its nominee directly by the issuer
thereof, such Credit Party shall immediately notify Administrative Agent thereof
and shall as Administrative Agent may specify, either (A) cause the issuer to
agree to comply with instructions from Collateral Agent as to such securities,
without further consent of any Credit Party or such nominee, or (B) arrange for
Administrative Agent or Collateral Agent to become the registered owner of the
securities.

(ii) The Credit Parties shall not, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Administrative Agent shall have received
not less than five (5) Business Days prior written notice of the intention of
such Credit Party to open or establish such account which notice shall specify
in reasonable detail and specificity acceptable to Administrative Agent the name
of the account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Credit Party is
dealing and the purpose of the account, (B) the securities intermediary or
commodity intermediary (as the case may be) where such account is opened or
maintained shall be acceptable to Administrative Agent, and (C) on or before the
opening of such investment account, securities account or other similar account
with a securities intermediary or commodity intermediary, such Credit Party
shall as Administrative Agent may specify either (i) execute and deliver, and
cause to be executed and delivered to Administrative Agent, an Investment
Property Control Agreement with respect thereto duly authorized, executed and
delivered by such Credit Party and such securities intermediary or commodity
intermediary or (ii) arrange for Administrative Agent or Collateral Agent to
become the entitlement holder with respect to such investment property on terms
and conditions acceptable to Administrative Agent.

(f) The Credit Parties are not the beneficiary or otherwise entitled to any
right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof with an individual value of more than $250,000
or an aggregate value of more than $1,000,000, except as set forth in the
Information Certificate. In the event that any Credit Party shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument with an individual value of more than
$250,000 or an aggregate value of more than $1,000,000, whether as beneficiary
thereof or otherwise after the date hereof, such Credit Party shall promptly
notify Administrative Agent thereof in writing. Such Credit Party shall
immediately, as Administrative Agent may specify, either (i) deliver, or cause
to be delivered to Administrative Agent, with respect to any such letter of
credit, banker’s acceptance or similar instrument, the written agreement of the
issuer and any other nominated

 

52



--------------------------------------------------------------------------------

person obligated to make any payment in respect thereof (including any
confirming or negotiating bank), in form and substance satisfactory to
Administrative Agent, consenting to the assignment of the proceeds of the letter
of credit to Collateral Agent by such Credit Party and agreeing to make all
payments thereon directly to Collateral Agent or as Administrative Agent may
otherwise direct or (ii) cause Administrative Agent or Collateral Agent to
become, at Borrower’s expense, the transferee beneficiary of the letter of
credit, banker’s acceptance or similar instrument (as the case may be).

(g) The Credit Parties do not have any commercial tort claims as of the date
hereof, except as set forth in the Information Certificate. In the event that
any Credit Party shall at any time after the date hereof have any commercial
tort claims with an amount in controversy in excess of $500,000, such Credit
Party shall promptly notify Administrative Agent thereof in writing, which
notice shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Credit Party to
Administrative Agent of a security interest in such commercial tort claim (and
the proceeds thereof). In the event that such notice does not include such grant
of a security interest, the sending thereof by such Credit Party to
Administrative Agent shall be deemed to constitute such grant to Administrative
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Administrative Agent or
Collateral Agent provided in Section 5.2(a) hereof or otherwise arising by the
execution by such Credit Party of this Agreement or any of the other Financing
Agreements, Administrative Agent and Collateral Agent are hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Collateral Agent or its designee as secured party and such Credit Party
as debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Credit Party shall
promptly upon Administrative Agent’s request, execute and deliver, or cause to
be executed and delivered, to Administrative Agent such other agreements,
documents and instruments as Administrative Agent may require in connection with
such commercial tort claim.

(h) The Credit Parties do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of a Credit Party
permitted herein in the ordinary course of business of such Credit Party in the
possession of the carrier transporting such goods. In the event that any goods,
documents of title or other Collateral with a value in the aggregate in excess
of $250,000 are at any time after the date hereof in the custody, control or
possession of any other person not referred to in the Information Certificate or
such carriers, the Credit Parties shall promptly notify Administrative Agent
thereof in writing. Promptly upon Administrative Agent’s request, the Credit
Parties shall deliver to Administrative Agent a Collateral Access Agreement duly
authorized, executed and delivered by such person and Credit Party that is the
owner of such Collateral.

(i) The Credit Parties shall take any other actions reasonably requested by
Administrative Agent or Collateral Agent from time to time to cause the
attachment, perfection and, with respect to the Priority Collateral, first
priority (subject to Permitted Liens) and, with respect to the ABL Priority
Collateral, second priority (behind only the liens in favor of the ABL
Administrative Agent permitted by Section 9.8(k) and other Permitted Liens) of,
and the ability

 

53



--------------------------------------------------------------------------------

of Collateral Agent to enforce, the security interest of Collateral Agent in any
and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that any Credit Party’s signature thereon is required therefor, (ii) causing
Collateral Agent’s name to be noted as secured party on any certificate of title
for a titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Collateral Agent to enforce, the security interest of
Collateral Agent in such Collateral (it being agreed that as of the Closing Date
the Administrative Agent does not intend to require the title to any vehicles or
aircraft owned by any Credit Party to be marked with Collateral Agent’s name),
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Collateral
Agent to enforce, the security interest of Collateral Agent in such Collateral,
and (iv) obtaining the consents and approvals of any Governmental Authority or
third party, including, without limitation, any consent of any licensor, lessor
or other person obligated on Collateral, and taking all actions required by any
earlier versions of the UCC or by other law, as applicable in any relevant
jurisdiction.

5.3 Control Collateral Held by Control Agent.

Notwithstanding any provision to the contrary herein, any Collateral that
constitutes Control Collateral that is held by Collateral Agent or
Administrative Agent hereunder shall be deemed to be held by the Control Agent
in accordance with the Intercreditor Agreement.

5.4 Intercreditor Provisions.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to Collateral Agent pursuant to this Agreement and the exercise of any
right or remedy by Collateral Agent or Administrative Agent hereunder are
subject to the provisions of the Intercreditor Agreement, as the same may be
amended, supplemented, modified or replaced from time to time. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.

SECTION 6

COLLECTION AND ADMINISTRATION

6.1 Borrower’s Loan Accounts.

Administrative Agent shall maintain one or more loan account(s) on its books in
which shall be recorded (a) all Loans, Letters of Credit and other Obligations
and the Collateral, (b) all payments made by or on behalf of any Credit Party
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Administrative Agent’s customary
practices as in effect from time to time.

 

54



--------------------------------------------------------------------------------

6.2 Statements.

Administrative Agent shall render to Borrower each month a statement setting
forth the balance in Borrower’s loan account(s) maintained by Administrative
Agent for Borrower pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Administrative Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by the
Credit Parties and conclusively binding upon the Credit Parties as an account
stated except to the extent that Administrative Agent receives a written notice
from Borrower of any specific exceptions of Borrower thereto within thirty
(30) days after the date such statement has been received by the Borrower. Until
such time as Administrative Agent shall have rendered to Borrower a written
statement as provided above, the balance in Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Administrative Agent and
Lenders by the Credit Parties.

6.3 [Reserved].

6.4 Payments.

(a) All Obligations shall be payable to the account designated by the
Administrative Agent or such other place as Administrative Agent may designate
from time to time. Subject to the other terms and conditions contained herein,
Administrative Agent shall apply payments received or collected from any Credit
Party or for the account of any Credit Party (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Administrative Agent,
Collateral Agent, Lenders and Issuing Bank from any Credit Party pursuant to the
terms of the Financing Agreements; second, to pay interest due in respect of any
Loans (and including any Special Administrative Agent Advances) or Credit-Linked
LOC Obligations and Bank Product Debt constituting Obligations secured pursuant
to Section 5.1 (other than breakage and termination payments due under hedging
agreements); third, to pay or prepay principal in respect of Special
Administrative Agent Advances; fourth, to pay principal due in respect of the
Loans and Bank Product Debt constituting Obligations secured pursuant to
Section 5.1 (including breakage and termination payments due under hedging
agreements); fifth, to pay or prepay any other Obligations whether or not then
due, in such order and manner as Administrative Agent determines; sixth, to pay
or prepay any Bank Product Debt constituting Obligations not secured pursuant to
Section 5.1 and seventh to the Borrower. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Borrower, or
unless an Event of Default shall exist or have occurred and be continuing,
Administrative Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans and (ii) to the extent Borrower uses any
proceeds of the Loans or Credit-Linked Letters of Credit to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from Loans and

 

55



--------------------------------------------------------------------------------

Credit-Linked Letters of Credit that were not used for such purposes and second
to the Obligations arising from Loans and Credit-Linked Letters of Credit the
proceeds of which were used to acquire rights in or the use of any Collateral in
the chronological order in which such Borrower acquired such rights in or the
use of such Collateral. Amounts distributed with respect to any Bank Product
Debt shall be the actual Bank Product Debt as calculated by the methodology
reported to Agent for determining the amount due. The Administrative Agent shall
have no obligation to calculate the amount to be distributed with respect to any
Bank Product Debt, but may rely upon written notice of the amount (setting forth
a reasonably detailed calculation) from the applicable Secured Party.

(b) At Administrative Agent’s option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of Borrower maintained
by Administrative Agent. If after receipt of any payment of, or proceeds of
Collateral applied to the payment of, any of the Obligations, Administrative
Agent, any Lender or Issuing Bank is required to surrender or return such
payment or proceeds to any Person for any reason, then the Obligations intended
to be satisfied by such payment or proceeds shall be reinstated and continue and
this Agreement shall continue in full force and effect as if such payment or
proceeds had not been received by Administrative Agent or such Lender. The
Credit Parties shall be liable to pay to Administrative Agent, and do hereby
indemnify and hold Administrative Agent and Lenders harmless for the amount of
any payments or proceeds surrendered or returned. This Section 6.4(b) shall
remain effective notwithstanding any contrary action which may be taken by
Administrative Agent or any Lender in reliance upon such payment or proceeds.
This Section 6.4 shall survive the payment of the Obligations and the
termination of this Agreement.

6.5 Taxes.

(a) Except as provided in Section 6.5(g), any and all payments to any Lender,
Issuing Bank or Administrative Agent by or on account of any of the Obligations
shall be made free and clear of and without deduction or withholding for or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
Governmental Authority or by any political subdivision or taxing authority
thereof or therein with respect to such payments, excluding (i) in the case of
each Lender, Issuing Bank and Administrative Agent (A) taxes imposed on or
measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Administrative Agent (as the case may be) is organized
and (B) any United States withholding taxes payable with respect to payments
under the Financing Agreements under laws (including any statute, treaty or
regulation) in effect on the date hereof (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Administrative Agent, as the case may be, but not
excluding any United States withholding taxes payable as a result of any change
in such laws occurring after the date hereof (or the date of such Assignment and
Acceptance) and (ii) in the case of each Lender, taxes imposed on or measured by
its

 

56



--------------------------------------------------------------------------------

net income, and franchise taxes imposed on it as a result of a present or former
connection between such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein (all such
non-excluded taxes, levies, imposts, fees, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Administrative Agent then (i) except as provided in Section 6.5(g), the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.5), such Lender, Issuing Bank or Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Credit Party shall make such
deductions, (iii) the relevant Credit Party shall pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
applicable law and (iv) the relevant Credit Party shall deliver to
Administrative Agent evidence of such payment.

(c) In addition, each Credit Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

(d) Except as provided in Section 6.5(g), each Credit Party shall indemnify each
Lender, Issuing Bank and Administrative Agent for the full amount of Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 6.5) paid by such Lender, Issuing Bank or
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty (30) days from the date such
Lender, Issuing Bank or Administrative Agent (as the case may be) makes written
demand therefor. A certificate as to the amount of such payment or liability
delivered to Borrower by a Lender, Issuing Bank (with a copy to Administrative
Agent) or by Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.

(e) As soon as practicable after any payment of Taxes or Other Taxes by any
Credit Party, such Credit Party shall furnish to Administrative Agent, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.

(f) Without prejudice to the survival of any other agreements of any Credit
Party hereunder or under any of the other Financing Agreements, the agreements
and obligations of such Credit Party contained in this Section 6.5 shall survive
the termination of this Agreement and the payment in full of the Obligations.

 

57



--------------------------------------------------------------------------------

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments hereunder or under any of the other Financing Agreements
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or
Administrative Agent (in such number of copies as is reasonably requested by the
recipient), whichever of the following is applicable (but only if such Foreign
Lender is legally entitled to do so): (i) duly completed copies of Internal
Revenue Service Form W-8BEN (or any successor form) claiming exemption from, or
a reduction to, withholding tax under an income tax treaty; (ii) duly completed
copies of Internal Revenue Service Form W-8ECI (or any successor form) claiming
exemption from withholding because the income is effectively connected with the
conduct of a United States trade or business; (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Sections 871(h) or 881(c) of the Code, (A) a certificate of the Lender to the
effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form)
claiming exemption from withholding under the portfolio interest exemption; or
(iv) any other applicable form, certificate or document prescribed by applicable
law as a basis for claiming exemption from or a reduction in United States
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit Borrower to determine the
withholding or deduction required to be made. In addition, each Foreign Lender
agrees that it will deliver upon Borrower’s request updated versions of the
foregoing, as applicable, whenever the previous certification has become
obsolete or inaccurate in any material respect, together with such other forms
as may be required in order to confirm or establish the entitlement of such
Foreign Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Loan and Security Agreement
and any Obligation. Notwithstanding the foregoing provisions of this
Section 6.5, but subject to the immediately following sentence, (x) Borrower
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold Taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Foreign Lender to the extent that such
Foreign Lender has not provided to Borrower U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and
(y) Borrower shall not be obligated pursuant to this Section 6.5 to indemnify or
otherwise pay such Foreign Lender in respect of Taxes imposed by the
United States if such Foreign Lender has not provided to Borrower the U.S.
Internal Revenue Service Forms required to be provided to Borrower pursuant to
this Section 6.5 or to the extent that such Forms do not establish a complete
exemption from withholding of such Taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 6.5,
the

 

58



--------------------------------------------------------------------------------

Borrower agrees to pay additional amounts and to indemnify each Lender in the
manner set forth in Sections 6.5(a) and 6.5(d) (without regard to the identity
of the jurisdiction requiring the deduction or withholding) in respect of any
amounts deducted or withheld by it as described in the immediately preceding
sentence as a result of any changes after the Closing Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office and to take any other action if such change or other
action would avoid the need for, or reduce the amount of, any such additional
amounts that would be payable or may thereafter accrue pursuant to Section 6.5
and would not, in the sole determination of such Lender, be otherwise
disadvantageous in any material respect to such Lender.

(i) If Administrative Agent, any Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by a Credit Party or with respect to which a Credit Party has
paid additional amounts pursuant to this Section 6.5, it shall pay over such
refund to the applicable Credit Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 6.5 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent, such Lender or the Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund); provided that each
Credit Party, upon the request of Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to such Credit Party (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) to Administrative Agent, such Lender or the Issuing Bank in the event
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such governmental authority. This Section 6.5 shall not be construed
to require Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Credit Party or any other Person.

6.6 Making of Loans and Issuance of Credit-Linked Letters of Credit.

Administrative Agent and Lenders are authorized to make the Loans based upon
written instructions received from an Authorized Officer or, at the discretion
of Administrative Agent, if such Loans are necessary to satisfy any Obligations.
All requests for Loans or Letters of Credit hereunder shall specify (i) the date
on which the requested advance is to be made (which day shall be a Business Day)
and (ii) the amount of the requested Loan. Requests received after 12:00 Noon,
Charlotte, North Carolina time on any day shall be deemed to have been made as
of the opening of business on the immediately following Business Day. Requests
for Prime Rate Loans may be made on the day of the requested borrowing if
received by the Administrative Agent by 11:00 a.m., Charlotte, North Carolina
time. Requests for Eurodollar Rate Loans must be made as set forth in
Section 3.1(b). All Loans and Credit-Linked Letters of Credit under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for

 

59



--------------------------------------------------------------------------------

the benefit of, any Credit Party when deposited to the credit of any Credit
Party or otherwise disbursed or established in accordance with the instructions
of any Credit Party or in accordance with the terms and conditions of this
Agreement.

6.7 Use of Proceeds.

Borrower shall use the initial proceeds of the Loans and Credit-Linked Letters
of Credit hereunder only: (a) to refinance certain existing Indebtedness of the
Credit Parties, (b) to pay any costs, fees and expenses associated with this
Agreement and the other Financing Agreements, and (c) for working capital and
other general corporate purposes of the Credit Parties. All other Loans made or
Credit-Linked Letters of Credit provided to or for the benefit of Borrower
pursuant to the provisions hereof shall be used by the Borrower only for general
operating, working capital and other proper corporate purposes of the Borrower
not otherwise prohibited by the terms hereof. None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

6.8 [Reserved].

6.9 Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement or as otherwise agreed
by Lenders: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.

6.10 Sharing of Payments, Etc.

(a) Each Credit Party agrees that, in addition to (and without limitation of)
any right of setoff, banker’s lien or counterclaim Administrative Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Administrative Agent and Lenders, to the provisions of
Section 12.3(b) hereof), to offset balances held by it for the account of such
Credit Party at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Credit Party), in which case it
shall promptly notify Borrower and Administrative Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender (including Administrative Agent) shall obtain from any Credit
Party payment of any principal of or interest on any Loan owing to it or payment
of any other amount under this Agreement or any of the other Financing
Agreements

 

60



--------------------------------------------------------------------------------

through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Administrative Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Credit Party to such
Lender than the percentage thereof received by any other Lender, it shall
promptly pay to Administrative Agent, for the benefit of Lenders, the amount of
such excess and simultaneously purchase from such other Lenders a participation
in the Loans or such other amounts, respectively, owing to such other Lenders
(or such interest due thereon, as the case may be) in such amounts, and make
such other adjustments from time to time as shall be equitable, to the end that
all Lenders shall share the benefit of such excess payment (net of any expenses
that may be incurred by such Lender in obtaining or preserving such excess
payment) in accordance with their respective Pro Rata Shares or as otherwise
agreed by Lenders. To such end all Lenders shall make appropriate adjustments
among themselves (by the resale of participation sold or otherwise) if such
payment is rescinded or must otherwise be restored.

(c) Each Credit Party agrees that any Lender purchasing a participation (or
direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Credit Party. If,
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, assign such rights to Administrative
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

6.11 Obligations Several; Independent Nature of Lenders’ Rights.

The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

61



--------------------------------------------------------------------------------

SECTION 7

COLLATERAL REPORTING AND COVENANTS

7.1 Equipment and Real Property Covenants.

With respect to the Equipment and Real Property: (a) the Credit Parties shall
keep the Equipment in good order, repair, running and marketable condition
(ordinary wear and tear excepted); (b) the Equipment is now and shall remain
personal property and the Credit Parties shall not permit any material piece, or
pieces, of the Equipment to be or become a part of or affixed to real property,
other than Mortgaged Property; (c) each Credit Party assumes all responsibility
and liability arising from the use of the Equipment; (d) the Credit Parties
shall use the Equipment and Real Property with all reasonable care and caution
and in accordance with applicable standards of any insurance and in conformity
with all applicable laws; (e) the Equipment is and shall be used in the business
of the Credit Parties and not for personal, family, household or farming use;
(f) the Credit Parties shall not remove any Equipment from the locations set
forth or permitted herein, except to the extent necessary to have any Equipment
repaired or maintained in the ordinary course of its business or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of such Credit Party in the ordinary course of business; and (g) each
Credit Party assumes all responsibility and liability arising from the use of
the Equipment and Real Property.

7.2 Power of Attorney.

Each Credit Party hereby irrevocably designates and appoints Administrative
Agent (and all persons designated by Administrative Agent) as such Credit
Party’s true and lawful attorney-in-fact, and authorizes Administrative Agent,
in such Credit Party’s or Administrative Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing and subject to the
terms of the Intercreditor Agreement (i) demand payment on Receivables or other
Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Credit Party’s rights and remedies to
collect any Receivable or other Collateral, (iv) sell or assign any Receivable
upon such terms, for such amount and at such time or times as Administrative
Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Credit Party’s name on any proof of claim in bankruptcy or other similar
document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Administrative Agent, and open and dispose of all mail addressed
to such Credit Party and handle and store all mail relating to the Collateral
and endorse such Credit Party’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, (ix) clear Inventory the purchase of which was financed with a Letter
of Credit through U.S. Customs or

 

62



--------------------------------------------------------------------------------

foreign export control authorities in such Credit Party’s name, Administrative
Agent’s name or the name of Administrative Agent’s designee, and to sign and
deliver to customs officials powers of attorney in such Credit Party’s name for
such purpose, and to complete in such Credit Party’s or Administrative Agent’s
name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof and (x) do all acts and
things which are necessary, in Administrative Agent’s reasonable determination,
to fulfill such Credit Party’s obligations under this Agreement and the other
Financing Agreements and (b) at any time that a Cash Management Event shall have
occurred and be continuing but subject to the terms of the Intercreditor
Agreement, to (i) take control in any manner of any item of payment in respect
of Receivables or constituting Collateral or otherwise received in or for
deposit in the Blocked Accounts or otherwise received by Administrative Agent or
any Lender, (ii) have access to any lockbox or postal box into which remittances
from account debtors or other obligors in respect of Receivables or other
proceeds of Collateral are sent or received, (iii) endorse such Credit Party’s
name upon any items of payment in respect of Receivables or constituting
Collateral or otherwise received by Administrative Agent and any Lender and
deposit the same in Administrative Agent’s account for application to the
Obligations and (iv) sign such Credit Party’s name on any verification of
Receivables and notices thereof to account debtors or any secondary obligors or
other obligors in respect thereof. Each Credit Party hereby releases
Administrative Agent and Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of Administrative Agent’s or any Lender’s own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

7.3 Right to Cure.

Administrative Agent may, at its option, upon reasonable notice to Borrower,
(a) cure any default by any Credit Party under any material agreement with a
third party that affects the Collateral, its value or the ability of
Administrative Agent to collect, sell or otherwise dispose of the Collateral or
the rights and remedies of Administrative Agent or any Lender therein or the
ability of any Credit Party to perform its obligations hereunder or under any of
the other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Credit Party, (c) discharge taxes, liens, security interests or
other encumbrances at any time levied on or existing with respect to the
Collateral, other than Permitted Liens and (d) pay any amount, incur any expense
or perform any act which, in Administrative Agent’s reasonable judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Collateral Agent, Administrative Agent and Lenders with
respect thereto. Administrative Agent may add any amounts so expended to the
Obligations and charge Borrower’s account therefor, such amounts to be repayable
by Borrower on demand. Administrative Agent and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of any Credit Party. Any
payment made or other action taken by Administrative Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

63



--------------------------------------------------------------------------------

7.4 Access to Premises.

From time to time as requested by Administrative Agent, at the cost and expense
of Borrower, (a) Administrative Agent or its designee shall have complete access
to all of each Credit Party’s premises during normal business hours and after
reasonable notice to Borrower, or at any time and without notice to Borrower if
an Event of Default exists or has occurred and is continuing, for the purposes
of inspecting, verifying and auditing the Collateral and all of each Credit
Party’s books and records, including the Records, and (b) each Credit Party
shall promptly furnish to Administrative Agent such copies of such books and
records or extracts therefrom as Administrative Agent may request, and
Administrative Agent or any Lender or Administrative Agent’s designee may use
during normal business hours such of any Credit Party’s personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral. Administrative Agent, in its
sole discretion, reserves the right to conduct (i) up to two (2) field exams and
one inventory appraisal per year at the Borrower’s expense; provided that
additional field exams and inventory appraisals will be permitted at the
Borrower’s expense at any time after a Cash Management Event, and
(ii) additional field exams and inventory appraisals at Administrative Agent’s
expense.

SECTION 8

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereby represents and warrants to Administrative Agent,
Lenders and Issuing Bank the following (which shall survive the execution and
delivery of this Agreement):

8.1 Corporate Existence, Power and Authority.

Each Credit Party is duly organized and in good standing under the laws of its
jurisdiction of organization and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Credit Party’s powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Credit Party’s organizational
documentation, (d) are not in contravention of any enforceable provision of any
material indenture, agreement or undertaking to which any Credit Party is a
party or by which any Credit Party or its property are bound and (e) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of any Credit Party. This Agreement and the other Financing
Agreements to which any Credit Party is a party constitute legal, valid and
binding obligations of such Credit Party enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar law and by general equitable
principals.

 

64



--------------------------------------------------------------------------------

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Credit Party is as set forth on the signature
page of this Agreement and in the Information Certificate. No Credit Party has,
during the five years prior to the date of this Agreement, been known by or used
any other corporate name, been known in any material respect by any fictitious
name or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any material portion
of its property or assets out of the ordinary course of business, except as set
forth in the Information Certificate.

(b) Each Credit Party is an organization of the type and organized in the
jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Credit Party or accurately states that such Credit Party has none and
accurately sets forth the federal employer identification number of each Credit
Party.

(c) The chief executive office and mailing address of each Credit Party and each
Credit Party’s Records concerning Accounts are located only at the addresses
identified as such in Schedule 8.2 to the Information Certificate and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in Schedule 8.2 to the Information Certificate, subject
to the rights of any Credit Party to establish new locations in accordance with
Section 9.2 below. The Information Certificate correctly identifies any of such
locations which are not owned by a Credit Party and, to each Credit Party’s
knowledge, sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change.

All quarterly and annual financial statements relating to any Credit Party which
have been or may hereafter be delivered by any Credit Party to Administrative
Agent and Lenders have been prepared in accordance with GAAP (except as to any
interim financial statements, to the extent such statements are subject to
normal year-end adjustments and do not include any notes) and fairly present in
all material respects the financial condition and the results of operation of
such Credit Party as at the dates and for the periods set forth therein. Except
as disclosed in any interim financial statements furnished by the Credit Parties
to Administrative Agent prior to the date of this Agreement, there has been no
act, condition or event which has had or is reasonably likely to have a Material
Adverse Effect since the date of the most recent audited financial statements of
any Credit Party furnished by any Credit Party to Administrative Agent prior to
the date of this Agreement. The projections for the fiscal years ending 2007
through 2012 that have been delivered to Administrative Agent or any projections
hereafter delivered to Administrative Agent have been prepared in light of the
past operations of the businesses of the Credit Parties and are based upon
estimates and assumptions stated therein, all of which the Credit Parties have
determined to be reasonable and fair in light of the then current conditions and
current facts and reflect the good faith and reasonable estimates of the Credit
Parties of the future financial performance of Borrower and its Subsidiaries and
of the other information projected therein for the periods set forth therein.

 

65



--------------------------------------------------------------------------------

8.4 Priority of Liens; Title to Properties.

The security interests and liens granted to Collateral Agent or the
Administrative Agent under this Agreement and the other Financing Agreements
constitute valid and perfected (a) first priority liens and security interests
in and upon the Priority Collateral and (b) second priority liens and security
interest in and upon the ABL Priority Collateral, in each case, subject only to
the liens indicated on Schedule 8.4 to the Information Certificate and the other
liens permitted under Section 9.8 hereof. Each Credit Party has good and
marketable fee simple title to or valid leasehold interests in all of its Real
Property and good, valid and merchantable title to all of its other properties
and assets subject to no liens, mortgages, pledges, security interests,
encumbrances or charges of any kind, except those granted to Collateral Agent
and such others as are specifically listed on Schedule 8.4 to the Information
Certificate or permitted under Section 9.8 hereof.

8.5 Tax Returns.

Each Credit Party has filed, or caused to be filed, all tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP. No Credit Party is aware
as of the Closing Date of any proposed tax assessments against any of them
which, individually or in the aggregate, could reasonably be expected to have
Material Adverse Effect.

8.6 Litigation.

(a) There is no investigation by any Governmental Authority pending, or to the
best of any Credit Party’s knowledge threatened, against or affecting any Credit
Party, its or their assets or business and (b) there is no action, suit,
proceeding or claim by any Person pending, or to the best of any Credit Party’s
knowledge threatened, against any Credit Party or its or their assets or
goodwill, or against or affecting any transactions contemplated by this
Agreement, in each case, which if adversely determined against such Credit Party
has or could reasonably be expected to have a Material Adverse Effect. The only
litigation pending by or against any Credit Party or any of their Subsidiaries
is identified on Schedule 8.6 to the Information Certificate.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) The Credit Parties are not in default in any respect under, or in violation
in any respect of the terms of, any Material Contract. The Credit Parties are in
compliance with the requirements of all material applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses, including, without

 

66



--------------------------------------------------------------------------------

limitation, those set forth in or promulgated pursuant to the Occupational
Safety and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938,
as amended, ERISA, the Code, as amended, and the rules and regulations
thereunder, and all Environmental Laws, other than as set forth on Schedule 8.8
to the Information Certificate.

(b) The Credit Parties have obtained all permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of its business, the absence of which could reasonably be
expected to cause a Material Adverse Effect (the “Permits”), provided, that
Borrower is aware of certain environmental permitting issues disclosed on
Schedule 8.8 to the Information Certificate, none of which Borrower believes
could reasonably be expected to cause a Material Adverse Effect. All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to the best of any Credit Party’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate, the
Credit Parties and any Subsidiary of any Credit Party have not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which violates in any material respect any applicable Environmental Law
or Permit, and the operations of the Credit Parties and any Subsidiary of any
Credit Party complies in all material respects with all Environmental Laws and
all Permits.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority to the best of any
Credit Party’s knowledge or any proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other person nor is any
pending or to the best of any Credit Party’s knowledge threatened, with respect
to any non compliance with or violation of the requirements of any Environmental
Law by any Credit Party and any Subsidiary of any Credit Party or the release,
spill or discharge, threatened or actual, of any Hazardous Material or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which adversely affects or could reasonably be expected
to adversely affect in any material respect any Credit Party or its or their
business, operations or assets or any properties at which such Credit Party has
transported, stored or disposed of any Hazardous Materials.

(c) Except as set forth on Schedule 8.8 to the Information Certificate, the
Credit Parties and their Subsidiaries have no material liability (contingent or
otherwise) in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials.

 

67



--------------------------------------------------------------------------------

(d) The Credit Parties and their Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of the Credit Parties under
any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other Permits the absence of which could reasonably
be expected to cause a Material Adverse Effect are valid and in full force and
effect; provided, that Borrower is aware of certain environmental permitting
issues disclosed on Schedule 8.8 to the Information Certificate, none of which
Borrower believes could reasonably be expected to cause a Material Adverse
Effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Credit Party’s knowledge, nothing has occurred which could reasonably be
expected to cause the loss of such qualification. Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending, or to the best of any Credit Party’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (excluding routine audits). There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan which could reasonably be expected to have a Material
Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) based on the latest valuation of each Pension Plan and on the actuarial
methods and assumptions employed for such valuation (determined in accordance
with the assumptions used for funding such Pension Plan pursuant to Section 412
of the Code), the aggregate current value of accumulated benefit liabilities of
such Pension Plan under Section 4001(a)(16) of ERISA does not exceed the
aggregate current value of the assets of such Pension Plan by an amount which
could reasonably be expected to have a Material Adverse Effect; (iii) each
Credit Party, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability to the PBGC under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) each Credit Party, and their ERISA Affiliates, have
not incurred and do not reasonably expect to incur, any liability (and no event
has occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) each Credit Party, and their ERISA Affiliates, have
not engaged in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA.

 

68



--------------------------------------------------------------------------------

8.10 Bank Accounts.

All of the deposit accounts, investment accounts or other accounts in the name
of or used by any Credit Party maintained at any bank or other financial
institution are set forth on Schedule 8.10 to the Information Certificate,
subject to the right of each Credit Party to establish new accounts in
accordance with Section 5.2.

8.11 Intellectual Property.

Each Credit Party owns or licenses or otherwise has the right to use all
Intellectual Property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the date hereof, the Credit Parties
do not have any Intellectual Property registered, or subject to pending
applications, in the United States Patent and Trademark Office or any similar
office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate. No event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of the right
to use all Intellectual Property necessary for the operation of its business as
presently conducted or proposed to be conducted. To the best of any Credit
Party’s knowledge, no slogan or other advertising device, product, process,
method, substance or other Intellectual Property or goods bearing or using any
material Intellectual Property presently contemplated to be sold by or employed
by any Credit Party infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Credit Party contesting its right to sell or use any such
Intellectual Property. Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of each Credit Party pursuant to
which such Credit Party has a license or other right to use any trademarks,
logos, designs, representations or other Intellectual Property owned by another
person as in effect on the date hereof and the dates of the expiration of such
agreements or other arrangements of such Credit Party as in effect on the date
hereof (collectively, together with such agreements or other arrangements as may
be entered into by any Credit Party after the date hereof, collectively, the
“License Agreements” and individually, a “License Agreement”). No trademark,
servicemark, copyright or other Intellectual Property at any time used by any
Credit Party which is owned by another person, or owned by such Credit Party
subject to any security interest, lien, collateral assignment, pledge or other
encumbrance in favor of any person other than Collateral Agent, is affixed to
any Eligible Inventory, except (a) to the extent permitted under the term of the
license agreements listed on Schedule 8.11 to the Information Certificate and
(b) to the extent the sale of Inventory to which such Intellectual Property is
affixed is permitted to be sold by such Credit Party under applicable law
(including the United States Copyright Act of 1976).

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Credit Party does not have any direct or indirect Subsidiaries or
Affiliates and is not engaged in any joint venture or partnership except as set
forth in Schedule 8.12 to the Information Certificate.

 

69



--------------------------------------------------------------------------------

(b) Each Credit Party is the record and beneficial owner of all of the issued
and outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by such Credit Party
and there are no proxies, irrevocable or otherwise, with respect to such shares
and no equity securities of any of the Subsidiaries are or may become required
to be issued by reason of any options, warrants, rights to subscribe to, calls
or commitments of any kind or nature and there are no contracts, commitments,
understandings or arrangements by which any Subsidiary is or may become bound to
issue additional shares of it Capital Stock or securities convertible into or
exchangeable for such shares.

(c) The issued and outstanding shares of Capital Stock of each Credit Party are
directly and beneficially owned and held by the persons indicated in the
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Administrative Agent prior to the date hereof.

(d) Each Credit Party is Solvent and will continue to be Solvent after the
creation of the Obligations, the security interests of Collateral Agent and the
other transactions contemplated hereunder.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Credit Party and any union, labor
organization or other bargaining agent in respect of the employees of any Credit
Party on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
any Credit Party or, to the best of any Credit Party’s knowledge, threatened
against it, before the National Labor Relations Board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the date hereof against any Credit
Party or, to best of any Credit Party’s knowledge, threatened against it, and
(ii) no significant strike, labor dispute, slowdown or stoppage is pending
against any Credit Party or, to the best of any Credit Party’s knowledge,
threatened against any Credit Party.

8.14 Restrictions on Subsidiaries.

Except for restrictions contained in this Agreement or any other agreement with
respect to Indebtedness of any Credit Party permitted hereunder as in effect on
the date hereof, there are no contractual or consensual restrictions on any
Credit Party or any of its Subsidiaries which prohibit or otherwise restrict
(a) the transfer of cash or other assets (i) between any Credit Party and any of
its or their Subsidiaries or (ii) between any Subsidiaries of any Credit Party
or (b) the ability of any Credit Party or any of its or their Subsidiaries to
incur Indebtedness or grant security interests to Collateral Agent or any Lender
in the Collateral.

 

70



--------------------------------------------------------------------------------

8.15 Material Contracts.

Schedule 8.15 to the Information Certificate sets forth all Material Contracts
to which any Credit Party is a party or is bound as of the date hereof. The
Credit Parties have delivered true, correct and complete copies of such Material
Contracts to Administrative Agent on or before the date hereof. The Credit
Parties are not in breach or in default in any material respect of or under any
Material Contract and have not received any notice of the intention of any other
party thereto to terminate any Material Contract.

8.16 Payable Practices.

Each Credit Party have not made any material change in the historical accounts
payable practices from those in effect immediately prior to the date hereof.

8.17 Accuracy and Completeness of Information.

All information furnished by or on behalf of any Credit Party in writing to
Administrative Agent or any Lender in connection with this Agreement or any of
the other Financing Agreements or any transaction contemplated hereby or
thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading. No event or circumstance has occurred
which has had or could reasonably be expected to have a Material Adverse Affect,
which has not been fully and accurately disclosed to Administrative Agent in
writing prior to the date hereof.

8.18 Survival of Warranties; Cumulative.

All representations and warranties contained in this Agreement or any of the
other Financing Agreements shall survive the execution and delivery of this
Agreement and shall be deemed to have been made again to Administrative Agent
and Lenders on the date of each additional borrowing or other credit
accommodation hereunder as though made on and as of such date, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and shall be conclusively
presumed to have been relied on by Administrative Agent and Lenders regardless
of any investigation made or information possessed by Administrative Agent or
any Lender. The representations and warranties set forth herein shall be
cumulative and in addition to any other representations or warranties which any
Credit Party shall now or hereafter give, or cause to be given, to
Administrative Agent or any Lender.

8.19 Investment Company Act.

No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Credit Party is a subject to regulation under the Federal Power
Act, the Interstate Commerce Act, or any federal or state statute or regulation
limiting its ability to incur the Obligations.

 

71



--------------------------------------------------------------------------------

8.20 Indebtedness.

Except as otherwise permitted under Section 9.9, the Credit Parties and their
Subsidiaries have no Indebtedness.

8.21 Investments.

All investments of each of the Credit Parties and its Subsidiaries are Permitted
Investments.

8.22 No Burdensome Restrictions.

None of the Credit Parties or their Subsidiaries is a party to any agreement or
instrument or subject to any other obligation or any charter or corporate
restriction or any provision of any applicable law, rule or regulation which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

8.23 Brokers’ Fees.

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Financing
Agreements other than the closing and other fees payable pursuant to this
Agreement and as set forth in the Engagement Letter.

8.24 Security Documents.

This Agreement and the Security Documents create valid security interests in,
and liens on, the Collateral purported to be covered thereby. Except as set
forth herein and in the Security Documents, such security interests and liens
are currently (or will be, upon (a) the filing of appropriate financing
statements with the Secretary of State of the state of incorporation or
organization for each Credit Party, the filing of appropriate assignments or
notices with the United States Patent and Trademark Office and the United States
Copyright Office, in each case in favor of Collateral Agent, on behalf of
itself, Administrative Agent and the Lenders, and (b) Collateral Agent (or
Control Agent) obtaining Control (as defined in the Security Agreement) or
possession over those items of Collateral in which a security interest is
perfected through Control or possession) perfected security interests and liens,
prior to all other liens other than Permitted Liens.

8.25 Classification of Senior Indebtedness.

The Obligations constitute “Senior Debt”, “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto.

 

72



--------------------------------------------------------------------------------

8.26 Anti-Terrorism Laws.

No Credit Party or any of their Subsidiaries is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended. No Credit
Party or any of their Subsidiaries is in violation of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act. No Credit Party or any of their Subsidiaries (i) is a blocked person
described in Section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

8.27 Compliance with OFAC Rules and Regulations.

None of the Credit Parties or their Subsidiaries or their respective officers,
directors or Affiliates (a) is a Sanctioned Person, (b) has more than 15% of its
assets in Sanctioned Countries, or (c) derives more than 15% of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Loan hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

8.28 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

8.29. Assets Owned by Certain Subsidiaries.

The only material asset held by Ridge Finance Corp. on the Closing Date is an
aircraft worth less than $500,000. The only material asset held by NP Cogen on
the Closing Date is a turbine worth less than $2,000,000.

 

73



--------------------------------------------------------------------------------

SECTION 9

AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Each Credit Party shall at all times preserve, renew and keep in full force
and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all licenses, trademarks,
tradenames, approvals, authorizations, leases, contracts and Permits the absence
of which could reasonably be expected to have a Material Adverse Effect, except
as to any Guarantor as permitted in Section 9.7 hereto. Notwithstanding the
foregoing, Borrower shall not be required to have obtained the Amended
Environmental Permit for so long as it is complying with the requirements of the
Settlement Agreement.

(b) No Credit Party shall change its name unless each of the following
conditions is satisfied: (i) Administrative Agent shall have received not less
than thirty (30) days prior written notice from Borrower of such proposed change
in corporate name, which notice shall accurately set forth the new name; and
(ii) Administrative Agent shall have received a copy of the amendment to the
Certificate of Incorporation of such Credit Party providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Credit Party as soon as it is available.

(c) No Credit Party shall change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
shall not acquire one) unless Administrative Agent shall have received not less
than thirty (30) days’ prior written notice from Borrower of such proposed
change, which notice shall set forth such information with respect thereto as
Administrative Agent may require and Administrative Agent shall have received
such agreements as Administrative Agent may reasonably require in connection
therewith. No Credit Party shall change its type of organization, jurisdiction
of organization or other legal structure.

9.2 New Collateral Locations.

Each Credit Party may only open any new location within the continental United
States provided such Credit Party (a) gives Administrative Agent thirty
(30) days prior written notice of the intended opening of any such new location
at which Inventory will be located having a value of more than $100,000 and
(b) executes and delivers, or causes to be executed and delivered, to
Administrative Agent such agreements, documents, and instruments as
Administrative Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location.

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Credit Party shall, and shall cause any Subsidiary to, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
approvals,

 

74



--------------------------------------------------------------------------------

orders and other Permits applicable to it and duly observe all requirements of
any foreign, Federal, State or local Governmental Authority the violation of
which could reasonably be expected to have a Material Adverse Effect; provided,
that Borrower may be in noncompliance with certain environmental permitting
issues disclosed on Schedule 8.8 so long as it is in compliance with the terms
of the Settlement Agreement.

(b) the Credit Parties shall give written notice to Administrative Agent
immediately upon any Credit Party’s receipt of any notice of, or any Credit
Party’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the material release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any non-compliance
with or violation of any Environmental Law by any Credit Party or (B) the
material release, spill or discharge, threatened or actual, of any Hazardous
Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Credit Party to Administrative Agent. Each Credit Party shall take prompt action
to respond to any material non-compliance with any of the Environmental Laws and
shall regularly report to Administrative Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Administrative
Agent reasonably determines that there is non-compliance, or any condition which
requires any action by or on behalf of any Credit Party in order to avoid any
non compliance, with any Environmental Law, Borrower shall, at Administrative
Agent’s request and Borrower’s expense: (i) cause an independent environmental
professional reasonably acceptable to Administrative Agent to conduct such tests
of the site where non-compliance or alleged non compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Administrative Agent a report as to such non-compliance setting forth
the results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and
(ii) provide to Administrative Agent a supplemental report of such engineer
whenever the scope of such non-compliance, or such Credit Party’s response
thereto or the estimated costs thereof, shall change in any material respect.

(d) Each Credit Party shall indemnify and hold harmless Administrative Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of any Credit Party and the
preparation and implementation of any closure, remedial or other required plans.
All representations, warranties, covenants and indemnifications in this
Section 9.3 shall survive the payment of the Obligations and the termination of
this Agreement.

 

75



--------------------------------------------------------------------------------

9.4 Payment of Taxes and Claims.

Each Credit Party shall, and shall cause any Subsidiary to, duly pay and
discharge all taxes, assessments, contributions and governmental charges upon or
against it or its properties or assets, except for taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Credit Party or Subsidiary, as the case may be, and with
respect to which adequate reserves have been set aside on its books to the
extent required by GAAP.

9.5 Insurance.

Each Credit Party shall, and shall cause any Subsidiary to, at all times,
maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other insurance of the kinds and
in the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated. Said policies of insurance shall be reasonably satisfactory to
Administrative Agent as to form, amount and insurer (Administrative Agent hereby
acknowledges that the insurance of the Company and its Affiliates as of the
Closing Date meets this standard). The Credit Parties shall furnish
certificates, policies or endorsements to Administrative Agent or Control Agent
as Administrative Agent shall reasonably require as proof of such insurance,
and, if any Credit Party fails to do so after reasonable notice, Administrative
Agent is authorized, but not required, to obtain such insurance at the expense
of Borrower. All policies shall provide for at least thirty (30) days prior
written notice to Control Agent of any cancellation or reduction of coverage and
that Control Agent or Administrative Agent may act as attorney for each Credit
Party in obtaining, and at any time an Event of Default exists or has occurred
and is continuing, adjusting, settling, amending and canceling such insurance.
The Credit Parties shall cause Control Agent to be named as a loss payee and an
additional insured (but without any liability for any premiums) under such
insurance policies and the Credit Parties shall obtain non-contributory lender’s
loss payable endorsements to all insurance policies in form and substance
reasonably satisfactory to Administrative Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Control Agent as its interests may appear and further specify that Control
Agent shall be paid regardless of any act or omission by any Credit Party or any
of its or their officers, directors or Affiliates. Without limiting any other
rights of Control Agent, Administrative Agent or Lenders, any insurance proceeds
related to Priority Collateral received by Administrative Agent at any time may
be applied to payment of the Obligations, whether or not then due, in any order
and in such manner as Administrative Agent may determine. Any proceeds of
insurance and any awards for condemnation of any Collateral shall be paid to
Control Agent for distribution in accordance with the terms of the Intercreditor
Agreement.

9.6 Financial Statements and Other Information.

(a) Each Credit Party shall, and shall cause any Subsidiary to, keep proper
books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Credit Party and its

 

76



--------------------------------------------------------------------------------

Subsidiaries. The Credit Parties shall promptly furnish to Administrative Agent
and Lenders all such financial and other information as Administrative Agent
shall reasonably request relating to the Collateral and the assets, business and
operations of the Credit Parties, and Borrower shall notify the auditors and
accountants of the Credit Parties that Administrative Agent is authorized to
obtain such information directly from them. Without limiting the foregoing,
Borrower shall furnish or cause to be furnished to Administrative Agent, the
following:

(i) Within forty-five (45) days after the end of each fiscal quarter, quarterly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of Borrower and its
consolidated Subsidiaries as of the end of and through such fiscal quarter,
certified to be correct by the chief financial officer of Borrower, subject to
normal year-end adjustments and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto (a “Compliance Certificate”),
along with a schedule in form reasonably satisfactory to Administrative Agent of
the calculations used in determining, as of the end of such quarter, whether the
Credit Parties were in compliance with the covenants set forth in Sections 9.17
and 9.18 of this Agreement for such quarter.

(ii) As soon as available and in any event within thirty (30) days after the end
of each fiscal month (other than at the end of a fiscal quarter, in which case
45 days after the end thereof, or a fiscal year, in which case 90 days after the
end thereof), company-prepared (i) statements of sales and earning before taxes
of the Borrower and its Subsidiaries on a segment and consolidated basis as of
the end of such period, (ii) statements of accounts receivable, inventory and
accounts payable of the Borrower and its Subsidiaries on a segment and
consolidated basis as of the end of such period and (iii) statement of Funded
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as of
the end of such period.

(iii) Within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Borrower and its consolidated Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of Borrower and its Subsidiaries as
of the end of and for such fiscal year, together with the unqualified opinion of
independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be Deloitte & Touche
or another independent accounting firm selected by Borrower and reasonably
acceptable to Administrative Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of Borrower
and its Subsidiaries as of the end of and for the fiscal year then ended.

 

77



--------------------------------------------------------------------------------

(iv) At such time as available, but in no event later than ninety (90) days
after the end of each fiscal year (commencing with the fiscal year of Borrower
ending April 30, 2007), projected consolidated financial statements (including
in each case, forecasted balance sheets and statements of income and loss,
statements of cash flow, and statements of shareholders’ equity) of Borrower and
its consolidated Subsidiaries for the next fiscal year, all in reasonable
detail, and in a format consistent with the projections delivered by Borrower to
Administrative Agent prior to the date hereof, together with such supporting
information as Administrative Agent may reasonably request. Such projected
financial statements shall be prepared on a quarterly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by the Credit Parties of the future financial performance of Borrower and its
Subsidiaries for the periods set forth therein and shall have been prepared on
the basis of the assumptions set forth therein which the Credit Parties believe
are fair and reasonable as of the date of preparation in light of current and
reasonably foreseeable business conditions (it being understood that actual
results may differ from those set forth in such projected financial statements).
.

(b) the Credit Parties shall promptly notify Administrative Agent in writing
upon any executive officer of the Borrower becoming aware of, or having reason
to be aware of, the details of (i) any loss, damage, investigation, action,
suit, proceeding or claim relating to Collateral and having a value of more than
$5,000,000 or which if adversely determined could reasonably be expected to have
a Material Adverse Effect, (ii) any Material Contract being terminated or
amended in a way adverse to the interests of the Credit Parties or any new
Material Contract entered into (in which event the Credit Parties shall provide
Administrative Agent with a copy of such Material Contract), (iii) any order,
judgment or decree in excess of $1,000,000 shall have been entered against any
Credit Party any of its or their properties or assets, (iv) any notification of
a material violation of laws or regulations received by any Credit Party which
could reasonably be expected to have a Material Adverse Effect, (v) any ERISA
Event, (vi) the occurrence of any Default or Event of Default of which any
executive officer of any Credit Party is aware or has reason to be aware, and in
any event within three Business Days, (vii) any event of default or material
breach under any contractual obligation of any Credit Party or any of their
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $2,500,000; (viii) promptly, any litigation, or any investigation or
proceeding known to any executive officer of any Credit Party (A) affecting any
Credit Party or any of their Subsidiaries which, if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or involve a monetary claim in excess of $5,000,000
(unless covered by insurance, in which case in excess of $10,000,000),
(B) affecting or with respect to this Agreement or any other Financing Agreement
or (C) involving an environmental claim or potential liability under
Environmental Laws in excess of $1,000,000; (ix) promptly, any other development
or event which could reasonably be expected to have a Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

(c) Promptly after the sending or filing thereof, Borrower shall (i) send to
Administrative Agent copies of all reports which Borrower or any of its
Subsidiaries sends to its security holders generally, (ii) notify Administrative
Agent of the filing of all reports and registration statements which Borrower or
any of its Subsidiaries files with the Securities Exchange Commission, any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc., and, if requested by the Administrative Agent, send to
Administrative Agent electronic copies of any such filings, (iii) send to
Administrative Agent copies of all press releases and (iv) send to
Administrative Agent copies of all other statements concerning material changes
or developments in the business of a Credit Party made available by any Credit
Party to the public.

(d) The Credit Parties shall furnish or cause to be furnished to Administrative
Agent such budgets, forecasts, projections and other information respecting the
Collateral and the business of the Credit Parties, as Administrative Agent may,
from time to time, reasonably request. Administrative Agent is hereby authorized
to deliver a copy of any financial statement or any other information relating
to the business of the Credit Parties to any court or other Governmental
Authority or to any Lender or Participant or prospective Lender or Participant
(excluding any Person known to Administrative Agent to be a competitor of any
Credit Party) or any Affiliate of any Lender or Participant. Each Credit Party
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Administrative Agent, at Borrower’s expense, copies of the financial
statements of any Credit Party and any reports or management letters prepared by
such accountants or auditors on behalf of any Credit Party and to disclose to
Administrative Agent and Lenders such information as they may have regarding the
business of any Credit Party. Any documents, schedules, invoices or other papers
delivered to Administrative Agent or any Lender may be destroyed or otherwise
disposed of by Administrative Agent or such Lender one (1) year after the same
are delivered to Administrative Agent or such Lender, except as otherwise
designated by Borrower to Administrative Agent or such Lender in writing.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

Each Credit Party shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) dissolve, liquidate or wind up its affairs, sell, transfer, lease or
otherwise dispose of its property or assets or agree to do so at a future time
except the following, without duplication, shall be expressly permitted:

(i) Specified Sales;

(ii) the sale, transfer, lease or other disposition of property or assets (A) to
an unrelated party not in the ordinary course of business (other than Specified
Sales and Scheduled Asset Dispositions), where and to the extent that

 

79



--------------------------------------------------------------------------------

they are the result of a Recovery Event or (B) the sale, lease, transfer or
other disposition of machinery, parts and equipment no longer used or useful in
the conduct of the business of the Credit Parties or any of their Subsidiaries,
as appropriate, in its reasonable discretion, so long as and the net proceeds
therefrom are used to repair or replace damaged property or to purchase or
otherwise acquire new assets or property, provided that such purchase or
acquisition is committed to within 180 days of receipt of the net proceeds and
such purchase or acquisition is consummated within 270 days of receipt of such
proceeds;

(iii) the sale, lease or transfer of property or assets from a Credit Party to
another Credit Party;

(iv) Scheduled Asset Dispositions; and

(v) the sale, lease or transfer of property or assets (including any Mortgaged
Property) not to exceed $10,000,000 in the aggregate in any fiscal year.

provided, that with respect to clauses (ii), (iv) and (v) above (unless the
consent of the Administrative Agent is received, which consent shall not be
unreasonably withheld), in each case (A) at least 75% of the consideration
received therefor by such Credit Party or any such Subsidiary is in the form of
cash or Cash Equivalents, (B) the total consideration received by such Credit
Party or any such Subsidiary is greater than or equal to the fair market value
of the assets sold, transferred, leased or otherwise disposed of, (C) no Event
of Default then exists or shall result from such asset disposition (D) with
respect to the sale of any Mortgaged Property, the Borrower shall provide an
appraised value for such Mortgaged Property and the Loans shall be prepaid in
accordance with Section 2.5 in an amount equal to the greater of (I) such
appraised value (to the extent permitted by the ABL Credit Agreement) and (II)
the Net Cash Proceeds actually received from such sale; provided, further, that
with respect to sales of assets permitted hereunder only, Collateral Agent shall
be entitled, without the consent of the Required Lenders, to release its liens
relating to the particular assets sold; or

(b)(i) purchase, lease or otherwise acquire (in a single transaction or a series
of related transactions) the property or assets of any Person (other than
purchases or other acquisitions of inventory, leases, materials, property and
equipment in the ordinary course of business, except as otherwise limited or
prohibited herein) or (ii) enter into any transaction of merger or
consolidation, except for Investments or acquisitions permitted pursuant to
Section 9.10.

9.8 Encumbrances.

Each Credit Party shall not, and shall not permit any Subsidiary to, create,
incur, assume or suffer to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature whatsoever on any of its assets or
properties, including the Collateral, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any
security interest or lien with respect to any such assets or properties, except
(“Permitted Liens”):

(a) the security interests and liens of Collateral Agent for itself and the
benefit of Administrative Agent and Lenders;

 

80



--------------------------------------------------------------------------------

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Credit Party or Subsidiary, as the case may be and with
respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Credit Party’s or Subsidiary’s
business to the extent: (i) such liens secure Indebtedness which is not overdue
or (ii) such liens secure Indebtedness relating to claims or liabilities which
are fully insured and being defended at the sole cost and expense and at the
sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to such Credit Party or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Credit Party or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property (other than Mortgaged Property) to
secure Indebtedness permitted under Section 9.9(d) hereof;

(f) pledges and deposits of cash by any Credit Party after the date hereof in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security benefits consistent
with the current practices of such Credit Party as of the date hereof;

(g) pledges and deposits of cash by any Credit Party after the date hereof to
secure the performance of tenders, bids, leases, trade contracts (other than for
the repayment of Indebtedness), statutory obligations and other similar
obligations in each case in the ordinary course of business consistent with the
current practices of such Credit Party as of the date hereof; provided, that, in
connection with any performance bonds issued by a surety or other person, the
issuer of such bond shall have waived in writing any rights in or to, or other
interest in, any of the Collateral in an agreement, in form and substance
satisfactory to Administrative Agent;

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Credit Party located on the premises of such Credit Party
(but not

 

81



--------------------------------------------------------------------------------

in connection with, or as part of, the financing thereof) from time to time in
the ordinary course of business and consistent with current practices of such
Credit Party and the precautionary UCC financing statement filings in respect
thereof;

(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefore and (iii) a stay of
enforcement of any such liens is in effect;

(j) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate;

(k) liens securing the ABL Obligations, so long as the Intercreditor Agreement
or a replacement intercreditor agreement satisfactory to Administrative Agent
and all the Lenders is in effect; and

(l) liens securing Indebtedness of Newark Paperboard Products, Ltd. to TD
Mortgage, to the extent permitted by the terms of Section 9.9; and

(m) any security created pursuant to the general conditions of a bank operating
in the Netherlands based on the general conditions drawn up by the Netherlands
Bankers’ Association (Nederlandse Vereniging van Banken) and the Consumer Union
(Consumentenbond).

9.9 Indebtedness.

Each Credit Party shall not, and shall not permit any Subsidiary to, incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any Indebtedness, or guarantee, assume, endorse, or otherwise become
responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

(a) the Obligations;

(b) the ABL Obligations of the Borrower in an aggregate principal amount not to
exceed the Maximum Working Capital Obligations and renewals, refinancings or
extensions thereof in whole or in part (provided, that (i) the outstanding
principal amount of the ABL Obligations is not increased at the time of such
renewal, refinancing or extension and (ii) the terms relating to principal
amount, amortization, maturity and collateral, and other material terms taken as
a whole, of any renewal, refinancing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Borrower or the Lenders than
the terms of any ABL Financing Agreement and the interest rate applicable to any
such renewal, refinancing or extending Indebtedness does not exceed the then
applicable market interest rate), so long as the Intercreditor Agreement or a
replacement intercreditor agreement satisfactory to Administrative Agent and all
the Lenders is in effect;

 

82



--------------------------------------------------------------------------------

(c) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referenced in the financial statements delivered to
Administrative Agent and as set out more specifically in Schedule 9.9 to the
Information Certificate and renewals, refinancings or extensions thereof;
provided, that (i) the outstanding principal amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension and (ii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
renewal, refinancing or extending Indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Borrower or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such renewal,
refinancing or extending Indebtedness does not exceed the then applicable market
interest rate;

(d) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property (other than Mortgaged Property) not to exceed $15,000,000 in the
aggregate at any time outstanding so long as such security interests and
mortgages do not apply to any property of such Credit Party or Subsidiary other
than the Equipment or Real Property so acquired, and the Indebtedness secured
thereby does not exceed the cost of the Equipment or Real Property so acquired,
as the case may be;

(e) unsecured intercompany Indebtedness among the Credit Parties, provided that
any such Indebtedness shall be (i) fully subordinated to the Obligations
hereunder on terms reasonably satisfactory to Administrative Agent and (ii) if
requested by the Administrative Agent and, in any event, if in an amount greater
than $5,000,000, evidenced by promissory notes which shall be pledged to
Administrative Agent as Collateral for the Obligations;

(f) unsecured Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed $15,000,000 at any time outstanding;

(g) Bank Product Debt and unsecured Indebtedness and obligations owing under
hedging agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(h) Guaranty Obligations in respect of Indebtedness of a Credit Party to the
extent such Indebtedness is permitted to exist or be incurred pursuant to this
Section 9.9;

(i) unsecured Indebtedness owing under the Senior Subordinated Notes;

 

83



--------------------------------------------------------------------------------

(j) other unsecured Indebtedness in an aggregate amount not to exceed
$25,000,000 at any time outstanding;

(k) Indebtedness of the Borrower and its Subsidiaries that is secured by assets
acquired in connection with a Permitted Acquisition and not incurred in
contemplation thereof, as long as the outstanding principal amount of the
Indebtedness secured thereby is not increased after the date the asset is
acquired by the Borrower or any of its Subsidiaries in an aggregate amount not
to exceed $10,000,000;

(l) Indebtedness of the Foreign Subsidiaries owing to Newark B.V. to the extent
such loan by Newark B.V. is permitted pursuant to Permitted Investments;

(m) Indebtedness of Newark Paperboard Products, Ltd. (i) to Borrower in an
aggregate amount not to exceed CDN$6,292,638 at any time outstanding and (ii) to
TD Mortgage in an aggregate amount not to exceed $1,000,000 at any time
outstanding;

(n) Indebtedness of any Foreign Subsidiary incurred to provide all or a portion
of the purchase price for the PKV Acquisition, so long as the PKV Acquisition is
otherwise permitted by the terms of this Agreement;

(o) Indebtedness of Newark B.V. owed to Borrower for loans or advances made on
the Closing Date by Borrower to the Newark B.V. from the proceeds of (A) loans
made to Borrower under this Agreement in an aggregate dollar amount of up to
$15,000,000 and (B) Loans made to Borrower on the Closing Date incurred in order
to repay outstanding indebtedness of Newark B.V.; and

(p) other Indebtedness of Credit Parties and their Subsidiaries (excluding
Guaranty Obligations of any Credit Party in favor of any Foreign Subsidiary)
which does not exceed $1,000,000 in the aggregate at any time outstanding.

9.10 Loans, Investments, Etc.

Each Credit Party shall not, and shall not permit any Subsidiary to, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the Capital Stock or Indebtedness or all or a substantial part of the assets or
property of any person, or form or acquire any Subsidiaries, or agree to do any
of the foregoing, except (the “Permitted Investments”):

(a) cash and Cash Equivalents;

(b) receivables owing to the Borrower or any of its Subsidiaries and advances to
suppliers, including, without limitation, notes receivable owing from customers,
in each case if created, acquired or made in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms;

 

84



--------------------------------------------------------------------------------

(c) Investments in and loans to a Credit Party; provided, however, that
investments in and loans to NP Cogen shall be limited to those in existence on
the Closing Date until such time as Administrative Agent shall have received an
opinion of counsel to NP Cogen in form and substance satisfactory to
Administrative Agent;

(d) loans and advances to employees in existence as of the Closing Date in an
amount not to exceed $1,000,000 and additional loans and advances to employees
in an aggregate amount not to exceed $1,000,000 at any time outstanding;
provided that such loan or advance is not made in violation of any law;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(f) Investments, acquisitions or transactions permitted under Section 9.7;

(g) hedging agreements to the extent permitted pursuant to Section 9.9;

(h) Permitted Acquisitions;

(i) the Investment in and loans to Newark B.V. by the Borrower existing as of
the Closing Date and evidenced by that certain amended and restated promissory
note dated June 14, 2001 (the “B.V. Intercompany Note”) in an aggregate
principal amount outstanding as of the Closing Date of €24,398,287.64, as such
note is in effect on the Closing Date and as such amount may be reduced from
time to time;

(j) the acquisition (the “PKV Acquisition”) by the Borrower or a Foreign
Subsidiary of the Borrower of PKV German Mill and the related co-generation
facility, so long as the total consideration (without taking into account the
proceeds of Subordinated Debt, unsecured Indebtedness or Capital Stock to the
extent used to pay a portion or all of such consideration) for such acquisition
does not exceed €5,000,000 and such acquisition otherwise satisfies the
conditions set forth in the definition of Permitted Acquisition (it being agreed
that the purchase price paid for such acquisition shall not count toward the
purchase price limits set forth in the definition of Permitted Acquisition);

(k) additional loan advances and/or Investments of a nature not contemplated by
the foregoing clauses hereof, provided that such loans, advances and/or
Investments made pursuant to this clause (i) shall not exceed an aggregate
amount of $100,000; and

(l) loans and advances by the Borrower to, and investments by the Borrower in,
Foreign Subsidiaries in an aggregate dollar amount outstanding at any time not
to exceed $25,000,000 (excluding (i) the intercompany loan made by Borrower to
Newark B.V. pursuant to the B.V. Intercompany Note, (ii) any such investment,
loan or advance made by Borrower to provide all or a portion of the purchase
price for the PKV Acquisition, so long as the PKV Acquisition is otherwise
permitted by the terms of this

 

85



--------------------------------------------------------------------------------

Agreement, and (iii) any investment, loan or advance by Borrower to Newark B.V.
from the proceeds of Loans made to Borrower on the Closing Date, in order to
repay outstanding indebtedness of Newark B.V. on the Closing Date) minus the
outstanding dollar amount outstanding of all loans to Newark B.V. under the ABL
Credit Agreement.

9.11 Restricted Payments.

the Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except:

(a) to make dividends payable solely in the same class of Capital Stock of such
Person;

(b) to make dividends or other distributions (directly or indirectly through
Subsidiaries) payable to any Credit Party;

(c) provided that no Default or Event of Default pursuant to Section 10.1(a),
(g) or (h) shall have occurred and subject to the provisions of Article X of the
Senior Subordinated Note Indenture, to make regularly scheduled payments of
interest in respect of the Senior Subordinated Notes but only to the extent
required by and subject to the subordination provisions contained in, the Senior
Subordinated Note Indenture, as such may be amended or modified from time to
time in accordance with Section 9.24;

(d) provided that (i) no Default or Event of Default has occurred and is
continuing at such time or would be directly or indirectly caused as a result
thereof and (ii) so long as the Borrower is in compliance with the financial
covenants set forth in Section 9.17 and 9.18 on a Pro Forma Basis after giving
effect to such payment, to make Restricted Payments (A) pursuant to and in
accordance with the ESOP Plan, (B) to Fred G. von Zuben in connection with
Subordinated Debt issued by Borrower and permitted under Section 9.9(j) and
(C) in respect of the Borrower’s existing stock appreciation rights and stock
option programs; provided further the aggregate amount of all such Restricted
Payments made under subclauses (A), (B) and (C) of this clause (d) shall not
exceed $7,000,000 in any fiscal year;

(e) provided that no Default or Event of Default has occurred and is continuing
at such time or would be directly or indirectly caused as a result thereof, the
Borrower may voluntarily prepay the ABL Obligations;

(f) commencing after the fiscal year ending 2008, provided that no Default or
Event of Default has occurred and is continuing at such time or would be
directly or indirectly caused as a result thereof, Excess Availability is in
excess of $25,000,000, the Senior Leverage Ratio is less than or equal to 1.50
to 1.0 and the outstanding principal amount of the Obligations and the related
commitments of the Lenders has been reduced by at least $15,000,000 other than
through asset sales or other dispositions of Collateral, the Borrower may redeem
the Senior Subordinated Notes;

 

86



--------------------------------------------------------------------------------

(g) the Borrower may prepay principal of, premium, if any, or interest on,
redeem, purchase, retire, defease or make a sinking fund or similar payment with
respect to the industrial revenue bonds of the Borrower set forth on Schedule
9.9 to the Information Certificate; and

(h) Borrower may make cash contributions to its pension plan in excess of the
actuarially determined minimum funding obligation in an aggregate amount of up
to $10,000,000 per fiscal year provided that no Default or Event of Default has
occurred and is continuing at such time or would be directly or indirectly
caused as a result thereof and Excess Availability is in excess of $10,000,000
both before and after the payment thereof.

9.12 Transactions with Affiliates.

(a) Each Credit Party shall not, directly or indirectly, enter into or permit to
exist any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with, or for the benefit of, any of its officers,
directors or other Affiliates (each, an “Affiliate Transaction”), other than:

(i) Affiliate Transactions permitted by paragraph (b) below; and

(ii) Affiliate Transactions on terms that are no less favorable than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s length basis from a Person that is not an officer, director or
Affiliate of the Credit Party.

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a fair market value in excess of $5,000,000 will be approved
by the Board of Directors (or comparable governing body) of the applicable
Credit Party, such approval to be evidenced by resolutions stating that the
Board of Directors (or comparable governing body) has determined that such
transaction complies with the foregoing provisions. If the any Credit Party
enters into an Affiliate Transaction (or a series of related Affiliate
Transactions related to a common plan) that involves an aggregate fair market
value of more than $10,000,000, the Borrower will, prior to the consummation
thereof, obtain an opinion from an Independent Financial Advisor stating that
such transaction or series of related transactions are fair to the applicable
Credit Party, as the case may be, from a financial point of view.

(b) The restrictions set forth in Section 9.12(a) shall not apply to:

(i) reasonable fees and compensation paid to and indemnity provisions on behalf
of the officers, directors, employees or consultants of any Credit Party as
determined in good faith by the applicable Credit Party’s Board of Directors (or
comparable governing body);

 

87



--------------------------------------------------------------------------------

(ii) transactions exclusively between or among the Credit Parties; provided,
that such transactions are not otherwise prohibited by this Agreement;

(iii) any agreement or instrument in effect as of the Closing Date or any
amendment or replacement thereof or any transaction contemplated thereby
(including pursuant to any amendment or replacement thereof) so long as any such
amendment or replacement agreement or instrument is, in the good faith judgment
of the Board of Directors (or comparable governing body) of the applicable
Credit Party, not more disadvantageous to the Lenders in any material respect
that the original agreement or instrument as in effect on the Closing Date; and

(iv) Restricted Payments and Permitted Investments permitted by this Agreement.

9.13 Compliance with ERISA.

Each Credit Party shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law;
(b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (d) not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Credit Party or such ERISA
Affiliate to a material tax or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Pension Plan; (g) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; or (h) not allow or suffer to exist
any occurrence of a Reportable Event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Plan that is a single employer plan, which termination could
result in any material liability to the Pension Benefit Guaranty Corporation.

9.14 End of Fiscal Years.

No Credit Party will, nor will they permit any of their Subsidiaries to, change
their fiscal year.

9.15 Change in Business.

Each Credit Party shall not engage in any business other than the business of
such Credit Party on the date hereof and any business reasonably related,
ancillary or complimentary to the business in which such Credit Party is engaged
on the date hereof.

 

88



--------------------------------------------------------------------------------

9.16 Limitation of Restrictions Affecting Subsidiaries.

Each Credit Party shall not, directly, or indirectly, create or otherwise cause
or suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Credit Party to (a) pay dividends or make
other distributions or pay any Indebtedness owed to such Credit Party or any
Subsidiary of such Credit Party; (b) make loans or advances to such Credit Party
or any Subsidiary of such Credit Party, (c) transfer any of its properties or
assets to such Credit Party or any Subsidiary of such Credit Party; (d) create,
incur, assume or suffer to exist any lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired or (e) act as a Guarantor and
pledge its assets pursuant to the Financing Agreements or any renewals,
refinancings, exchanges, refundings or extensions thereof, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Credit Party or any Subsidiary
of such Credit Party, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Credit Party
or any Subsidiary of such Credit Party, (v) any agreement relating to permitted
Indebtedness incurred by a Subsidiary of such Credit Party prior to the date on
which such Subsidiary was acquired by such Credit Party and outstanding on such
acquisition date, (vi) the extension or continuation of contractual obligations
in existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Administrative Agent and Lenders than those encumbrances and restrictions
under or pursuant to the contractual obligations so extended or continued,
(vii) the Senior Subordinated Notes, (viii) any document or instrument governing
Indebtedness incurred pursuant to Section 9.9(d), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith or (ix) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

9.17 Fixed Charge Coverage Ratio.

If during any fiscal quarter Excess Availability falls below $10,000,000 (an
“Availability Shortfall”), Borrower and its Subsidiaries shall achieve a Fixed
Charge Coverage Ratio of not less than 1.0 to 1.0 as of the end of the preceding
fiscal quarter, as of the end of the fiscal quarter during which such
Availability Shortfall occurs and as of the end of each fiscal quarter
thereafter until no Availability Shortfall exists for a complete fiscal quarter.

9.18 Senior Leverage Ratio.

The Senior Leverage Ratio, for the twelve-month period ending as of each fiscal
quarter end, shall be less than or equal to 3.0 to 1.0.

9.19 License Agreements.

(a) Each Credit Party shall (i) promptly and faithfully observe and perform all
of the material terms, covenants, conditions and provisions of the material
License Agreements to which it is a party to be observed and performed by it, at
the times set

 

89



--------------------------------------------------------------------------------

forth therein, if any, (ii) not do, permit, suffer or refrain from doing
anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing;
except, that, subject to Section 9.19(b) below, such Credit Party may cancel,
surrender or release any material License Agreement in the ordinary course of
the business of such Credit Party; provided, that, such Credit Party (as the
case may be) shall give Administrative Agent not less than thirty (30) days
prior written notice of its intention to so cancel, surrender and release any
such material License Agreement, (iv) give Administrative Agent prompt written
notice of any material License Agreement entered into by such Credit Party after
the date hereof, together with a true, correct and complete copy thereof and
such other information with respect thereto as Administrative Agent may request,
(v) give Administrative Agent prompt written notice of any material breach of
any obligation, or any default, by any party under any material License
Agreement, and deliver to Administrative Agent (promptly upon the receipt
thereof by such Credit Party in the case of a notice to such Credit Party and
concurrently with the sending thereof in the case of a notice from such Credit
Party) a copy of each notice of default and every other notice and other
communication received or delivered by such Credit Party in connection with any
material License Agreement which relates to the right of such Credit Party to
continue to use the property subject to such License Agreement, and (vi) furnish
to Administrative Agent, promptly upon the request of Administrative Agent, such
information and evidence as Administrative Agent may reasonably require from
time to time concerning the observance, performance and compliance by such
Credit Party or the other party or parties thereto with the material terms,
covenants or provisions of any material License Agreement.

(b) Each Credit Party will either exercise any option to renew or extend the
term of each material License Agreement to which it is a party in such manner as
will cause the term of such material License Agreement to be effectively renewed
or extended for the period provided by such option and give prompt written
notice thereof to Administrative Agent or give Administrative Agent prior
written notice that such Credit Party does not intend to renew or extend the
term of any such material License Agreement or that the term thereof shall
otherwise be expiring, not less than sixty (60) days prior to the date of any
such non-renewal or expiration. In the event of the failure of such Credit Party
to extend or renew any material License Agreement to which it is a party,
Administrative Agent shall have, and is hereby granted, the irrevocable right
and authority, at its option, to renew or extend the term of such material
License Agreement, whether in its own name and behalf, or in the name and behalf
of a designee or nominee of Administrative Agent or in the name and behalf of
such Credit Party, as Administrative Agent shall determine at any time that an
Event of Default shall exist or have occurred and be continuing. Administrative
Agent may, but shall not be required to, perform any or all of such obligations
of such Credit Party under any of the License Agreements, including, but not
limited to, the payment of any or all sums due from such Credit Party
thereunder. Any sums so paid by Administrative Agent shall constitute part of
the Obligations.

 

90



--------------------------------------------------------------------------------

9.20 Foreign Assets Control Regulations, Etc.

None of the requesting or borrowing of the Loans or the requesting or issuance,
extension or renewal of any Credit-Linked Letter of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 USC §1
et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56). None of
Borrower or any of its Subsidiaries or any of their respective officers,
directors or Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

9.21 Costs and Expenses.

The Credit Parties shall pay to Administrative Agent and Arrangers on demand all
reasonable costs, expenses, filing fees and taxes paid or payable in connection
with the preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Administrative Agent’s rights in the Collateral, this Agreement,
the other Financing Agreements and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be requested by Borrower or required by the Administrative Agent (whether or not
executed) or entered into in respect hereof and thereof, including: (a) all
costs and expenses of filing or recording (including Uniform Commercial Code
financing statement filing taxes and fees, documentary taxes, intangibles taxes
and mortgage recording taxes and fees, if applicable); (b) to the extent
Administrative Agent is authorized in any Financing Agreement to conduct such
activities at a Credit Party’s expense, costs and expenses and fees for
insurance premiums, environmental audits, title insurance premiums, surveys,
assessments, engineering reports and inspections, appraisal fees and search
fees, background checks, (c) costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Control Accounts, together with Administrative Agent’s customary charges and
fees with respect thereto; (d) charges, fees or expenses charged by any Issuing
Bank in connection with any Credit-Linked Letter of Credit; (e) costs and
expenses of preserving and protecting the Collateral; (f) reasonable costs and
expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Collateral Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Administrative Agent, Collateral Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters other
than claims arising solely out of their gross negligence or

 

91



--------------------------------------------------------------------------------

willful misconduct, as determined by a court of competent jurisdiction); (g) all
out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Administrative Agent during the course of periodic field
examinations of the Collateral and such Credit Party’s operations, plus a per
diem charge at Administrative Agent’s then standard rate for Administrative
Agent’s examiners in the field and office (which rate as of the date hereof is
$850 per person per day); and (h) the reasonable fees and disbursements of one
counsel (including legal assistants) to Administrative Agent, Collateral Agent
and Arrangers in connection with any of the foregoing.

9.22 Additional Credit Parties.

Upon any Person becoming a direct or indirect Subsidiary of the Borrower, the
Borrower will provide Administrative Agent with written notice thereof setting
forth information in reasonable detail describing all of the assets of such
Person and shall (a) cause such Person that is a Domestic Subsidiary to execute
and deliver to Administrative Agent a Guarantor Joinder Agreement in
substantially the form of Exhibit D causing such Subsidiary to become a party to
this Agreement, as a joint and several “Guarantor”, and (b) deliver such other
documentation as Administrative Agent may reasonably request in connection with
the foregoing, including, without limitation, appropriate UCC-1 financing
statements, certified resolutions and other organizational and authorizing
documents of such Person and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to above), all in form, content and
scope reasonably satisfactory to Administrative Agent.

9.23 Pledged Assets.

Each of the Credit Parties will cause (i) the Priority Collateral, to be subject
at all times to a first priority, perfected lien in favor of the Control Agent,
Collateral Agent or Administrative Agent, in each case for the benefit of the
Lenders, pursuant to the terms and conditions of the Security Documents or such
other security documents as Control Agent, Collateral Agent or Administrative
Agent shall reasonably request, subject to Permitted Liens, and (ii) the ABL
Priority Collateral, to be subject at all times to a second priority, perfected
lien in favor of Control Agent, Collateral Agent or Administrative Agent, in
each case for the benefit of the Lenders, pursuant to the terms and conditions
of the Security Documents or such other security documents as Control Agent,
Collateral Agent or Administrative Agent shall reasonably request.

9.24 Amendment of Subordinated Debt; ABL Financing Agreements.

(a) the Credit Parties will not, nor will they permit any Subsidiary to, without
the prior written consent of the Required Lenders, amend, modify, waive or
extend or permit the amendment, modification, waiver or extension of any term of
any document governing or relating to any Subordinated Debt in a manner that is
adverse to the interests of the Lenders.

(b) the Credit Parties will not, nor will they permit any Subsidiary to, amend,
replace, refinance, refund, restructure, amend, supplement, extend or otherwise
modify the ABL Credit Agreement (i) to violate the provisions of the
Intercreditor Agreement or (ii) to increase the then

 

92



--------------------------------------------------------------------------------

outstanding aggregate principal amount of the loans or reimbursement obligations
with respect to letters of credit and similar obligations under the ABL Credit
Agreement to an amount that would exceed the Maximum Working Capital
Obligations.

9.25 Limitations on Activities of NP Cogen.

Until such time as Administrative Agent shall have received an opinion of
counsel to NP Cogen in form and substance satisfactory to Administrative Agent,
NP Cogen shall not engage in any activities or incur any Indebtedness other than
owning and operating the assets owned and operated by it in the ordinary course
of business as of the Closing Date.

9.26 Sale Leasebacks.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
Mortgaged Property owned by any Credit Party as of the Closing Date, (a) which
any Credit Party or any Subsidiary has sold or transferred or is to sell or
transfer to a Person which is not a Credit Party or a Subsidiary or (b) which
any Credit Party or any Subsidiary intends to use for substantially the same
purpose as any other property which has been sold or is to be sold or
transferred by a Credit Party or a Subsidiary to another Person which is not a
Credit Party or a Subsidiary in connection with such lease.

9.27 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Domestic Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any lien upon any of their properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (a) pursuant to this Agreement and the other Financing Agreements,
(b) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.9(d); provided that any such restriction contained therein
relates only to the asset or assets constructed or acquired in connection
therewith, and (c) in connection with any Permitted Lien or any document or
instrument governing any Permitted Lien; provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien.

9.28 Limitation on Excluded Subsidiaries.

The Credit Parties will not permit the Excluded Subsidiaries to (i) own any
other assets or to conduct any other business other than such assets owned and
such business conducted, in each case as of the Closing Date or (ii) to account
for, individually or in the aggregate for all such Excluded Subsidiaries, more
than 5% of the net income or assets (determined on a consolidated basis) of the
Borrower and its Subsidiaries.

 

93



--------------------------------------------------------------------------------

9.29 After Acquired Real Property.

If any Credit Party hereafter acquires any Real Property, fixtures or any other
property with cash or Cash Equivalents on hand or with the proceeds of
Indebtedness incurred under this Agreement that is of the kind or nature
described in the Mortgaged Property and such Real Property, fixtures or other
property is adjacent to, contiguous with or necessary or related to or used in
connection with any Mortgaged Property, or if such Real Property is not adjacent
to, contiguous with or related to or used in connection with Mortgaged Property,
then if such Real Property, fixtures or other property at any location (or
series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount equal to or greater than
$3,000,000 or such lesser amount as required by the Administrative Agent in its
sole discretion, without limiting any other rights of Administrative Agent or
any Lender, or duties or obligations of any Credit Party, promptly upon
Administrative Agent’s request, such Credit Party shall execute and deliver to
Administrative Agent a mortgage, deed of trust or deed to secure debt, as
Administrative Agent may determine, in form and substance substantially similar
to the Mortgages and as to any provisions relating to specific state laws
satisfactory to Administrative Agent and in form appropriate for recording in
the real estate records of the jurisdiction in which such Real Property or other
property is located granting to Administrative Agent a first and only lien and
mortgage on and security interest in such Real Property, fixtures or other
property (except as such Credit Party would otherwise be permitted to incur
hereunder or under the Mortgages or as otherwise consented to in writing by
Administrative Agent) and such other agreements, documents and instruments as
Administrative Agent may require in connection therewith.

9.30 Operating Leases.

Each of the Credit Parties will not, nor will it permit any of its Subsidiaries
to, enter into, assume or permit to exist any obligations for the payment of
rent under Operating Leases which in the aggregate for all such Persons would
exceed $12,000,000 in any Fiscal Year of the Borrower.

9.31 Further Assurances.

At the reasonable request of Administrative Agent at any time and from time to
time, the Credit Parties shall, at their expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Financing Agreements.

9.32 Post Closing Covenants.

(a) Within ninety (90) days following the Closing Date, the Borrower shall use
its commercially reasonable efforts to deliver (or cause to be delivered) to
Administrative Agent Collateral Access Agreements or other applicable lien
waiver agreements for any warehouse, plant or other leased real property set
forth on Schedule 9.32.

 

94



--------------------------------------------------------------------------------

(b) Within ninety (90) days following the Closing Date (or such extended period
of time as agreed to by the Administrative Agent), the Borrower shall execute
and deliver, or cause to be executed and delivered, a Mortgage with respect to
the Real Property of the Credit Parties located in Mobile, Alabama, together
with such other documentation as may be reasonably required by the Collateral
Agent and consistent with the documentation delivered for the other Mortgaged
Properties pursuant to Section 4.1, each in form and substance reasonably
satisfactory to the Collateral Agent.

(c) Within thirty (30) days following the Closing Date (or such extended period
of time as agreed to by the Administrative Agent), the Company shall deliver (or
cause to be delivered) to Administrative Agent an original executed BV
Intercompany Note replacing the note which cannot be located as of the Closing
Date, together with an allonge.

(d) Within 90 days after the Closing Date (or such extended period of time as
agreed to by the Administrative Agent), to the extent reasonably required by the
Administrative Agent, the Credit Parties shall provide evidence reasonably
satisfactory to the Administrative Agent that all chain of title issues
(including unreleased filings related to Liens that have previously been
terminated) with respect to the intellectual property of Borrower and its
Subsidiaries registered with the United States Patent and Trademark Office
(other than intellectual property that the Borrower reasonably determines has no
material value) have been corrected in the appropriate records of the United
States Patent and Trademark Office.

SECTION 10

EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default.

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

(a)(i) Borrower fails to pay any principal on any Loan when due in accordance
with the terms hereof; or Borrower fails to reimburse any Issuing Bank for any
Credit-Linked LOC Obligations when due in accordance with the terms hereof or of
any Credit-Linked Letter of Credit Document (unless reimbursed with a
Credit-Linked Purchase in accordance with the terms hereof); or Borrower fails
to pay any interest on any Loan or any fee or other amount payable hereunder
when due in accordance with the terms hereof and such failure shall continue
unremedied for three (3) days (or any Guarantor shall fail to pay on the
Guaranty in respect of any of the foregoing or in respect of any other Guaranty
Obligations thereunder);

 

95



--------------------------------------------------------------------------------

(ii) any Credit Party shall fail to perform, comply with or observe any term,
covenant or agreement applicable to it contained in any of Sections 9.1, 9.6
through 9.12, 9.15 through 9.18, 9.20, or 9.25 through 9.30; or

(iii) any Credit Party shall fail to comply with any other covenant, contained
in this Agreement or the other Financing Agreements or any other agreement,
document or instrument among any Credit Party, Administrative Agent and the
Lenders or executed by any Credit Party in favor of Administrative Agent or the
Lenders (other than as described in Sections 10.1(a)(i) or (ii) above), and in
the event such breach or failure to comply is capable of cure, is not cured
within thirty (30) days of its occurrence; provided, that, such thirty (30) day
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such thirty
(30) day period or which has been the subject of a prior failure within a six
(6) month period or (B) an intentional breach by any Credit Party of any such
covenant;

(b) any representation, warranty or statement of fact made by any Credit Party
to Administrative Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise shall
when made or deemed made be false or misleading in any material respect on or as
of the date made or deemed to be made;

(c) any Guarantor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of
Administrative Agent or any Lender;

(d) any judgment for the payment of money is rendered against any Credit Party
in excess of $1,000,000 in any one case or in excess of $1,000,000 in the
aggregate (to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment) and shall remain undischarged or
unvacated for a period in excess of thirty (30) days or execution shall at any
time not be effectively stayed, or any judgment other than for the payment of
money, or injunction, attachment, garnishment or execution is rendered against
any Credit Party or any of the Collateral having a value in excess of
$1,000,000;

(e) any Credit Party dissolves or discontinues doing business (provided that any
Guarantor may dissolve or discontinue doing business if its assets are
transferred to a Credit Party prior to such dissolution or discontinuation); any
Credit Party (other than NP Cogen) suspends doing business, other than temporary
shutdowns for routine maintenance or otherwise in accordance with past practices
and in any event not to exceed five (5) days in any fiscal quarter;

(f) any Credit Party makes an assignment for the benefit of creditors, makes or
sends notice of a bulk transfer or calls a meeting of its creditors or principal
creditors in connection with a moratorium or adjustment of the Indebtedness due
to them;

 

96



--------------------------------------------------------------------------------

(g) a case or proceeding under the bankruptcy laws of the United States of
America or other applicable jurisdiction now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against any Credit Party, Newark B.V. or
all or any part of their respective properties and such petition or application
is not dismissed within sixty (60) days after the date of its filing or any
Credit Party or Newark B.V. shall file any answer admitting or not contesting
such petition or application or indicates its consent to, acquiescence in or
approval of, any such action or proceeding or the relief requested is granted
sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America or comparable proceeding under the laws of any other applicable
jurisdiction now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Credit Party, Newark B.V. or for all or any part of their
respective property;

(i) any default in respect of any Indebtedness of any Credit Party (other than
Indebtedness owing to Administrative Agent and Lenders hereunder), in any case
in an amount in excess of $2,500,000, which default continues for more than the
applicable cure period, if any, with respect thereto or any default by any
Credit Party under any Material Contract, which default continues for more than
the applicable cure period, if any, with respect thereto and/or is not waived in
writing by the other parties thereto;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Administrative Agent) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Financing Agreements has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Financing Agreements shall cease to be a valid and
perfected first priority and/or second priority (as applicable) security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein);

(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in a Material Adverse Effect;

(l) any Change of Control;

(m) the indictment by any Governmental Authority of any Credit Party as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
such Credit Party,

 

97



--------------------------------------------------------------------------------

pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of (i) any of the Collateral having a value in
excess of $5,000,000 or (ii) any other property of any Credit Party which is
necessary or material to the conduct of its business;

(n) there shall be an event of default (after any applicable cure period
thereunder has expired) under any of the other material Financing Agreements; or

(o) any default (which is not waived or cured within the applicable period of
grace) or event of default shall occur under any Subordinated Debt or the
subordination provisions contained therein shall cease to be in full force and
effect or to give the Lenders the rights, powers and privileges purported to be
created thereby;

(p) any uninsured damage to or loss, theft or destruction or any assets of
Borrower or Guarantors or any of their Subsidiaries shall occur that is in
excess of $5,000,000; or

(q) the Borrower and its Subsidiaries fail to comply with the terms of the
Settlement Agreement or the Final Judgment and any cure right or period prior to
which the Commonwealth of Massachusetts or other applicable Governmental
Authority shall have the right to (i) enjoin or materially limit the Borrower’s
business operations or (ii) levy or issue a fine or penalty that could
reasonably be expected to have a Material Adverse Effect shall have expired.

For the purposes of this Section 10.1, in relation to any procedure or step
taken in the Netherlands, (i) bankruptcy (failissement), suspension of payments
(surseance van betaling), emergency procedure (noodregeling) or any other
procedure having the effect that the entity to which it applies loses the free
management or ability to dispose of its property (irrespective of whether that
procedure is provisional or final); and (ii) dissolution (ontbinding) or any
other procedure having the effect that the entity to which it applies ceases to
exist, shall qualify as events specified in Sections 10.1(g) and (h) above.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Credit Party, except as such notice or consent is expressly
provided for hereunder or required by applicable law. All rights, remedies and
powers granted to Administrative Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Administrative Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Credit Party of this Agreement or
any of the

 

98



--------------------------------------------------------------------------------

other Financing Agreements. Subject to Section 12 hereof, Administrative Agent
may, and at the direction of the Required Lenders shall, at any time or times,
proceed directly against any Credit Party to collect the Obligations without
prior recourse to the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Administrative Agent may, at
its option and shall upon the direction of the Required Lenders, (i) upon notice
to Borrower, accelerate the payment of all Obligations (other than Obligations
consisting of Bank Product Debt related to hedging agreements) and demand
immediate payment thereof to Administrative Agent for itself and the benefit of
Lenders (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Credit-Linked Commitments
whereupon the obligation of each Lender to make any Loan and Issuing Bank to
issue any Credit-Linked Letter of Credit shall immediately terminate (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(g)
and 10.1(h), the Credit-Linked Commitments and any other obligation of
Administrative Agent or a Lender hereunder shall automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, subject to the terms of the Intercreditor
Agreement, Administrative Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Credit Party, at Borrower’s expense,
to assemble and make available to Administrative Agent any part or all of the
Collateral at any place and time designated by Administrative Agent,
(iii) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral, (iv) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, (v) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Administrative Agent or
elsewhere) at such prices or terms as Administrative Agent may deem reasonable,
for cash, upon credit or for future delivery, with Administrative Agent having
the right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
any Credit Party, which right or equity of redemption is hereby expressly waived
and released by the Credit Parties and/or (vi) terminate this Agreement. If any
of the Collateral is sold or leased by Administrative Agent upon credit terms or
for future delivery, the Obligations shall not be reduced as a result thereof
until payment therefor is finally collected by Administrative Agent. If notice
of disposition of Collateral is required by law, ten (10) days prior notice by
Administrative Agent to Borrower designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made, shall be deemed to be reasonable notice thereof and
the Credit Parties waive any other notice. In the event Administrative Agent
institutes an action to

 

99



--------------------------------------------------------------------------------

recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, each Credit Party waives the posting of any bond which might otherwise
be required. The rights of the Administrative Agent set forth in clause
(v) above with respect to the Capital Stock of Newark B.V. shall be subject to
the terms of the Dutch Deed of Pledge.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing and subject to the terms of the Intercreditor Agreement,
Administrative Agent and Collateral Agent may, in their discretion, enforce the
rights of any Credit Party against any account debtor, secondary obligor or
other obligor in respect of any of the Accounts or other Receivables. Without
limiting the generality of the foregoing, Administrative Agent and/or Collateral
Agent may, in its discretion, at such time or times (i) notify any or all
account debtors, secondary obligors or other obligors in respect thereof that
the Receivables have been assigned to Collateral Agent and that Collateral Agent
has a security interest therein and Administrative Agent and/or Collateral Agent
may direct any or all account debtors, secondary obligors and other obligors to
make payment of Receivables directly to Collateral Agent or Administrative
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Administrative Agent,
Collateral Agent and Lenders shall not be liable for any failure to collect or
enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action Administrative Agent or
Collateral Agent may deem necessary or desirable for the protection of its
interests and the interests of Lenders. At any time that an Event of Default
exists or has occurred and is continuing, at Administrative Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Collateral Agent and are
payable directly and only to Collateral Agent and the Credit Parties shall
deliver to Administrative Agent such originals of documents evidencing the sale
and delivery of goods or the performance of services giving rise to any Accounts
as Administrative Agent may require. In the event any account debtor returns
Inventory when an Event of Default exists or has occurred and is continuing,
Borrower shall, upon Administrative Agent’s request, hold the returned Inventory
in trust for Collateral Agent, segregate all returned Inventory from all of its
other property, dispose of the returned Inventory solely according to
Administrative Agent’s and Collateral Agent’s instructions, and not issue any
credits, discounts or allowances with respect thereto without Administrative
Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Administrative Agent or
Collateral Agent or any Lender to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Credit Party
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent, Collateral Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by

 

100



--------------------------------------------------------------------------------

Administrative Agent, Collateral Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Credit Party, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Administrative Agent, Collateral Agent or Lenders against
risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent, Collateral Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Administrative Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Administrative
Agent and Collateral Agent in the collection or disposition of any of the
Collateral. Each Credit Party acknowledges that the purpose of this Section is
to provide non-exhaustive indications of what actions or omissions by
Administrative Agent, Collateral Agent or any Lender would not be commercially
unreasonable in the exercise by Administrative Agent, Collateral Agent or any
Lender of remedies against the Collateral and that other actions or omissions by
Administrative Agent, Collateral Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Credit Party or to impose any
duties on Administrative Agent, Collateral Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(f) For the purpose of enabling Administrative Agent and Collateral Agent to
exercise the rights and remedies hereunder, each Credit Party hereby grants to
Administrative Agent and Collateral Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to any Credit Party, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Credit Party, wherever the same maybe located,

 

101



--------------------------------------------------------------------------------

including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

(g) At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent may apply the cash proceeds of Collateral actually received
by Administrative Agent or Collateral Agent from any sale, lease, foreclosure or
other disposition of the Collateral to payment of the Obligations, in whole or
in part and in accordance with the terms hereof, whether or not then due or may
hold such proceeds as cash collateral for the Obligations. The Credit Parties
shall remain liable to Administrative Agent, Collateral Agent and Lenders for
the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, Administrative Agent and Lenders may, at Administrative Agent’s
option, and upon the occurrence of an Event of Default at the direction of the
Required Lenders, Administrative Agent and Lenders shall, without notice, cease
making Loans or arranging for Credit-Linked Letters of Credit or reduce the
lending formulas or amounts of Loans and Credit-Linked Letters of Credit
available to Borrower.

(i) Notwithstanding any provision to the contrary in any Financing Agreement,
foreclosure on any security governed by Dutch law, including the right of pledge
over the Capital Stock of Newark B.V. (including allocation of the proceeds)
shall take place in accordance with Dutch law and any relevant Security Document
(including the Dutch Deed of Pledge). Section 10.2(c) shall not apply to any
security governed by Dutch law.

SECTION 11

JURY TRIAL WAIVER; OTHER WAIVERS

AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York, but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
New York.

(b) The Credit Parties, Administrative Agent, Lenders and Issuing Bank
irrevocably consent and submit to the non-exclusive jurisdiction of the courts
of the State of New York sitting in New York County, New York and the United
States District Court

 

102



--------------------------------------------------------------------------------

of the Southern District of New York, whichever Administrative Agent may elect,
and waive any objection based on venue or forum non conveniens with respect to
any action instituted therein arising under this Agreement or any of the other
Financing Agreements or in any way connected with or related or incidental to
the dealings of the parties hereto in respect of this Agreement or any of the
other Financing Agreements or the transactions related hereto or thereto, in
each case whether now existing or hereafter arising, and whether in contract,
tort, equity or otherwise, and agree that any dispute with respect to any such
matters shall be heard only in the courts described above (except that
Administrative Agent and Lenders shall have the right to bring any action or
proceeding against any Credit Party or its or their property in the courts of
any other jurisdiction which Administrative Agent deems necessary or appropriate
in order to realize on the Collateral or to otherwise enforce its rights against
any Credit Party or its or their property).

(c) Each Credit Party hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Administrative Agent’s option, by
service upon any Credit Party in any other manner provided under the rules of
any such courts. Within thirty (30) days after such service, such Credit Party
shall appear in answer to such process, failing which such Credit Party shall be
deemed in default and judgment may be entered by Administrative Agent against
such Credit Party for the amount of the claim and other relief requested;
provided, however, that enforcement in a Dutch court of this Agreement and the
Dutch Deed of Pledge will be subject to Dutch rules of civil procedure.

(d) THE CREDIT PARTIES, ADMINISTRATIVE AGENT, LENDERS AND CREDIT-LINKED ISSUING
LENDER EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. THE CREDIT PARTIES, ADMINISTRATIVE AGENT, LENDERS AND
CREDIT-LINKED ISSUING LENDER EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY CREDIT PARTY, ADMINISTRATIVE AGENT, ANY LENDER OR
CREDIT-LINKED ISSUING LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

103



--------------------------------------------------------------------------------

(e) Administrative Agent, Lenders and Issuing Bank shall not have any liability
to any Credit Party (whether in tort, contract, equity or otherwise) for losses
suffered by such Credit Party in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Administrative Agent, such Lender and Issuing Bank, that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct.
In any such litigation, Administrative Agent, Lenders and Issuing Bank shall be
entitled to the benefit of the rebuttable presumption that it acted in good
faith and with the exercise of ordinary care in the performance by it of the
terms of this Agreement. Each Credit Party: (i) certifies that neither
Administrative Agent, any Lender, Issuing Bank nor any representative, agent or
attorney acting for or on behalf of Administrative Agent, any Lender or Issuing
Bank has represented, expressly or otherwise, that Administrative Agent, Lenders
and Issuing Bank would not, in the event of litigation, seek to enforce any of
the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Administrative Agent, Lenders and Issuing Bank are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

11.2 Waiver of Notices.

Each Credit Party hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonor with respect to any and all instruments
and chattel paper, included in or evidencing any of the Obligations or the
Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement,
except such as are expressly provided for herein. No notice to or demand on any
Credit Party which Administrative Agent or any Lender may elect to give shall
entitle such Credit Party to any other or further notice or demand in the same,
similar or other circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by
Administrative Agent and the Required Lenders or at Administrative Agent’s
option, by Administrative Agent with the authorization or consent of the
Required Lenders, and as to amendments to any of the Financing Agreements (other
than with respect to any provision of Section 12 hereof), by Borrower and such
amendment, waiver, discharger or termination shall be effective and binding as
to all Lenders and Issuing Bank only in the specific instance and for the
specific purpose for which given; except, that, no such amendment, waiver,
discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Credit-Linked Letters of Credit, in each case without the consent of each Lender
directly affected thereby,

 

104



--------------------------------------------------------------------------------

(ii) increase the Credit-Linked Commitment of any Lender over the amount thereof
then in effect or provided hereunder, in each case without the consent of the
Lender directly affected thereby,

(iii) release Collateral with a fair market value in excess of $2,000,000
(except as expressly required hereunder or under any of the other Financing
Agreements or applicable law and except as permitted under Section 12.11(b)
hereof), without the consent of Administrative Agent and all of Lenders,

(iv) release Borrower or any material Guarantor (as determined by Administrative
Agent) from obligations hereunder, without the consent of Administrative Agent
and all of the Lenders,

(v) reduce any percentage specified in the definition of Required Lenders,
without the consent of Administrative Agent and all of Lenders,

(vi) consent to the assignment or transfer by any Credit Party of any of their
rights and obligations under this Agreement, without the consent of
Administrative Agent and all of Lenders,

(vii) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Administrative Agent and all of Lenders,

(viii) amend, modify or waive any requirements of Section 12.11 such that the
amount of permitted overadvances or Special Agent Advances may be increased
without the consent of Administrative Agent and each Lender, or

(ix) amend Section 6.4(a) without the consent of Administrative Agent and each
Lender.

(b) Administrative Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Administrative Agent, any
Lender or Issuing Bank of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which Administrative Agent, any Lender or Issuing Bank would otherwise
have on any future occasion, whether similar in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
if any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Financing Document that requires the consent of each
Lender

 

105



--------------------------------------------------------------------------------

and that has been approved by the Required Lenders (such Lender being referred
to herein as a “Non-Consenting Lender”), then Borrower shall have the right, but
not the obligation, to replace such Non-Consenting Lender in connection with
such proposed amendment, waiver, consent or release. Upon the exercise by
Borrower of such right, such Non-Consenting Lender shall have the obligation, to
sell, assign and transfer to the Administrative Agent or an Eligible Transferee,
the Credit-Linked Commitment of such Non-Consenting Lender and all rights and
interests of such Non-Consenting Lender pursuant thereto. Borrower shall provide
the Non-Consenting Lender with prior written notice of its intent to exercise
its right under this Section, which notice shall specify a date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, the
Administrative Agent or such Eligible Transferee, shall pay to the
Non-Consenting Lender (except as such Non-Consenting Lender may otherwise agree)
the amount equal to: (i) the principal balance of the Loans held by the
Non-Consenting Lender outstanding as of the close of business on the business
day immediately preceding the effective date of such purchase and sale, plus
(ii) amounts accrued and unpaid in respect of interest and fees payable to the
Non-Consenting Lender to the effective date of the purchase (but in no event
shall the Non-Consenting Lender be deemed entitled to any early termination
fee). Such purchase and sale shall be effective on the date of the payment of
such amount to the Non-Consenting Lender and the Credit-Linked Commitment of the
Non-Consenting Lender shall terminate on such date.

(d) The consent of Administrative Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of Administrative Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section. The consent of
Issuing Bank shall be required for any amendment, waiver or consent affecting
the rights or duties of Issuing Bank hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section, provided, that, the consent of Issuing Bank shall not
be required for any other amendments, waivers or consents. Notwithstanding
anything to the contrary contained in Section 11.3(a) above, (i) in the event
that Administrative Agent shall agree that any items otherwise required to be
delivered to Administrative Agent as a condition of the initial Loans and
Letters of Credit hereunder may be delivered after the date hereof,
Administrative Agent may, in its discretion, agree to extend the date for
delivery of such items or take such other action as Administrative Agent may
deem appropriate as a result of the failure to receive such items as
Administrative Agent may determine or may waive any Event of Default as a result
of the failure to receive such items, in each case without the consent of any
Lender and (ii) Administrative Agent may consent to any change in the type of
organization, jurisdiction of organization or other legal structure of any
Credit Party or any of their Subsidiaries and amend the terms hereof or of any
of the other Financing Agreements as may be necessary or desirable to reflect
any such change, in each case without the approval of any Lender.

 

106



--------------------------------------------------------------------------------

11.4 Waiver of Counterclaims.

Each Credit Party waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other then compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

11.5 Indemnification.

Each Credit Party shall, jointly and severally, indemnify and hold
Administrative Agent, each Lender, the Arrangers and Issuing Bank, and their
respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, costs or
expenses (including attorneys’ fees and expenses) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that the
Credit Parties shall not have any obligation under this Section 11.5 to
indemnify an Indemnitee with respect to a matter covered hereby resulting from
the gross negligence or willful misconduct of such Indemnitee as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
(but without limiting the obligations of the Credit Parties as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, the Credit Parties shall pay the maximum portion which it
is permitted to pay under applicable law to Administrative Agent and Lenders in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby. All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.

 

107



--------------------------------------------------------------------------------

SECTION 12

THE AGENT

12.1 Appointment, Powers and Immunities.

Each Lender and Issuing Bank irrevocably designates, appoints and authorizes
Wachovia to act as Administrative Agent and Collateral Agent hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Administrative Agent and Collateral Agent, as applicable, by the terms of this
Agreement and of the other Financing Agreements, together with such other powers
as are reasonably incidental thereto. Administrative Agent and Collateral Agent
(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Financing Agreements, and shall not by reason of
this Agreement or any other Financing Agreement be a trustee or fiduciary for
any Lender; (b) shall not be responsible to Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the other Financing Agreements, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Financing Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Credit Party or any other Person to perform
any of its obligations hereunder or thereunder; and (c) shall not be responsible
to Lenders for any action taken or omitted to be taken by it hereunder or under
any other Financing Agreement or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith,
except for its own gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction.
Administrative Agent may employ agents and attorneys in fact and shall not be
responsible for the negligence or misconduct of any such agents or attorneys in
fact selected by it in good faith. Administrative Agent may deem and treat the
payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Administrative Agent shall have
been delivered to and acknowledged by Administrative Agent.

12.2 Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telecopy, telex,
telegram or cable) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by Administrative Agent. As to any matters not expressly provided for
by this Agreement or any other Financing Agreement, Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Agents and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.

 

108



--------------------------------------------------------------------------------

12.3 Events of Default.

(a) Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letters of Credit hereunder, unless and until
Administrative Agent has received written notice from a Lender, or Borrower
specifying such Event of Default or any unfulfilled condition precedent, and
stating that such notice is a “Notice of Default or Failure of Condition”. In
the event that Administrative Agent receives such a Notice of Default or Failure
of Condition, Administrative Agent shall give prompt notice thereof to the
Lenders. Administrative Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to or by reason of such
Event of Default or failure of condition precedent, as it shall deem advisable
in the best interest of Lenders. Without limiting the foregoing, and
notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, unless and until otherwise
directed by the Required Lenders, Administrative Agent may, but shall have no
obligation to, continue to make Loans and Issuing Bank may, but shall have no
obligation to, issue or cause to be issued any Credit-Linked Letter of Credit
for the ratable account and risk of Lenders from time to time if Administrative
Agent believes making such Loans or issuing or causing to be issued such
Credit-Linked Letter of Credit is in the best interests of Lenders.

(b) Except with the prior written consent of Administrative Agent, no Lender or
Issuing Bank may assert or exercise any enforcement right or remedy in respect
of the Loans, Credit-Linked LOC Obligations or other Obligations, as against any
Credit Party or any of the Collateral or other property of any Credit Party.

12.4 Wachovia in its Individual Capacity.

With respect to its Credit-Linked Commitment and the Loans made and
Credit-Linked Letters of Credit issued or caused to be issued by it (and any
successor acting as Administrative Agent), so long as Wachovia shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Wachovia in its individual capacity as Lender hereunder.
Wachovia (and any successor acting as Administrative Agent) and its Affiliates
may (without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrower (and
any of its Subsidiaries or Affiliates) as if it were not acting as
Administrative Agent, and Wachovia and its Affiliates may accept fees and other
consideration from any Credit Party and any of its Subsidiaries and Affiliates
for services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

 

109



--------------------------------------------------------------------------------

12.5 Indemnification.

Lenders agree to indemnify Administrative Agent and Issuing Bank (to the extent
not reimbursed by Borrower hereunder and without limiting any obligations of
Borrower hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Administrative Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that
Administrative Agent is obligated to pay hereunder) or the enforcement of any of
the terms hereof or thereof or of any such other documents, provided, that, no
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the party to be indemnified as
determined by a final non-appealable judgment of a court of competent
jurisdiction. The foregoing indemnity shall survive the payment of the
Obligations and the termination of this Agreement.

12.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender agrees that it has, independently and without reliance on
Administrative Agent or other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Credit Parties and has made its own decision to enter into this Agreement and
that it will, independently and without reliance upon Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Administrative Agent shall not be required to keep itself informed
as to the performance or observance by any Credit Party of any term or provision
of this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Credit Party. Administrative Agent will use reasonable efforts to
provide Lenders with any information received by Administrative Agent from any
Credit Party which is required to be provided to Lenders or deemed to be
requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Administrative Agent from Borrower or any
Lender; provided, that, Administrative Agent shall not be liable to any Lender
for any failure to do so, except to the extent that such failure is attributable
to Administrative Agent’s own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Administrative Agent or deemed requested by
Lenders hereunder, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any other credit or other information
concerning the affairs, financial condition or business of any Credit Party that
may come into the possession of Administrative Agent.

 

110



--------------------------------------------------------------------------------

12.7 Failure to Act.

Except for action expressly required of Administrative Agent hereunder and under
the other Financing Agreements, Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 [Reserved].

12.9 Concerning the Collateral and the Related Financing Agreements.

Each Lender authorizes and directs Administrative Agent to enter into this
Agreement and the other Financing Agreements. Each Lender agrees that any action
taken by Administrative Agent or Required Lenders in accordance with the terms
of this Agreement or the other Financing Agreements and the exercise by
Administrative Agent or Required Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

By signing this Agreement, each Lender: is deemed to have requested that
Administrative Agent furnish such Lender, promptly after it becomes available, a
copy of each field audit or examination report prepared or received by
Administrative Agent (each field audit or examination report being referred to
herein as a “Report” and collectively, “Reports”), appraisals with respect to
the Collateral and financial statements with respect to Borrower and its
Subsidiaries received by Administrative Agent;

(a) expressly agrees and acknowledges that Administrative Agent (i) does not
make any representation or warranty as to the accuracy of any Report, appraisal
or financial statement or (ii) shall not be liable for any information contained
in any Report, appraisal or financial statement;

(b) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or any other party performing
any audit or examination will inspect only specific information regarding the
Credit Parties and will rely significantly upon the Credit Parties’ books and
records, as well as on representations of the Credit Parties’ personnel; and

(c) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

 

111



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) Administrative Agent may, at its option, from time to time, at any time on
or after an Event of Default and for so long as the same is continuing or upon
any other failure of a condition precedent to the Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Administrative Agent
Advances”) which Administrative Agent, in its sole discretion, deems necessary
or (with respect to clauses (i) and (ii)) desirable (i) to preserve or protect
the Collateral or any portion thereof, (ii) to enhance the likelihood or
maximize the amount of repayment by the Credit Parties of the Loans and other
Obligations; provided, that, the aggregate principal dollar amount of the
Special Administrative Agent Advances pursuant to this clause (ii) outstanding
at any time shall not exceed the amount equal to $3,000,000, or (iii) to pay any
other amount chargeable to any Credit Party pursuant to the terms of this
Agreement or any of the other Financing Agreements consisting of (A) costs, fees
and expenses and (B) payments to Issuing Bank in respect of any Credit-Linked
LOC Obligations. The Special Administrative Agent Advances shall be repayable on
demand and together with all interest thereon shall constitute Obligations
secured by the Collateral. Special Administrative Agent Advances shall not
constitute Loans but shall otherwise constitute Obligations hereunder. Interest
on Special Administrative Agent Advances shall be payable at the Interest Rate
then applicable to Prime Rate Loans and shall be payable on demand. Each Lender
agrees that it shall make available to Administrative Agent, upon Administrative
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Administrative Agent Advance. If
such funds are not made available to Administrative Agent by such Lender, such
Lender shall be deemed a defaulting lender and Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the Federal Funds Rate for each
day during such period (as published by the Federal Reserve Bank of New York or
at Administrative Agent’s option based on the arithmetic mean determined by
Administrative Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Administrative Agent) and if such amounts are not paid within three
(3) days of Administrative Agent’s demand, at the highest Interest Rate provided
for in Section 3.1 hereof applicable to Prime Rate Loans.

(b) Lenders hereby irrevocably authorize Administrative Agent and Collateral
Agent, at their option and in their discretion to release any security interest
in or lien upon, any of the Collateral (i) upon termination of the Credit-Linked
Commitments and payment and satisfaction of all of the Obligations and delivery
of cash collateral to the extent required under Section 13.1 below, or
(ii) constituting property being sold or disposed of if any Credit Party
certifies to Administrative Agent or Collateral Agent that the sale or
disposition is made in compliance with Section 9.7 hereof (and Administrative
Agent and Collateral Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Credit
Party did not own an interest at the time the security interest or lien was
granted or at any time thereafter, or (iv) having a

 

112



--------------------------------------------------------------------------------

value in the aggregate in any twelve (12) month period of less than $500,000,
and to the extent Collateral Agent may release its security interest in and lien
upon any such Collateral pursuant to the sale or other disposition thereof, such
sale or other disposition shall be deemed consented to by Lenders, or (v) if
required or permitted under the terms of any of the other Financing Agreements,
including any intercreditor agreement, or (vi) approved, authorized or ratified
in writing by all of Lenders. Except as provided above, Collateral Agent and
Administrative Agent will not release any security interest in or lien upon, any
of the Collateral without the prior written authorization of all of Lenders.
Upon request by Collateral Agent or Administrative Agent at any time, Lenders
will promptly confirm in writing Collateral Agent’s or Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section. In no event shall the consent or approval of Issuing Bank to any
release of Collateral be required.

(c) Without in any manner limiting Administrative Agent’s authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by Collateral
Agent or Administrative Agent, the authority to release Collateral conferred
upon Collateral Agent under this Section. Collateral Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest or liens granted to Collateral
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Collateral Agent shall not be required to execute any such document on terms
which, in Collateral Agent’s or Administrative Agent’s opinion, would expose
Collateral Agent or Administrative Agent to liability or create any obligations
or entail any consequence other than the release of such security interest or
liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest or lien
upon (or obligations of any Credit Party in respect of) the Collateral retained
by such Credit Party.

(d) Neither Collateral Agent nor Administrative Agent shall have any obligation
whatsoever to any Lender, Issuing Bank or any other Person to investigate,
confirm or assure that the Collateral exists or is owned by any Credit Party or
is cared for, protected or insured or has been encumbered, or that any
particular items of Collateral meet the eligibility criteria applicable in
respect of the Loans or Credit-Linked Letters of Credit hereunder, or whether
any particular reserves are appropriate, or that the liens and security
interests granted to Collateral Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Collateral Agent or
Administrative Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Collateral Agent and Administrative Agent may act
in any manner it may deem appropriate, in its discretion, given Collateral
Agent’s own interest in the Collateral as a Lender and that neither Collateral
Agent nor Administrative Agent shall have any duty or liability whatsoever to
any other Lender or Issuing Bank.

 

113



--------------------------------------------------------------------------------

12.12 Agency for Perfection.

Each Lender and Issuing Bank hereby appoints Administrative Agent, Collateral
Agent and each other Lender and Issuing Bank as agent and bailee for the purpose
of perfecting the security interests in and liens upon the Collateral of
Collateral Agent in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession (or where the security interest of a secured party
with possession has priority over the security interest of another secured
party) and Collateral Agent, Administrative Agent and each Lender and Issuing
Bank hereby acknowledges that it holds possession of any such Collateral for the
benefit of Collateral Agent as secured party. Should any Lender or Issuing Bank
obtain possession of any such Collateral, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor shall deliver such Collateral to Collateral Agent or Control Agent or
in accordance with Administrative Agent’s instructions.

12.13 Successor Administrative Agent.

Administrative Agent may resign as Administrative Agent upon thirty (30) days’
notice to Lenders and Borrower; provided that if Administrative Agent resigns,
it shall also resign as Collateral Agent and Control Agent (if applicable). If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint a successor agent for Lenders. If no successor agent is appointed prior
to the effective date of the resignation of Administrative Agent, Administrative
Agent may appoint, after consulting with Lenders and Borrower, a successor agent
but no Lender shall be required to accept such appointment. Upon the acceptance
by a Person as successor agent hereunder, such successor agent shall succeed to
all of the rights, powers and duties of the retiring Administrative Agent and
Collateral Agent and the terms “Administrative Agent” and “Collateral Agent” as
used herein and in the other Financing Agreements shall mean such successor
agent and the retiring Administrative Agent’s and Collateral Agent’s
appointment, powers and duties as Administrative Agent and Collateral Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent and Collateral Agent’s resignation hereunder
as Collateral Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted by it while it was Administrative
Agent or Collateral Agent under this Agreement. If no successor agent has
accepted appointment as Administrative Agent and Collateral Agent by the date
which is thirty (30) days after the date of a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Administrative Agent and Collateral Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.

12.14 Other Agent Designations.

Administrative Agent may at any time and from time to time determine that a
Lender may, in addition, be a “Co-Administrative Agent”, “Syndication Agent”,
“Documentation Agent”, “Collateral Agent”, “Control Agent” or similar
designation hereunder and enter into an agreement with such Lender to have it so
identified for purposes of this Agreement. Any such designation shall be
effective upon written notice by Administrative Agent to Borrower of any

 

114



--------------------------------------------------------------------------------

such designation. Any Lender that is so designated as a Co-Administrative Agent,
Syndication Agent, Documentation Agent, Collateral Agent, Control Agent or such
similar designation by Administrative Agent shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any of the
other Financing Agreements other than those applicable to all Lenders as such.
Without limiting the foregoing, the Lenders so identified shall not have or be
deemed to have any fiduciary relationship with any Lender and no Lender shall be
deemed to have relied, nor shall any Lender rely, on a Lender so identified as a
Co-Administrative Agent, Syndication Agent, Documentation Agent, Collateral
Agent, Control Agent or such similar designation in deciding to enter into this
Agreement or in taking or not taking action hereunder.

12.15 Intercreditor Agreement.

Each of the Lenders hereby acknowledges that it has received and reviewed the
Intercreditor Agreement and agrees to be bound by the terms thereof. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 13.7)
hereby (i) acknowledges that Wachovia is acting under the Intercreditor
Agreement in multiple capacities as Administrative Agent, ABL Administrative
Agent and Control Agent and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Wachovia any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 13.7) hereby authorizes and
directs Wachovia to enter into the Intercreditor Agreement on behalf of such
Lender and agrees that Wachovia, in its various capacities thereunder, may take
such actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement.

12.16 Parallel Debts and Collateral Agent.

(a) Notwithstanding any provision to the contrary in any Financing Agreement, in
relation to the Borrower’s Parallel Debts and any security governed by Dutch law
(i) Collateral Agent shall act for itself (but always for the benefit of the
Lenders in accordance with the provisions of the Financing Agreements); and
(ii) the rights, powers and authorities vested in Collateral Agent pursuant to
the Financing Agreements are subject to any restrictions imposed by mandatory
Dutch law.

(b) If Collateral Agent resigns in accordance with Section 12.13, the Borrower
shall execute such documents and take all such other action as necessary or (in
the opinion of Collateral Agent) desirable in connection with the substitution,
in accordance with applicable law, of the successor Collateral Agent as creditor
of the Parallel Debt and as beneficiary of any security securing the Parallel
Debt.

 

115



--------------------------------------------------------------------------------

SECTION 13

TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall mature with all
Obligations to be paid and satisfied in full in immediately available funds on
the Termination Date. Upon the Termination Date, or earlier if accelerated
pursuant to Section 10.2, Borrower shall pay to Administrative Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to
Administrative Agent (or at Administrative Agent’s option, a letter of credit
issued for the account of Borrower and at Borrower’s expense, in form and
substance satisfactory to Administrative Agent, by an issuer acceptable to
Administrative Agent and payable to Administrative Agent as beneficiary) in such
amounts as Administrative Agent determines are reasonably necessary to secure
Administrative Agent, Lenders and Issuing Bank from loss, cost, damage or
expense, including attorneys’ fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Credit-Linked LOC
Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which Administrative Agent or any Lender has not yet
received final and indefeasible payment and any continuing obligations of
Administrative Agent or any Lender pursuant to any Account Control Agreement.
The amount of such cash collateral (or letter of credit, as Administrative Agent
may determine) as to any Credit-Linked LOC Obligations shall be in the amount
equal to one hundred ten (110%) percent of the amount of the Credit-Linked LOC
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Credit-Linked LOC Obligations. Such payments in respect of
the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the bank account of Administrative Agent, as Administrative
Agent may, in its discretion, designate in writing to Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrower to the bank account designated by Administrative Agent are
received in such bank account later than 12:00 noon, Charlotte, North Carolina
time.

(b) No termination of the Credit-Linked Commitments, this Agreement or any of
the other Financing Agreements shall relieve or discharge any Credit Party of
its respective duties, obligations and covenants under this Agreement or any of
the other Financing Agreements until all Obligations (other than contingent
indemnification and like Obligations which by the terms thereof are stated to
survive termination of the Financing Agreements) have been fully and finally
discharged and paid, and Collateral Agent’s continuing security interest in the
Collateral and the rights and remedies of Administrative Agent, Collateral Agent
and Lenders hereunder, under the other Financing Agreements and applicable law,
shall remain in effect until all such Obligations have been fully and finally
discharged and paid. Accordingly, each Credit Party waives any rights it may
have under the UCC to demand the filing of termination

 

116



--------------------------------------------------------------------------------

statements with respect to the Collateral and neither Collateral Agent nor
Administrative Agent shall not be required to send such termination statements
to the Credit Parties, or to file them with any filing office, unless and until
this Agreement shall have been terminated in accordance with its terms and all
such Obligations paid and satisfied in full in immediately available funds.

13.2 Interpretative Provisions.

All terms used herein which are defined in Article 1, Article 8 or Article 9 of
the UCC shall have the meanings given therein unless otherwise defined in this
Agreement.

(a) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(b) All references to any Credit Party, Administrative Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.

(c) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(d) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(e) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Administrative Agent, if such Event of Default is capable
of being cured as determined by Administrative Agent.

(f) All references to the term “good faith” used herein when applicable to
Administrative Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. The Credit Parties shall have the burden of proving any
lack of good faith on the part of Administrative Agent or any Lender alleged by
any Credit Party at any time.

(g) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Borrower most recently received by
Administrative Agent prior to the date hereof. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or

 

117



--------------------------------------------------------------------------------

other pronouncements by the Financial Accounting Standards Board or otherwise,
the term “unqualified opinion” as used herein to refer to opinions or reports
provided by accountants shall mean an opinion or report that is unqualified and
also does not include any explanation, supplemental comment or other comment
concerning the ability of the applicable person to continue as a going concern
or the scope of the audit.

(h) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(i) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(j) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(k) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(l) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Administrative Agent and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Administrative Agent or Lenders merely because of Administrative Agent’s or any
Lender’s involvement in their preparation.

13.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 13.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

 

118



--------------------------------------------------------------------------------

The Borrower

and the other

Credit Parties:

  

The Newark Group, Inc.

20 Jackson Drive

Cranford, New Jersey 07016

Attention: Mr. Joseph E. Byrne, Vice President and Chief Financial Officer

Telecopier: (908) 276-2888

Telephone: (908) 276-4000

Email: jbyrne@tngus.com

                     with a copy to:   

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

Attention: Mr. Daniel J. Barkin

Telecopier: (973) 597-2400

Telephone: (973 597-2500

Email: dbarkin@lowenstein.com

                     The Administrative
Agent:   

Wachovia Bank, National Association, as Administrative Agent

301 South College Street

NC 0479

Charlotte, North Carolina 28288

Attention: Ms. Lisa Starnes

Telecopier: (704) 383-3612

Telephone: (704) 383-4131

Email: lisag.starnes@wachovia.com

                     The Lenders:    The address set forth on each Lender’s
Administrative Details Form.

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent or as otherwise determined by Administrative Agent, provided, that, the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Section 2 hereof if such Lender or Issuing Bank, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Unless Administrative Agent otherwise
requires, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided, that, if
such notice or other communication is not given during the normal business hours
of the recipient, such notice shall be deemed to have been sent at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an

 

119



--------------------------------------------------------------------------------

Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communications is available and
identifying the website address therefor.

13.4 Partial Invalidity.

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Administrative Agent, each Lender and Issuing Bank shall use all reasonable
efforts to keep confidential, in accordance with its customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to it by any Credit Party pursuant to this
Agreement which is clearly and conspicuously marked as confidential at the time
such information is furnished by such Credit Party to Administrative Agent, such
Lender or Issuing Bank, provided, that, nothing contained herein shall limit the
disclosure of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Administrative Agent, such Lender or Issuing Bank is a party, (iii) to any
Lender or Participant (or prospective Lender or Participant) or Issuing Bank or
to any Affiliate of any Lender so long as such Lender, Participant (or
prospective Lender or Participant), Issuing Bank or Affiliate shall have been
instructed to treat such information as confidential in accordance with this
Section 13.5, or (iv) to counsel for Administrative Agent, any Lender,
Participant (or prospective Lender or Participant) or Issuing Bank.

(b) In the event that Administrative Agent, any Lender or Issuing Bank receives
a request or demand to disclose any confidential information pursuant to any
subpoena or court order, Administrative Agent or such Lender or Issuing Bank, as
the case may be, agrees (i) to the extent permitted by applicable law or if
permitted by applicable law, to the extent Administrative Agent or such Lender
or Issuing Bank determines in good faith that it will not create any risk of
liability to Administrative Agent or such Lender or Issuing Bank, Administrative
Agent or such Lender or Issuing Bank will promptly notify Borrower of such
request so that Borrower may seek a protective order or other appropriate relief
or remedy and (ii) if disclosure of such information is required, disclose such
information and, subject to reimbursement by Borrower of Administrative Agent’s
or such Lender’s or Issuing Bank’s expenses, cooperate with Borrower in the
reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Borrower so designates, to the extent permitted by applicable
law or if permitted by applicable law, to the extent Administrative Agent or
such Lender or Issuing Bank determines in good faith that it will not create any
risk of liability to Administrative Agent or such Lender or Issuing Bank.

 

120



--------------------------------------------------------------------------------

In no event shall this Section 13.5 or any other provision of this Agreement,
any of the other Financing Agreements or applicable law be deemed: (iii) to
apply to or restrict disclosure of information that has been or is made public
by any Credit Party or any third party or otherwise becomes generally available
to the public other than as a result of a disclosure in violation hereof,
(iv) to apply to or restrict disclosure of information that was or becomes
available to Administrative Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Credit
Party, (v) to require Administrative Agent, any Lender or Issuing Bank to return
any materials furnished by a Credit Party to Administrative Agent, a Lender or
Issuing Bank or prevent Administrative Agent, a Lender or Issuing Bank from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Administrative Agent, Lenders and Issuing
Bank under this Section 13.5 shall supersede and replace the obligations of
Administrative Agent, Lenders and Issuing Bank under any confidentiality letter
signed prior to the date hereof or any other arrangements concerning the
confidentiality of information provided by any Credit Party to Administrative
Agent or any Lender. In addition, Administrative Agent and Lenders may disclose
information relating to the Credit Facility to Gold Sheets and other
publications, with such information to consist of deal terms and other
information customarily found in such publications and that Wachovia may
otherwise use the corporate name and logo of the Credit Parties or deal terms in
“tombstones” or other advertisements, public statements or marketing materials.

13.6 Successors.

This Agreement, the other Financing Agreements and any other document referred
to herein or therein shall be binding upon and inure to the benefit of and be
enforceable by Administrative Agent, Lenders, Issuing Bank, the Credit Parties
and their respective successors and assigns, except that Borrower may not assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Administrative Agent and Lenders. Any such purported assignment without such
express prior written consent shall be void. No Lender may assign its rights and
obligations under this Agreement without the prior written consent of
Administrative Agent and Borrower, except as provided in Section 13.7 below. The
terms and provisions of this Agreement and the other Financing Agreements are
for the purpose of defining the relative rights and obligations of the Credit
Parties, Administrative Agent, Lenders and Issuing Bank with respect to the
transactions contemplated hereby and there shall be no third party beneficiaries
of any of the terms and provisions of this Agreement or any of the other
Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Administrative Agent
(which such approval shall not be unreasonably withheld or delayed) and, so long
as there is no Default or Event of Default that has occurred and is continuing,
the Borrower

 

121



--------------------------------------------------------------------------------

(which such approval shall not be unreasonably withheld or delayed), assign all
or, if less than all, a portion equal to at least $5,000,000 in the aggregate
for the assigning Lender, of such rights and obligations under this Agreement to
one or more Eligible Transferees (but not including for this purpose any
assignments in the form of a participation), each of which assignees shall
become a party to this Agreement as a Lender by execution of an Assignment and
Acceptance; provided, that, (i) such transfer or assignment will not be
effective until recorded by Administrative Agent on the Register,
(ii) Administrative Agent shall have received for its sole account payment of a
processing fee from the assigning Lender or the assignee in the amount of
$3,500. Administrative Agent shall maintain a register of the names and
addresses of Lenders, their Credit-Linked Commitments and the principal amount
of their Loans (the “Register”) and (iii) the transfer of the rights and
obligations of such Lender will be pro rata between such Lender’s outstanding
Term Loans and Credit-Linked Deposit. Administrative Agent shall also maintain a
copy of each Assignment and Acceptance delivered to and accepted by it and shall
modify the Register to give effect to each Assignment and Acceptance. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and any Credit Party, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Credit-Linked
LOC Obligations) of a Lender hereunder and thereunder and the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement.

(c) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Credit Party or any of their Subsidiaries or the performance or observance by
any Credit Party of any of the Obligations; (iii) such assignee confirms that it
has received a copy of this Agreement and the other Financing Agreements,
together with such other documents and information it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance, (iv) such assignee will, independently and without reliance upon the
assigning Lender,

 

122



--------------------------------------------------------------------------------

Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Financing
Agreements, (v) such assignee appoints and authorizes Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Administrative
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Administrative Agent and Lenders may furnish any
information concerning any Credit Party in the possession of Administrative
Agent or any Lender from time to time to assignees and Participants.

(d) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Credit-Linked Commitments and the Loans owing to it and its participation
in the Credit-Linked LOC Obligations, without the consent of Administrative
Agent or the other Lenders); provided, that, (i) such Lender’s obligations under
this Agreement (including, without limitation, its Credit-Linked Commitment
hereunder) and the other Financing Agreements shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Credit Parties, the other Lenders and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement and
the other Financing Agreements, and (iii) the Participant shall not have any
rights under this Agreement or any of the other Financing Agreements (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by any Credit Party
hereunder shall be determined as if such Lender had not sold such participation.

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(f) the Credit Parties shall assist Administrative Agent or any Lender permitted
to sell assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrower shall certify
the correctness, completeness and accuracy, in all material respects, of all
descriptions of the Credit Parties and their affairs provided, prepared or
reviewed by any Credit Party that are contained in any selling materials and all
other information provided by it and included in such materials.

 

123



--------------------------------------------------------------------------------

(g) Any Lender that is a Issuing Bank may at any time assign all of its
Credit-Linked Commitments pursuant to this Section 13.7. If such Issuing Bank
ceases to be Lender, it may, at its option, resign as Issuing Bank and such
Issuing Bank’s obligations to issue Letters of Credit shall terminate but it
shall retain all of the rights and obligations of Issuing Bank hereunder with
respect to Letters of Credit outstanding as of the effective date of its
resignation and all Credit-Linked LOC Obligations with respect thereto
(including the right to require Lenders to fund risk participations in
outstanding Credit-Linked LOC Obligations), shall continue.

13.8 Entire Agreement.

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 USA Patriot Act.

Each Lender subject to the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”) hereby notifies the Credit Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each person or corporation who opens an
account and/or enters into a business relationship with it, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender to identify such person in accordance with the Act and
any other applicable law. The Credit Parties are hereby advised that any Loans
or Letters of Credit hereunder are subject to satisfactory results of such
verification.

13.10 Counterparts, Etc.

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Financing Agreements. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of such agreement.

 

124



--------------------------------------------------------------------------------

13.11 Parallel Debts.

(a) Without prejudice to the other provisions of this Agreement and the other
Financing Agreements and for the purpose of ensuring the validity and effect of
any security right governed by Dutch law and granted or to be granted by the
Borrower pursuant to the Financing Agreements, the Borrower undertakes, as a
separate and independent obligation to Collateral Agent, to pay to Collateral
Agent its Parallel Debts.

(b)(i) The Borrower may not pay its Parallel Debts other than at the instruction
of, and in the manner determined by, Collateral Agent. All payments to be made
by the Borrower under the Financing Agreements shall be calculated and be made
without (and free and clear of any deduction for) set-off or counterclaim.

(ii) Without prejudice to paragraph (i) above, the Borrower shall be obliged to
pay its Parallel Debts (or, if the Borrower’s Underlying Debts are due at
different times, amounts of its Parallel Debts corresponding to each such
Underlying Debts) only when its Underlying Debts have fallen due.

(c) Any payment made, or amount recovered, in respect of the Borrower’s Parallel
Debts shall reduce the Borrower’s Underlying Debts to any Lender by the amount
which that Lender is entitled to receive out of that payment or recovery under
the Financing Agreement.

(d) Each Parallel Debt is a separate and independent obligation and shall not
constitute the Collateral Agent and any Lender as joint creditor of any
Underlying Debt.

(e) If (notwithstanding Section 13.11(d)) any Parallel Debt constitutes the
Collateral Agent as a joint creditor with any Lender, the Collateral Agent may
determine (at its discretion) that that Parallel Debt and one or more other
Parallel Debts shall be combined into one single Parallel Debt (a “Combined
Parallel Debt”), whereupon those Parallel Debts shall be combined into a
Combined Parallel Debt:

(i) the amount of which shall be equal to the aggregate of the amounts of the
Underlying Debts combined into it;

(ii) which shall, if the Underlying Debts are expressed in different currencies,
be expressed in such of those currencies or Euro as the Collateral Agent my
determine (and, for this purpose, each Underlying Debt shall be converted into
the current of the Combined Parallel Debt in accordance with Section 6.13);

(iii) which shall, if the Underlying Debts combined into it fall due at
different times, fall due in parts corresponding to those Underlying Debts; and

 

125



--------------------------------------------------------------------------------

(iv) to which this Agreement shall otherwise apply as if the Combined Parallel
Debt were a Parallel Debt.

(f) If any Underlying Debt is avoided or reduced other than (i) as a result of
payment to, or recovery or discharge by, the Lender to which the Underlying Debt
is owed, or (ii) otherwise with the consent of that Lender, then the amount of
the Parallel Debt corresponding to that Underlying Debt shall be equal to the
amount which the Underlying Debt would have had if the avoidance or reduction
had not occurred.

SECTION 14

GUARANTY OF OBLIGATIONS

14.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement with the Borrower or
any of its Domestic Subsidiaries and to extend credit hereunder, and in
recognition of the direct benefits to be received by Guarantors from the Loans
hereunder, each of the Guarantors hereby agrees with Administrative Agent and
the Lenders as follows: each Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Borrower to Administrative Agent,
and the Lenders. If any or all of the indebtedness of the Borrower to
Administrative Agent and the Lenders becomes due and payable hereunder, each
Guarantor unconditionally promises to pay such indebtedness to Administrative
Agent and the Lenders, or order, on demand, together with any and all reasonable
expenses which may be incurred by Administrative Agent, or the Lenders in
collecting any of the indebtedness. The word “indebtedness” is used in this
Section 14 in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower, including all Obligations,
arising in connection with this Agreement, or the other Financing Agreements, in
each case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the Borrower may be liable individually or jointly with others, whether
or not recovery upon such indebtedness may be or hereafter become barred by any
statute of limitations, and whether or not such indebtedness may be or hereafter
become otherwise unenforceable. The Guaranty set forth in this Section 14 is a
guaranty of timely payment and not of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Financing Agreements, to the extent the obligations of a Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
United States Bankruptcy Code).

 

126



--------------------------------------------------------------------------------

14.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all indebtedness of the Borrower to
the Lenders whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 10.1(g) or (h), and unconditionally
promises to pay such indebtedness to Administrative Agent for the account of the
Lenders, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to
Administrative Agent, or any Lender, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to Borrower or a
Guarantor, the estate of Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

14.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other Guaranty of the indebtedness of the Borrower whether
executed by any such Guarantor, any other Guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by Borrower or by any other party,
(b) any other continuing or other Guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the indebtedness of the Borrower,
(c) any payment on or in reduction of any such other Guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
Borrower, or (e) any payment made to Administrative Agent, or any Lenders on the
indebtedness which Administrative Agent, or such repay the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each of the Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

14.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or Borrower is joined in any such action or actions.

14.5 Authorization.

Each of the Guarantors authorizes Administrative Agent, and each Lender without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to (a) renew, compromise, extend, increase, accelerate or otherwise
change the time for payment of, or otherwise change the

 

127



--------------------------------------------------------------------------------

terms of the indebtedness or any part thereof in accordance with this Agreement,
including any increase or decrease of the rate of interest thereon, (b) take and
hold security from any Guarantor or any other party for the payment of the
Guaranty or the indebtedness and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as Administrative Agent and the Lenders in their discretion may determine and
(d) release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors.

14.6 Reliance.

It is not necessary for Administrative Agent, or the Lenders to inquire into the
capacity or powers of Borrower or the officers, directors, members, partners or
agents acting or purporting to act on its behalf, and any indebtedness made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

14.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Administrative Agent, or any
Lender to (i) proceed against Borrower, any other Guarantor or any other party,
(ii) proceed against or exhaust any security held from Borrower, any other
Guarantor or any other party, or (iii) pursue any other remedy in Administrative
Agent’s, or any Lender’s power whatsoever. Each of the Guarantors waives any
defense based on or arising out of any defense of Borrower, any other Guarantor
or any other party other than payment in full of the indebtedness, including,
without limitation, any defense based on or arising out of the disability of
Borrower, any other Guarantor or any other party, or the unenforceability of the
indebtedness or any part thereof from any cause, or the cessation from any cause
of the liability of Borrower other than payment in full of the indebtedness.
Administrative Agent or any of the Lenders may, at their election, exercise any
right or remedy Administrative Agent and any Lender may have against Borrower or
any other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the indebtedness has
been paid. Each of the Guarantors waives any defense arising out of any such
election by Administrative Agent and each of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of Guarantors against Borrower or any other
party.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of the Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the indebtedness and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither Administrative Agent nor any Lender
shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

 

128



--------------------------------------------------------------------------------

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of the Guaranty
(whether contractual, under Section 509 of the United States Bankruptcy Code, or
otherwise) to the claims of the Lenders against Borrower or any other Guarantor
of the indebtedness of Borrower owing to the Lenders (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of the Guaranty until such time as the Loans
hereunder shall have been paid and the Credit-Linked Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which Administrative Agent, or the Lenders now
has or may hereafter have against any Other Party, any endorser or any other
Guarantor of all or any part of the indebtedness of Borrower and any benefit of,
and any right to participate in, any security or collateral given to or for the
benefit of the Lenders to secure payment of the indebtedness of Borrower until
such time as the Loans hereunder shall have been paid and the Credit-Linked
Commitments have been terminated.

14.8 Limitation on Enforcement.

The Lenders agree that this Guaranty may be enforced only by the action of
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce the Guaranty, it being understood and agreed that such rights and
remedies may be exercised by Administrative Agent for the benefit of the Lenders
under the terms of this Agreement. The Lenders further agree that this Guaranty
may not be enforced against any director, officer, employee or stockholder of
Guarantors.

14.9 Confirmation of Payment.

Administrative Agent and the Lenders will, upon request after payment in cash in
full of the indebtedness and obligations which are the subject of the Guaranty
and termination of the Credit-Linked Commitments relating thereto, confirm to
the Borrower, the Guarantors or any other Person that such indebtedness and
obligations have been paid and the Credit-Linked Commitments relating thereto
terminated.

[remainder of page intentionally left blank]

 

129



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Administrative Agent, Lenders and the Credit Parties have
caused these presents to be duly executed as of the day and year first above
written.

 

COMPANY:  

THE NEWARK GROUP, INC.,

a New Jersey corporation

  By:  

/s/ Joseph E. Byrne

  Name:   Joseph E. Byrne   Title:   Vice President, Chief Financial Officer and
Assistant Treasurer GUARANTORS:  

RIDGE FINANCE CORP.,

a Delaware corporation

  By:  

/s/ Joseph E. Byrne

  Name:   Joseph E. Byrne   Title:   Vice President, Chief Financial Officer and
Assistant Treasurer  

NP COGEN, INC.,

a California corporation

  By:  

/s/ Joseph E. Byrne

  Name:   Joseph E. Byrne   Title:   Vice President, Chief Financial Officer and
Assistant Treasurer



--------------------------------------------------------------------------------

AGENT AND LENDERS:     WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Collateral Agent, Control Agent and a Lender   By:  

/s/ Andrew G. Payne

  Name:   Andrew G. Payne   Title:   Director